     Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 1 of 123


 1     XAVIER BECERRA, State Bar No. 118517                     PAUL B. MELLO, State Bar No. 179755
       Attorney General of California                           LISA M. POOLEY, State Bar No. 168737
 2     MONICA N. ANDERSON, State Bar No. 182970                 SAMANTHA D. WOLFF, State Bar No. 240280
       Senior Assistant Attorney General                        LAUREL E. O’CONNOR, State Bar No. 305478
 3     ADRIANO HRVATIN, State Bar No. 220909                    HANSON BRIDGETT LLP
       Supervising Deputy Attorney General                        1676 N. California Boulevard, Suite 620
 4     ELISE OWENS THORN, State Bar No. 145931                    Walnut Creek, CA 94596
       TYLER V. HEATH, State Bar No. 271478                        Telephone: (925) 746-8460
 5     KYLE A. LEWIS, State Bar No. 201041                         Fax: (925) 746-8490
       LUCAS HENNES, State Bar No. 278361                          E-mail: PMello@hansonbridgett.com
 6     NAMRATA KOTWANI, State Bar No. 308741                    Attorneys for Defendants
       Deputy Attorneys General
 7      1300 I Street, Suite 125                                ROMAN M. SILBERFELD, State Bar No. 62783
        P.O. Box 944255                                         GLENN A. DANAS, State Bar No. 270317
 8      Sacramento, CA 94244-2550                               ROBINS KAPLAN LLP
        Telephone: (916) 210-7318                                 2049 Century Park East, Suite 3400
 9      Fax: (916) 324-5205                                       Los Angeles, CA 90067-3208
        E-mail: Elise.Thorn@doj.ca.gov                            Telephone: (310) 552-0130
10     Attorneys for Defendants                                   Fax: (310) 229-5800
                                                                  E-mail: RSilberfeld@RobinsKaplan.com
11                                                              Special Counsel for Defendants

12                               IN THE UNITED STATES DISTRICT COURT

13                            FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                         SACRAMENTO DIVISION

15

16
       RALPH COLEMAN, et al.,                                 2:90-cv-00520 KJM-DB (PC)
17
                                               Plaintiffs, DECLARATION OF STEPHEN M.
18                                                         STAHL, M.D., PH.D., D. SC (HON.) IN
                      v.                                   SUPPORT OF DEFENDANTS’
19                                                         RESPONSE TO NOVEMBER 19, 2020
                                                           ORDER
20     GAVIN NEWSOM, et al.,
21                                          Defendants.

22

23            I, Stephen M. Stahl, M.D. Ph.D., D. Sc. (Hon.), declare:

24            1.   I am over 18 years of age and am competent to testify. I have personal knowledge of

25     the statements contained in this declaration, and if called to testify, I could do so.

26            2.   I have been asked by the California Department of State Hospitals (DSH) in this

27     matter to offer my professional opinion regarding any potential harm suffered by Patient 38, a

28
                                                          1
                                         Stahl Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 2 of 123


 1     CDCR inmate-patient who was awaiting admission to DSH at the time of an evidentiary hearing

 2     in this matter which took place on October 23, 2020.

 3            3.   My opinions in this declaration are based on my medical education, training,

 4     research, and over 35 years of experience as a clinician, researcher, and teacher in psychiatry with

 5     subspecialty expertise in psychopharmacology, as well as my familiarity with the medical and

 6     psychiatric literature. These opinions are also based upon my expertise in

 7     neuropsychopharmacology, and my experience as a Medical Director, Psychiatry Chief, and

 8     Pharmacology Chief, among other positions. These opinions are my own and do not represent

 9     those of the institutions with which I am affiliated.

10            4.   I received my undergraduate and medical degrees from Northwestern University in

11     Chicago, as a member of the Honors Program in Medical Education, and my Ph.D. degree in

12     pharmacology and physiology from the University of Chicago. I have trained in three specialties:

13     internal medicine at the University of Chicago; neurology at the University of California in San

14     Francisco; and psychiatry at Stanford University. I am board-certified in psychiatry.

15            5.   I have held faculty positions at Stanford University, the University of California at

16     Los Angeles, the Institute of Psychiatry London, the Institute of Neurology London, and,

17     currently at the University of California Riverside, the University of California San Diego, the

18     State University of New York Upstate Medical University at Syracuse and the University of

19     Cambridge (UK). I also direct psychopharmacology services and academic programs for the

20     five- facility, 6,500 patient DSH system where I have a leadership role in addressing violence and
21     decriminalization of the seriously mentally ill. I was formerly Executive Director of Clinical

22     Neurosciences at the Merck Neuroscience Research Center in the UK for several years.

23            6.   I currently serve as editor-in-chief of CNS Spectrums. I am a past associate editor of

24     Acta Psychiatrica Scandinavica, former clinical field editor for the International Journal of

25     Neuropsychopharmacology and I am currently on numerous editorial boards of other leading

26     journals including the ACNP’s journal Neuropsychopharmacology. I have conducted numerous
27     research projects throughout my career, which were funded by the National Institute of Mental

28     Health (NIMH), by the Department of Veteran Affairs (VA) and by the pharmaceutical industry.
                                                    2
                                        Stahl Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 3 of 123


 1     I am the author of over 560 articles and chapters with an H index of 62, and more than 2,000

 2     scientific presentations and abstracts. I have written over 50 textbooks and has edited more than

 3     15 others.

 4            7.    I serve as a fellow of the ACNP (American College of Neuro-psychopharmacology),

 5     of the British Association of Psychopharmacology (BAP) and of the CINP, where I was formerly

 6     vice president. I am a Distinguished Life Fellow of the American Psychiatric Association (APA),

 7     and a Fellow of the Department of Psychiatry at the University of Cambridge, UK. I have also

 8     served on numerous medical and scientific advisory boards for the pharmaceutical industry, for

 9     the biotechnology and medical information industry, and for various nonprofit and public service

10     organizations, including appointment by the State of California and past Chair of the Medi-Cal

11     Oversight Board for Medicines (Drug Utilization Review Board).

12            8.    I was awarded the International College of Neuropsychopharmacology (CINP)

13     Lundbeck Foundation Award in Education for my contributions to postgraduate education in

14     psychiatry and neurology. My books have won the British Medical Association’s Book of the

15     Year Award. In 2016, I received the British Medical Association’s First Place Award for a

16     Digital Masterclass in Psychopharmacology, accredited by Cambridge University Health Partners

17     and the Department of Psychiatry at the University of Cambridge, UK. For a complete listing of

18     my professional background, experience, research, responsibilities, and publications, please see

19     my Curriculum Vitae, which is attached to this declaration as Exhibit A.

20     I.    CONSULTATIVE QUESTION TO BE ADDRESSED
21            9.    I was asked to determine if Patient 38 suffered cognizable harm if his transfer from

22     CDCR to inpatient care at DSH was delayed beyond usual Program Guide timelines.

23     II.   REVIEW OF RECORDS
24            10. To make my determination, I reviewed the following records:

25                  a. 1,748 pages of clinical records pertaining to Patients 38;

26                  b. Declaration of Dr. Pablo Stewart filed November 11, 2020; and
27                  c. Transcript of trial testimony from Dr. Pablo Stewart dated October 23, 2020.

28
                                                         3
                                        Stahl Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 4 of 123


 1     III. SUMMARY OF MY OPINION REGARDING PATIENT 38

 2            11. In my opinion, Patient 38 does not need inpatient care at DSH, as explained in

 3     Section IV-VI. Transferring inappropriate patients without any indicia of serious mental illness

 4     to inpatient care, during the height of a pandemic, is reckless and can expose patients to

 5     unnecessary risks of exposure to COVID-19, which could amount to medical malpractice.

 6            12. My primary findings, explained in greater detail in Sections IV-VI, are:

 7                 a.    The record does not corroborate that Patient 38 suffered a traumatic brain injury

 8                 (TBI) in 2006. Patient 38 was involved in an altercation that required hospitalization

 9                 in 2006, but the available records do not contain any diagnostic signs of TBI. The

10                 length of hospitalization and medications were inconsistent with treatment of TBI.

11                 Dr. Stewart stated that Patient 38 needs to be transferred to an inpatient hospital for a

12                 neurological assessment and diagnostic clarification. There is negligible clinical

13                 benefit from an inpatient hospitalization for an asymptomatic individual for

14                 undocumented injury that might have occurred 14 years ago, particularly during a

15                 global pandemic.

16                 b.    The totality of the record shows that Patient 38 is not suffering from a serious

17                 mental illness. Rather, several competent clinicians have documented Patient 38’s

18                 propensity for faking and exaggerating his principal symptoms of suicidality,

19                 psychosis, and paranoia to escape typical environmental stressors to obtain a transfer

20                 to his preferred residential setting. Such behavior is consistent with criminogenic

21                 behavior and psychopathy related to Patient 38’s diagnosed antisocial personality.

22                 The record does not support any urgent mental illness requiring inpatient evaluation

23                 or treatment, as recommended by Dr. Stewart.

24                 c.    Patient 38 has a history of auditory hallucinations since childhood, which was

25                 initially associated with substance abuse. Auditory hallucinations have continued to

26                 be asserted by Patient 38 off and on to the present day, but there has never been a

27                 diagnosis of a serious mental illness (e.g., schizophrenia or bipolar disorder), which

28                 are the illnesses known to cause auditory hallucinations.
                                                         4
                                        Stahl Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 5 of 123


 1                 d.    Patient 38 claims suicidal ideation since childhood although the documentation

 2                 of most claimed suicidal gestures or attempts have not been corroborated. There has

 3                 never been a diagnosis of a serious mental illness known to cause suicidal ideation.

 4                 There is also no evidence that medication has been helpful for any of his symptoms.

 5                 Since incarceration in 2008, Patient 38 has mostly not been medicated for

 6                 hallucinations or suicidal ideation, which have waxed and waned according to

 7                 dissatisfaction with housing and do not relate to any documented mental illness.

 8                 e.    Patient 38 has so suffered no harm from any delayed transfer to DSH.

 9     IV.   MEDICAL RECORD & HISTORY
10            13. The record shows that Patient 38 is a 54-year-old male patient who has been referred

11     to DSH for urgent inpatient care for treatment of his claims of suicidal ideation and auditory

12     hallucinations and for evaluation of a claimed traumatic brain injury occurring 14 years ago.

13            14. Since Patient 38 was incarcerated, the following diagnoses have been noted in the

14     medical record:

15                 a.    TBI;

16                 b.    Antisocial personality disorder;

17                 c.    Other specified disruptive, impulse control and conduct disorder;

18                 d.    Trauma and stressor related disorder; and

19                 e.    Attention deficit hyperactivity disorder (ADHD).

20                 f.    Other diagnoses mentioned in the record include:
21                               i. Obsessive Compulsive Disorder (OCD);

22                              ii. Anxiety disorder; and

23                              iii. Mood disorder/mood swings.

24            15. Patient 38 has tried various medications over the year without clear results. These

25     medications have included: Depakote, Zyprexa, Lorazepam, Vistaril, Prozac and Lexapro.

26
27

28
                                                         5
                                        Stahl Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 6 of 123


 1     V.    EXPERT EVALUATION

 2           A.    Insufficient Corroboration of TBI in the Medical Record

 3            16. Patient 38 and his mother asserted that a TBI occurred after a 2006 incident in prison;

 4     however, there is otherwise insufficient corroborating information on any alleged head injury in

 5     2006. I reviewed the available medical records, which showed that Patient 38 was at Avenal

 6     State Prison from August 6, 2005 to May 27, 2006. On May 27, 2006, Patient 38 was transferred

 7     to a hospital in San Jose. He was paroled 6 days later and prescribed Remeron 45 mg and

 8     Risperdal 2-5 mg. This short time interval from admission to discharge is not consistent with the

 9     diagnosis or management of a TBI of any severity.

10           B.    Inpatient Treatment Is Not Indicated

11            17. It is possible Patient 38 sustained a mild TBI without loss of consciousness or known

12     neurological sequelae 14 years ago; however, at this point in time, the situation is not urgent and

13     does not require hospitalization. There is negligible clinical benefit from extensive neurological,

14     neuroimaging, and neuropsychological workup of a possibly undocumented TBI that may have

15     occurred 14 years ago, especially during a pandemic.

16            18. Patient 38’s principal disturbing symptoms of psychosis and suicidality are not

17     known to be linked to a TBI.

18           C.    The Record includes Numerous Instances of Fabrication Or Exaggeration
                   of Symptoms
19

20            19. The record contains few corroborations of Patient 38’s primary psychosis and

21     suicidality. For instance, Patient 38 has reported inconsistent information to prior clinicians,

22     sometimes claiming no past suicide attempts and otherwise claiming six to eight attempts. The

23     record contains numerous instances where clinicians have noted that Patient 38’s reported

24     symptoms of suicidality and paranoia may be fake or at least greatly exaggerated to obtain

25     preferred housing. Such instances are quoted verbatim below:

26                 a.    “The Pt indicated he lied about being suicidal in order to “get into a smock and

27                 so you guys could watch me.”” (p. 000392)

28
                                                         6
                                        Stahl Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 7 of 123


 1              b.    “He verbalized past manipulation of the treatment team and appeared more

 2              focused on both obtaining standard inmate issue and a phone call.” (p. 000392)

 3              c.    “Pt has a history of 3 reported suicide attempts in 2015 (hanging), 2016

 4              (intentional car crash) and 2017 (suffocation), however none of these are

 5              corroborated by medical or custodial documentation and patient has never had follow

 6              up mental health treatment for said attempts. Pt may be an invalid historian. For

 7              example, the patient was actually incarcerated when he claimed to have crashed his

 8              car.” (p. 000392)

 9              d.    “Patient endorsed SI [suicidal ideation] with plan/intent and AH [auditory

10              hallucination] “I hear the voices…they pretty much shadow my movements…like

11              someone is watching me and reporting back to someone else. . . . But this writer did

12              not observe the pt being internally preoccupied. Thought process was linear and goal

13              oriented.” (p. 000071)

14              e.    “When writer challenged pt’s delusional content, pt stated ‘well sometimes I

15              do believe it, I do believe this guy Frank is real.’ Writer and treatment team provided

16              patient with psychoeducation on how delusional content is difficult to treat with

17              medication and is better treated with therapy, utilizing self talk and thought stopping.

18              Pt’s affect does not match that of a pat [patient] who is experiencing delusions and

19              auditory hallucinations.” (p. 000494)

20              f.    “Range of psychotic sx’s [symptoms] is so widespread (changing delusions,
21              claims of telepathy and telekinesis, paranoid claims, many of which patient readily

22              relinquishes, AHs) as to be suspect in and of itself. In addition, patient does not

23              present with consistent affect/distress. High likelihood of exaggerations and of

24              fabrication of sxs. Patient is willing to engage in some degree of self harm though to

25              ensure retention in higher LOCs. Not clear what sxs might be present if impression

26              management were not active.” (p. 001139)
27              g.    “[Patient 38 is]…inconsistent with someone who is paranoid [that] people will

28              kill him in crisis bed.” (p. 001229)
                                                       7
                                     Stahl Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 8 of 123


 1              h.    “Pt inquired about obtaining materials . . . that give him details on psychotic

 2              disorders, experiences related to their AH, diagnostic criteria and triggers for these

 3              disorders. It was explained to the pt that this is never indicated as an appropriate

 4              means for treatment as pt can potentially mimic or feign mental illness and it is not

 5              empirically supported as an effective means of treating psychosis.” (p. 001416)

 6              i.    “His description of these symptoms [auditory and video hallucinations,

 7              depression, and anxiety] did not match with genuine symptoms of psychosis and he

 8              did not appear to be responding to internal stimuli nor did not behave in a way that

 9              suggested he was paranoid of staff.” (p. 001550)

10              j.    “08/27/2020: While housed in MHCB, patient engaged in self-harm without

11              intent on three occasions. On 07/23/2020 and 07/25/2020 patient cut his wrist

12              resulting in minor wounds and on 07/30/2020 he scratched his old wounds. He has no

13              other documented incidents of self-harm . . . His placement history coupled with a

14              lack of corroborating documentation suggests patient's self-report of his suicide

15              attempts is likely inaccurate. Therefore, his suicide and self-harm grid was changed to

16              reflect a history of no suicide attempts and three incidents of self-harm based on

17              collateral information.” (p. 001561)

18              k.    “His description of his auditory hallucinations and delusions do not appear

19              consistent with genuine psychosis. His self report is inconsistent day to day and he

20              reports his psychosis only started once admitted to crisis bed.” (p. 000911)
21              l.    “Delusions are resolved. Patient does not discuss his suicidal thoughts unless

22              the team talks about eventual discharge to a [y]ard. This conversation prompts

23              patient to state he is suicidal conditional on placement on a yard, but he would not

24              want to kill himself in PIP. At this time, patient does not exhibit symptoms which

25              warrant an acute hospitalization.” (p. 000912)

26              m.    “When he does come out for contact, he reports new symptoms and his self
27              reported symptoms do not appear consistent with his affect. For example, he talks

28              about thinking people are going to kill him but continues to come out for showers and
                                                    8
                                     Stahl Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 9 of 123


 1               1:1 contacts, inconsistent with someone who is paranoid people will kill him in crisis

 2               bed.” (p. 001033)

 3               n.    “Additionally he told staff he did not come to crisis bed for mental health

 4               reasons, and he came due to safety concerns he was having on “E” yard.” (p.

 5               001034).

 6          D.   Evaluation of Other Diagnoses
 7               20.   Below is an assessment of other diagnoses noted in Patient 38’s medical record:

 8               a.    Antisocial personality disorder: Patient 38’s record points to a diagnosis of

 9               antisocial personality disorder. Patient 38 is a documented sex offender with a

10               history of poor impulse control and an extensive history of lying and manipulating his

11               claim of psychotic symptoms and suicidal ideation for the purpose of obtaining better

12               housing.

13               b.    Other specified disruptive, impulse control and conduct disorder: Patient

14               38 claims to have aggressive urges that have no trigger and that these urges cause his

15               depression. Nonetheless, such urges are not a recognized cause of psychotic

16               symptoms nor of suicidal ideation.

17               c.    Trauma and stressor related disorder: This diagnosis is consistent with much

18               of Patient 38’s behavior while incarcerated. It is possible that Patient 38 is resorting

19               to manipulation of his environment by false or exaggerated claims of hallucinations

20               and suicidal thinking as a primitive form of adaptation to the frightening and
21               dangerous environment of incarceration, particularly as a sex offender.

22               d.    ADHD: The record has no corroborating information which establishes this

23               diagnosis. Patient 38 does not report specific symptoms associated with this disorder.

24               His alleged symptoms of auditory hallucinations, delusions, and suicidal ideation are

25               not part of the ADHD diagnosis. Furthermore, he is not being treated for ADHD

26               with controlled substances in a prison setting. Past medical and school records would
27               have to be consulted to corroborate this diagnosis properly.

28
                                                       9
                                      Stahl Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 10 of 123


 1     VI.   ANALYSIS AND CRITIQUE OF DR. STEWART’S ASSESSMENT OF PATIENT 38

 2            21. Dr. Stewart’s opinion is that Patient 38 “suffers from a traumatic brain injury (‘TBI’)

 3     and needs to be transferred to an inpatient hospital for a neurological assessment and diagnostic

 4     clarification.” (Stewart Decl., ¶ 99.) As discussed in detail above, the TBI is not corroborated in

 5     the record. Moreover, no current symptoms support that diagnosis. Any suggestion that an

 6     inpatient hospitalization is necessary for evaluation of an asymptomatic condition (such that if it

 7     occurred at all, occurred 14 years ago) lacks all mental and public health support, particularly

 8     during a global pandemic.

 9            22. The record shows that Patient 38 was involved in an altercation that required

10     hospitalization in 2006, but the record does not contain any diagnostic signs of TBI, namely:

11                    No documented loss of or decreased consciousness
                      No documented loss of memory for events before or after the event (amnesia)
12                    No documentation of any focal neurological deficits such as muscle weakness,
                       loss of vision, or change in speech
13                    No signs of alteration in mental state such as disorientation, slow thinking, or
                       difficulty concentrating
14

15            23. Dr. Stewart stated that “even before the [2006] assault, Patient 38 had a history of

16     ongoing auditory hallucinations,” two psychiatric hospitalizations in his 30s “for a suicide attempt

17     and threat,” and a history of depression and psychotic symptoms. (Stewart Decl., ¶ 101.) He

18     mentioned that Patient 38 cut his wrist twice, had five prior crisis bed admissions for suicide

19     attempts or suicidal ideation, and two PIP admissions. (Id. at ¶ 102.) He further noted that

20     Patient 38 had a high chronic risk of suicide and a high acute risk, self-reporting auditory

21     hallucinations and delusions. (Id. at ¶¶ 105, 107.) Although Patient 38 probably did hear voices

22     as a child and young adult, those are attributable to drug-induced psychotic symptoms. However,

23     he is not currently abusing drugs, and has never had a serious mental illness diagnosis capable of

24     explaining psychotic symptoms. Moreover, on August 27, 2020, a detailed history of Patient 38’s

25     self-professed suicidal ideation and crisis bed admissions, was performed. (p. 001561). That

26     analysis concluded that the “patient’s self-report of his suicide attempts is likely inaccurate.

27     Therefore, his suicide and self-harm grid was changed to reflect a history of no suicide attempts

28     and three incidents of self-harm based on collateral information.” (p. 001561).
                                                         10
                                         Stahl Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 11 of 123


 1            24. As discussed above, his claims of psychotic symptoms, paranoia, and alleged suicidal

 2     behavior and threats were not considered credible by numerous clinicians. Dr. Stewart appears to

 3     have taken Patient 38’s self-reported symptoms at face value, which is not supported by the

 4     clinical record. Such a reading of the record is clinically irresponsible and grossly

 5     misrepresentative.

 6            25. Dr. Stewart stated that it was “concerning” that Patient 38 was “passively allowed . . .

 7     to go off his medications and return to CCCMS level of care.” (Stewart Decl., ¶ 103.) Dr.

 8     Stewart baselessly implies an error was made when clinicians ceased medication treatment for

 9     Patient 38; however, the record shows that numerous trials of medications did not have any effect

10     on Patient 38’s symptoms of psychosis and suicidality. Psychotropic medications should be

11     discontinued because Patient 38’s symptoms do not derive from a serious mental illness, and are

12     likely feigned or exaggerated.

13            26. Dr. Stewart stated that during a few-day span in July 2020, Patient 38 requested a

14     referral to the Medication Assisted Therapy (“MAT”) program. (Stewart Decl., ¶ 104.) Patient

15     38’s wife sought a separation, he expressed suicidal ideation, and he planned to overdose on

16     drugs. (Stewart Decl., ¶ 104.) In my opinion, this is an example of Patient 38’s long-established

17     pattern of responding to psychosocial stressors and environmental threats by escalating claims of

18     imminent suicide and self-harm. Reassurance, rather than referral to inpatient psychiatric

19     services or hospitalization or medication, is indicated.

20            27. Finally, Dr. Stewart concluded that “Patient 38 has a very severe mental health
21     condition that required transfer to an inpatient program when he was first referred to one in early

22     August, if not sooner.” (Stewart Decl., ¶ 104.) Dr. Stewart stated it was “cruel and clinically

23     inappropriate to keep this patient in an MHCB, especially to discharge him to the EOP, while he

24     is still struggling with his suicidality and psychotic symptoms.” (Id.) However, Dr. Stewart did

25     not even name this “very severe mental condition.” Dr. Stewart’s conclusion that Patient 38 is

26     currently suffering from a serious mental condition that would be mitigated from a transfer to
27     DSH is misguided and irresponsible. I could not find any support for Dr. Stewart’s conclusion in

28     Patient 38’s records.
                                                        11
                                        Stahl Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 12 of 123


 1            28. The total record shows that Patient 38 is not suffering from a serious mental illness.

 2     Rather, multiple clinicians have documented Patient 38’s propensity for faking and exaggerating

 3     symptoms to escape typical environmental threats and stressors and seek residential transfer to a

 4     preferred setting. This is consistent with criminogenic behavior and psychopathy related to

 5     Patient 38’s diagnosed antisocial personality. The record does not support any urgent mental

 6     illness requiring inpatient evaluation or treatment.

 7            29. A transfer to DSH is not medically indicated for Patient 38, and he has suffered no

 8     harm from a delayed transfer. Transferring such patients—who do not exhibit any indicia of

 9     serious mental illness and do not require inpatient care— subjects them to unnecessary risk of

10     exposure to COVID-19. Continuing such unnecessary transfers during a global pandemic is

11     unethical. A mandate requiring clinically inappropriate and life-threatening transfers to inpatients

12     care could even make clinicians and organizations involved in such transfers liable for medical

13     malpractice.

14            30. It is my strong medical opinion that Dr. Stewart’s analysis that Patient 38 has been

15     harmed by a delayed transfer to DSH relies on a gross misrepresentation of the clinical record.

16     Dr. Stewart’s opinions are not supported by norms followed in the psychiatric profession. I am

17     deeply concerned that the Court may be basing life-and-death decisions, which could have a

18     catastrophic impact on the mental health infrastructure of DSH and the physical and mental well-

19     being of extremely vulnerable populations, on Dr. Stewart’s unsupported and egregiously

20     misleading analysis. Indeed, unnecessary inpatient transfers may jeopardize and destabilize the
21     provision of critical healthcare resources throughout the entire state.

22           I declare under penalty of perjury under the laws of the United States of America that the

23     foregoing is true and correct.

24           Executed in Encinitas, California on December 6, 2020.

25                                          /s Stephen M. Stahl _______________________
                                            Stephen M. Stahl, M.D., Ph.D., D. Sc. (Hon.)
26
27

28
                                                        12
                                        Stahl Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 13 of 123


 1                                               References

 2     1.   Stahl SM, Morrissette DA, Cummings M, Azizian A, Bader S, Broderick C, Dardashti L,

 3     Delgado D, Meyer J, O’Day J, Proctor G, Rose B, Schur M, Schwartz E, Velasquez S and

 4     Warburton K. California State Hospital Violence Assessment and Treatment (Cal-VAT)

 5     guidelines. CNS Spectrums 19, 449-465

 6     2.   Warburton KD and Stahl SM, Violence in Psychiatry, Cambridge University Press,

 7     Cambridge UK, 2016

 8     3.   2020 Cummings MA, Scott C, Arguello JC, Arias A-LW, Breth AM, Delgado D, Harvey

 9     PD, Meyer JM, O’Day J, Pollock M, Proctor G, Rector T, Rose B, Schwartz E, Thordason H,

10     Warburton KD, and Stahl SM, The Cal-DSH Diversion Guidelines, CNS Spectrums 2020; 25:

11     701-13. thttps://doi.org/10.1017/S1092852920001819

12     4.   Warburton KD and Stahl SM, Decriminalizing Mental Illness, Cambridge University Press,

13     Cambridge UK, 2020

14     5.   Meyer JM and Stahl SM, Stahl’s Handbooks: The Clozapine Handbook, Cambridge

15     University Press, Cambridge UK 2020

16     6.   Meyer JM and Stahl SM, Stahl’s Handbooks: Use of Plasma Drug Levels to Guide

17     Antipsychotic Dosing, Cambridge University Press, 2021

18     7.   Cummings M, and Stahl SM, Management of Complex Treatment Resistant Psychotic

19     Patients, Cambridge University Press, 2021

20
21

22

23

24

25

26
27

28
                                                      13
                                      Stahl Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 14 of 123




                       Exhibit A
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 15 of 123
                                                     JANUARY 2020
                             CURRICULUM VITAE

                 STEPHEN MICHAEL STAHL, M.D., Ph.D., D.Sc. (Hon.)

Professional Addresses:

1917 Palomar Oaks Way          Department of Psychiatry              Department of Psychiatry
Suite 200                      School of Medicine                    and Neurosciences
Carlsbad, CA 92008             University of California, San Diego   University of California, Riverside
Phone: (760) 444-9903          9500 Gilman Drive                     900 University Avenue
Fax:    (760) 931-8517         La Jolla, CA 92093-0603               Riverside, CA 92521

                                 EDUCATION AND DEGREES

1973           B.S.            Pre-Medical, Six Year Honors Program in Medical Education,
                               Northwestern University, Evanston, Illinois

1974           M.D.            Northwestern University Medical School, Chicago, Illinois

1976           Ph.D.           Neuropharmacology
                               Department of Pharmacological and Physiological Sciences
                               University of Chicago, Chicago, Illinois

2018           D.Sc.(Hon.) Üsküdar University Istanbul, Turkey

                                      CLINICAL TRAINING

1976 - 1977                    RESIDENT IN INTERNAL MEDICINE
                               University of Chicago, Billings Hospital
                               Chicago, Illinois

1977 - 1979                    RESIDENT IN NEUROLOGY
                               University of California, San Francisco Medical Center
                               San Francisco, California

1979 - 1981                    RESIDENT IN PSYCHIATRY
                               Stanford University Medical Center
                               Stanford, California

                           RESEARCH AND TRAINING POSITIONS

1971 - Summer            GRADUATE STUDENT (Sterling Morton Traveling Fellowship)
                             Biochemistry Research, Universität Konstanz, Germany

1971 - 1976              M.D.- Ph.D. PROGRAM Medical Scientist Fellow, National Institute
                               of General Medical Sciences, Northwestern University (M.D.)
                               and University of Chicago, (Ph.D. dissertation)



                                                   1
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 16 of 123
                 RESEARCH AND TRAINING POSITIONS (Cont’d)

1979 - 1981       BARBRA STREISAND SCHOLAR FOR DYSTONIA RESEARCH
                      Fellow in Neuropsychopharmacology Stanford University

1981 - 1985       ASSISTANT DIRECTOR
                       Stanford Mental Health Clinical Research Center, Stanford
                       University Medical Center, Stanford, California

1983 - 1985       GUEST RESEARCH PHYSICIAN
                      Donner Laboratory - Positron Emission Tomography Unit,
                      Lawrence Berkeley Laboratories, University of California,
                      Berkeley, California

1991 –2001        MEDICAL DIRECTOR
                       Institute for Psychopharmacology Research (IPR),
                       San Diego and Carlsbad, California

                            EDUCATION POSITIONS

1997 – present    CHAIRMAN
                       Neuroscience Education Institute
                       Carlsbad, California

2001 – present    CHAIRMAN
                       The Arbor Scientia Group
                       Carlsbad, CA

                            ACADEMIC POSITIONS

1981 - 1985       ASSISTANT PROFESSOR OF PSYCHIATRY AND BEHAVIORAL
                       SCIENCES
                       Stanford University, Stanford, California

1985 - 1988       ADJUNCT ASSOCIATE PROFESSOR OF PSYCHIATRY AND
                  BEHAVIORAL SCIENCES AND OF PHARMACOLOGY,
                  University of California, Los Angeles, California

1985 - 1988       HONORARY SENIOR LECTURER
                      Institute of Psychiatry, London

1987 - 1988       HONORARY SENIOR LECTURER
                     Institute of Neurology and the National Hospital for Nervous
                     Diseases, Queen Square, London

1988 - 1994       PROFESSOR OF PSYCHIATRY
                      University of California, San Diego



                                        2
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 17 of 123
                        ACADEMIC POSITIONS (Cont’d)

1994 – present    ADJUNCT PROFESSOR OF PSYCHIATRY
                       University of California, San Diego

2009 - present    HONORARY VISITING SENIOR FELLOW
                      Department of Psychiatry, University of Cambridge

2020 – present    CLINICAL PROFESSOR OF PSYCHIATRY AND NEUROSCIENCE,
                        University of California, Riverside, School of Medicine


                             HOSPITAL POSITIONS

1981 - 1985       DIRECTOR
                       Movement Disorders & Psychopharmacology Research Clinic,
                       Veterans Affairs Medical Center, Palo Alto, California

1981 - 1985       MEDICAL DIRECTOR
                       Schizophrenia Biological Research Center
                       Veterans Affairs Medical Center, Palo Alto, California

1981 - 1985       WARD CHIEF AND STAFF PHYSICIAN
                      Psychiatry Service
                      Veterans Affairs Medical Center, Palo Alto, California

1982 - 1985       DIRECTOR
                       Laboratory of Neuropsychopharmacology
                       Veterans Affairs Medical Center, Palo Alto, California

1985 - 1988       HONORARY CONSULTANT
                      The Royal Bethlem-Maudsley Hospital, London

1988 - 1989       CHIEF, PSYCHIATRY SERVICE
                       Veterans Affairs Medical Center, San Diego, California

1989 - 1994       CHIEF, PSYCHOPHARMACOLOGY
                       Veterans Affairs Medical Center, San Diego, California

1992 - 1994       CHIEF, MENTAL HEALTH OUTPATIENT CLINICS
                       Veterans Affairs Medical Center, San Diego, California

1988 - 1997       DIRECTOR, LABORATORY OF CLINICAL NEUROSCIENCE
                       Veterans Affairs Medical Center, San Diego, California

2011 – 2012       FORENSIC PSYCHOPHARMACOLOGY CONSULTANT
                      Patton State Hospital, Patton, California



                                        3
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 18 of 123
2012 – present     DIRECTOR OF PSYCHOPHARMACOLOGY
                        Statewide Clinical Operations for Department of State
                        Hospitals, Sacramento, California

       PROFESSIONAL EXPERIENCE IN THE PHARMACEUTICAL INDUSTRY

1982 - 1985            DIRECTOR OF CLINICAL SCIENCES, ASSOCIATE MEDICAL
                            DIRECTOR AND PRINCIPAL SCIENTIST
                            Alza Corporation
                            Palo Alto, California

1985 - 1988            EXECUTIVE DIRECTOR OF CLINICAL NEUROSCIENCE
                           DIRECTOR OF THE LABORATORY OF CLINICAL
                           NEUROPHARMACOLOGY
                           Neuroscience Research Center
                           Merck Sharp and Dohme Research Laboratories
                           Harlow, Essex (United Kingdom)

         CONSULTING EXPERIENCE AND ADVISORY BOARDS WITH THE
                      PHARMACEUTICAL INDUSTRY

Abbott Laboratories                           Mede Corp.
Acadia                                        Meiji
Adamas                                        Merck
Alkermes                                      Merrell Dow
Allergan                                      Mylon
Amylin                                        Neos
Angelini                                      Neurocrine Biosciences
Arena                                         Neuromolecular
Arbor                                         Neuronetics
Asahi Chemical                                NovaDel
Assure RX                                     Novartis
Astra Zeneca                                  Noveida
Avanir                                        Orexigen
Avera                                         Organon
Axovant                                       Otsuka
Axsome                                        PamLabs
Bayer AG                                      Parke Davis
Biogen                                        Perrigo
Biopharma                                     Pfizer/Roerig
BioMarin                                      Pfizer
Biolaunch Canada                              Pharmacia and Upjohn
Biovail                                       Pharmasquire
Boehringer Ingelheim                          Pierre Fabre
Braebrun                                      Prexa Pharmaceuticals
Bristol Myers Squibb                          Procter and Gamble
Burroughs Wellcome                            Propagate Pharma
Cenerex                                       Quintiles
Cephalon                                      Rexahn

                                         4
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 19 of 123
         CONSULTING EXPERIENCE AND ADVISORY BOARDS WITH THE
                     PHARMACEUTICAL INDUSTRY (Cont’d)

Celgene                                        Propagate Pharma
Ciba Geigy                                     Quintiles Pacific Inc.
Clearview                                      Riviva
Concert                                        Roche
Covance                                        Royalty Pharma
CSC Pharmaceuticals                            Sanofi
Cyberonics                                     Schering Plough
Cypress Bioscience                             Servier
DepoMed                                        Shire
Dianippon                                      SK Corporation
Dey                                            Smith Kline Beecham
Forest                                         Soffinova
Eisai                                          Solvay
Eli Lilly                                      Sprout
EDM Sirona                                     Sumitomo
EnVivo                                         Sunovion
Epix                                           Takeda
Fabre Kramer                                   Taliaz
Fanapt                                         Taisho
Ferring                                        Tetragenix
Forest                                         Teva
Forum                                          Tikvah
G.D. Searle                                    TMS Neurohealth Centers
Genentech                                      Tonix
Genomind                                       Trius
Glaxo Wllcome                                  UCB Pharma
Hoechst-Roussel                                Vanda
Intra-Cellular Therapies                       Valeant
Innovative Science Solutions                   Vertex
Janssen                                        Viforpharma
Jay Mac                                        Vivus
Jazz                                           Watson
LaboPharm                                      Wyeth
Lorex                                          Yamanouchi
Lundbeck
Marinus
Mead Johnson


                 CONSULTING EXPERIENCE WITH MANAGED CARE

BLUE CROSS OF CALIFORNIA
      Blue Cross California Care Occupational Health Network -
      Psychiatric illnesses

HEALTH PAYMENT REVIEW, BOSTON, MASSACHUSETTS

                                          5
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 20 of 123
               CONSULTING EXPERIENCE WITH MANAGED CARE (Cont’d)

Psychiatry Payment Review Board -
       Matching ICD-9 Diagnostic Codes with CPT Service Codes

KAISER PERMANENTE, HONOLULU, HAWAII
      Depression Treatment Guidelines

VALUE OPTIONS, PHOENIX, ARIZONA
      Fiscal Pharmacology of the Atypical Antipsychotics


              CONSULTING EXPERIENCE WITH GENOMICS/DIAGNOSTICS

BRAZILIAN INSTITUTE OF PSYCHOPHARMACOLOGY AND PHARMACOGENETICS

GENOMIND

MINDX SCIENCE, INC.

TALIAZ HEALTH, LTD.

                              TEACHING EXPERIENCE

1981 - 1985         STANFORD UNIVERSITY
                    Department of Human Biology
                    -Lecturer for "Psychobiology: The Biological Basis of Psychiatric
                    Disorders"
                    -Lecturer for "Neurochemistry of Severe Behavioral
                     Disturbances of Childhood"
                     Department of Anthropology and Psychology
                    -Graduate Seminar in Clinical Process
                     Department of Psychiatry and Behavioral Sciences
                    -Psychopharmacology (psychiatry residents)
                    Pediatric Psychopharmacology (child psychiatry fellows)
                    -Basic Psychiatry Clerkship (medical students)
                    -Advanced Psychiatry Clerkship (medical students)

1982 – 1985         PALO ALTO VETERANS AFFAIRS MEDICAL CENTER
                    Division of Psychology, Clinical Psychology Intern Training Program
                    -"Psychopharmacology for Clinical Psychologists"

1985 - 1988         UNIVERSITY OF CALIFORNIA, LOS ANGELES
                    Medical School
                    -Lecturer for basic pharmacology course

1985 - 1988         INSTITUTE OF PSYCHIATRY
                    Maudsley Hospital, London
                    -Lecturer for Psychopharmacology Course

                                           6
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 21 of 123
                   -Research Advisor for Research Registrars in
                    Neurology and Psychiatry

1987 - 1988       INSTITUTE OF NEUROLOGY
                  National Hospital for Nervous Disease
                  Queen Square, London
                  -Lecturer in Neuropharmacology

1988 - present    UNIVERSITY OF CALIFORNIA, SAN DIEGO
                  Department of Psychiatry, School of Medicine
                  -Lecturer in Psychopharmacology for medical students, graduate
                  neuroscience and pharmacology students, psychiatry and medicine
                  residents and psychiatry research fellows
                  -Faculty Mentor Program for Undergraduate Independent Studies
                  -Howard Hughes Mentor Program for Minority Students
                  -Ph.D. dissertation committee, Department of Pharmacology
                  Graduate Students
                  -Chairman of the Steering Committee, Postdoctoral
                   Fellowship in Psychobiology and Psychopharmacology
                  -Advanced Psychopharmacology Course (CME)
                  -Geriatric Psychopharmacology Course (CME)

1988 – 2008       UNIVERSITY OF CALIFORNIA, SAN DIEGO
                  Department of Psychiatry, School of Medicine
                  -"Psychopharmacology Images," a home study CME course
                  approved by UCSD for 35 hours of Category I credit

2009 – present    UNIVERSITY OF CAMBRIDGE, CAMBRIDGE, UK
                  Department of Psychiatry and Psychiatry and Behavioral Clinical
                  Neuroscience Institute
                  -lectures in psychiatry and psychopharmacology

2020 – present    UNIVERSITY OFCALIFORNIA RIVERSIDE
                  Department of Psychiatry and Neuroscience, School of Medicine
                  - lectures in psychiatry, psychopharmacology and neuroscience


                     COMMITTEES AND REVIEW BOARDS

1981 - 1985       HUMAN SUBJECTS RESEARCH COMMITTEE (IRB)
                  Palo Alto Veterans Administration Medical Center

1983 - 1985       MEDICAL STUDENT EDUCATION COMMITTEE
                  Department of Psychiatry and Behavioral Sciences
                  Stanford University

1988 - 1992       RESEARCH AND DEVELOPMENT COMMITTEE
                  San Diego Veterans Affairs Medical Center


                                        7
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 22 of 123
                  COMMITTEES AND REVIEW BOARDS (Cont’d)

1988 - 1992        CLINICAL PRACTICE COMMITTEE
                   UCSD School of Medicine

1996 – 2016        CONTINUING MEDICAL EDUCATION COMMITTEE
                   UCSD School of Medicine

1997 – 2012        EXPERT MEDICAL REVIEWER
                   Medical Board of California

1997 - 2014        MEDI-CAL (Medicaid) DRUG USE REVIEW (DUR) BOARD
                   State of California Medicaid Program
1997 – 2014               -Member
2005- 2007                -Vice Chair
2007 – 2013               -Chair

2008 – 2018        UCSD Geisel Library, University Librarian’s Advisory Board

                         LICENSES AND CERTIFICATION

1975               Diplomate of the Federal Licensure Examination
1977               Diplomate of the National Board of Medical Examiners
1983               Diplomate, American Board of Psychiatry and Neurology
1985 - 1988        Visiting Overseas Doctor Registration, General Medical council, UK
1975 – present     Medical Licensure, State of Indiana, #01026376,
1975 – present     Medical Licensure, State of Ohio, #35-03-8911,
1977 – present     Medical Licensure, State of California, #G34507,
1993 - 1997        Qualified Medical Evaluator, State of California, #908730,

                                     HONORS

1971, 1973, 1977   Illinois Psychiatric Society Award
1972               Roche Award in Neuropsychiatry
1973               Neuropsychiatric Research Foundation Award
1974               Saul R. Korey Award in Basic Research
1974               A.E. Bennett Award in Basic Research
1974               Alpha Omega Alpha Basic Research Award
1974               G.D. Searle Award
1975               G. Milton Shy Award
1983               Merrell-Dow Visiting Professor of Psychiatry and Pharmacology,
                   Chicago, Illinois
1984               French Ministry Visiting Professor of Psychiatry and Neurology,
                   Lyon, France
1997               Honorable Mention, Association of American Publishers' Award
                    for Best Medical Textbook published in the U.S. for Essential
                    Psychopharmacology
2000               Communicator Award, Educational Videotape Series
                   Communicator Award, Written and Illustrated Antipsychotic

                                         8
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 23 of 123
                             HONORS (Cont’d)

                            workbook
2001              Honorary Adjunct Professor of Psychiatry
                         New York College of Osteopathic Medicine
                         New York Institute of Technology
                         Old Westbury, New York
2002              Lundbeck International Neuroscience Foundation Prize
2004              San Diego Psychiatric Society/American Psychiatric Association
                  Education Award
2008              UCSD Residency Teaching Award
2009              The British Medical Association Medical Book Competition Award,
                  Stahl’s Essential Psychopharmacology 3rd Edition
2009              Honorary Visiting Senior Fellow, Department of Psychiatry,
                  University of Cambridge, Cambridge, UK
2010              The British Medical Association Book of the Year Award for The
                  Prescribers Guide 3rd Edition
2011              The British Medical Association Medical Book Competition Award,
                  Stahls Illustrated Antipsychotics
2012              The Feldman Lecture, Edmonton, Canada
2013              Distinguished Psychiatrist Lecturer and Award, American Psychiatric
                  Association
2016              The Stephen M. Stahl Young Psychiatrist Award, named in honor of
                  Stephen Stahl and awarded to the Northwestern University medical
                  student who has the best performance in psychiatry, given annually
                  by the Department of Psychiatry at Northwestern University Medical
                  School, Chicago, Illinois
2016              David A. Mrazek Lecture and Award for Pharmacogenomics in
                  Psychiatry, American Psychiatric Association
2016              The British Medical Association Medical Book Competition Award for
                  Best Digital Book, Stahl Masterclass, Cambridge University
2017              Honorary President, Italian Brain Research Foundation
2018              Honorary Doctorate, Üsküdar University, Istanbul Turkey
2018              Honorary Citizen, City of Lucca, Italy for contributions to psychiatry
2018              Honorary Member, Italian Medical Society, for contributions to
                  mental health

                              EDITORIAL BOARDS

1988 - 1989       Psychological Medicine
1988 – present    International Review of Psychiatry
1991 - 1992       Stress Management Advisor
1996 - present    Journal of Psychiatry in Clinical Practice
1996 – 1997       Editor, "Psychopharm Psnapshots," Psychiatric Annals
1997 - 2011       Editor, "Brainstorms," Journal of Clinical Psychiatry
1997 – 2008       Clinical Field Editor, International Journal of
                  Neuropsychopharmacology
1999 – 2009       CNS News
1999 - 2007       Journal of Depression and Anxiety/African Journal of Psychiatry
                                         9
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 24 of 123
2000 – present     Neuropsychopharmacology
2003 – present     CNS Spectrums
2012 – present     -Editor-in-Chief, CNS Spectrums
2004 – present     Journal of Psychotic Disorders
2005 – present     Clinical Neuropsychiatry
2005 – present     Psychiatry/Innovations in Clinical Neuroscience
2005 – present     Expert Opinion on Pharmacotherapy
2005 – present     Acta Psychiatrica Scandinavica
2005 – present     -Editorial Board
2007 – 2016        -Associate Editor
2010 – 2018        Neurotherapeutics
2010 – present     Therapeutic Advances in Psychopharmacology
2010 – present     Neuropsychiatry
2010 – present     Frontiers in Psychopharmacology

                       SCIENTIFIC ADVISORY BOARDS

1990 – 2000       National Anxiety Foundation
1993 – 2000       San Diego Phobia Foundation
1996 – 2012       Obsessive-Compulsive Foundation (National)
1996 – 2012       California Obsessive-Compulsive Foundation
2001 – 2004       EthicAd
2001 – 2004       Acurian
2001 – 2004       BioExpertise
2001 – 2015       Healthcare Technology Systems (HTS)
2001 – 2012       Decision Resources
2002              Academy of Judges, International Health and Medical Media
                  Awards (Freddie Awards)
2010 – present    Genomind
2010 – present    Mind X Sciences

                          PROFESSIONAL SOCIETIES

                  American Academy of Neurology
                  American Academy of Psychiatry and the Law
                  American College of Neuropsychopharmacology
                        Ad Hoc Awards Committee, 1984
                        Task Force on Drug Safety, 1985 - 1988
                        Liaison committee with government agencies
                        and the pharmaceutical industry 1986 - 1989
                        Fellow, 1989 - present
                        Education Committee – 1998 - 2002
                  American Psychiatric Association
                        Member 1981-2000
                        Fellow, 2000 – 2003
                        Distinguished Fellow – 2003 – 2014
                        Distinguished Life Fellow 2014 - present
                  American Society for Neurochemistry
                  American Society of Clinical Psychopharmacology

                                       10
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 25 of 123
                        PROFESSIONAL SOCIETIES (Con’t)

                     British Association of Psychopharmacology, 1985 – 1988
                             Council, 1987 - 1988
                     British Pharmacology Society, 1985 - 1989
                     Collegium Internationale Neuro-psychopharmacologium
                             Chairman, Education Committee, 1997 –2004
                             Fellow, 1986 – present
                             Counsellor, 2000 – 2004
                             Scientific Program Committee, 2000-2002
                             Scientific Program Committee, 2002-2004
                             Scientific Program Committee, 2004-2006
                             Vice President, 2004-2008
                     International Society of Neurochemistry, 1976 - 1993
                     Royal Society of Medicine
                     Society for Neurosciences
                     Society of Biological Psychiatry
                             Membership Committee, 1982 - 1988
                     West Coast College of Biological Psychiatry
                             Membership Committee, 1990 - 1999

                       REVIEW OF SCIENTIFIC MANUSCRIPTS

Acta Psychiatrica Scandinavica                    Journal of Clinical Investigation
American Journal of Psychiatry                    Journal of Clinical Psychiatry
Annals of Neurology                               Journal of Neural Transmission
Archives of General Psychiatry                    Journal of Neurochemistry
Biochemical Pharmacology                          Journal of Psychiatry in Clinical
Biological Psychiatry                             Practice
Brain                                             Journal of Studies on Alcohol
Brain Research                                    Life Sciences
Clinical Therapeutics                             Int’l J Clin Psychopharmacology
Clinical Neuropsychiatry                          Neurology
CNS Spectrums                                     Neuropsychopharmacology
Depression                                        Psychiatry Research
Epilepsia                                         Psychiatric Services
Expert Opinion on Pharmacotherapy                 Psychological Medicine
Internat’l Journal of Neuropsycho-                Psychopharmacology
Pharmacology                                      Psychosomatic Medicine Sleep
Journal of Affective Disorders                    Trends in Pharmacological Sciences
Journal of the American Medical Assoc.
Science

           REVIEW OF THE SCIENTIFIC MERIT OF GRANT APPLICATIONS

Preclinical Psychopharmacology (National Institute of Mental Health)
Clinical Psychopharmacology (National Institute of Mental Health) Neurology B (National
Institute of Neurological and Communicative Diseases and Stroke)


                                           11
     Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 26 of 123
       REVIEW OF THE SCIENTIFIC MERIT OF GRANT APPLICATIONS (Cont;d)

Scottish Rite Foundation for Schizophrenia
Dystonia Medical Research Foundation
Mental Health Clinical Research Centers Branch (National Institute of Mental Health)
Research Advisory Group, Veterans Administration Central Office
March of Dimes
Ontario Mental Health Foundation
Tourette Syndrome Association
Mental Health Foundation (UK)
Medical Research Council (UK)
Medical Research Council (Canada)
Veterans Affairs Merit Review Board (Neurobiology) ad hoc reviewer
Brain Disorders and Clinical Neurosciences Study Section (NIMH),ad hoc reviewer
Catalan Agency for Health Technology (Spain)

                               MANAGEMENT COURSES

1986     Management skills course, MAST, Management and Skills Training, Cambridge,
         United Kingdom.

1986     Counseling for performance improvement course, MAST, Management and Skills
         Training, Cambridge, United Kingdom.

1987     Financial Planning and Forecasting, Templeton College, The Oxford Centre for
         Management Studies, Oxford, United Kingdom.

1987     Oxford Executive Programme for Senior Management: Managing for Competitive
         Advantage and Profitability, Templeton College, The Oxford Centre for
         Management Studies, Oxford, United Kingdom.

1987     Performance Appraisals, MAST, Management and Skills Training, Cambridge,
         United Kingdom.

                        RESEARCH IN COLLABORATION WITH
                         THE PHARMACEUTICAL INDUSTRY

RESEARCH AT STANFORD UNIVERSITY (1979 - 1985)

1.     Gamma-vinyl-GABA (Merrell-Dow) in tardive dyskinesia, Tourette syndrome and
       other movement disorders.
2.     RO22-1319 (piquindone) (Roche) in schizophrenia.
3.     RO22-1319 (piquindone) (Roche) in Tourette syndrome.
4.     Fenfluramine (Robins) in schizophrenia.
5.     Albuterol (Glaxo) in depression.
6.     Alprazolam (Upjohn) in depression.
7.     Lisuride (Schering AG) in dystonia.
8.     Bromocriptine (Sandoz) in dystonia.
9.     Clonidine (Boehringer-Ingleheim) in movement disorders.

                                            12
      Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 27 of 123
10.    Lecithin and choline chloride in movement disorders (tardive dyskinesia, Huntington's
       disease, Tourette syndrome).
11.    Physostigmine (O'Neal) in movement disorders (tardive dyskinesia, Huntington's
       disease, Tourette syndrome).
12.    Fenfluramine (Robins) in the malignant carcinoid syndrome.
13.    Levodopa (Lakeside, Nutritional Biochem) in Parkinson's disease and dementia .
14.    Diazepam (Roche) in the Stiff-Man syndrome.

RESEARCH AT ALZA CORPORATION (1982 - 1985)

1.     Transdermal fentanyl in postoperative pain and in chronic cancer pain.
2.     Transdermal testosterone in male hypogonadism.
3.     OROS verapamil, OROS propranolol and OROS hydrochlorothiazide in
       hypertension.
4.     Transdermal estradiol in female menopause.
5.     Topical safety, transdermal naloxone.

RESEARCH AT MERCK (1985 - 1988)

1.      First administration of new chemical entities to man: alpha-2 antagonist, glutamate
        antagonist, oral sustained release dopamine agonist, transdermal dopamine
        agonist.
2.      Entering new chemical entities into Phase IIA clinical development: glutamate
        antagonist, oral sustained release dopamine agonist, transdermal dopamine
        agonist, skeletal muscle relaxant, cholecystokinin-A antagonist, alpha-2 antagonist.
3.      Entering new chemical entities into Phase IIB/III clinical development: oral sustained
        release dopamine agonist.
4.      New drug application (NDA) filing: oral sustained release antiparkinsonian (Sinemet
        CR).
5.      Clinical research: fluorinated analogues of glutamate antagonists for positron
        emission tomography; neuropharmacology of cognition and memory in human
        volunteers.
6.      Preclinical research: neuroprotective glutamate antagonist lead compounds;
        cholinomimetic Alzheimer lead compound, beta adrenergic and serotonin receptor
        regulation by antidepressants/anxiolytics.
7.      Licensing-in agreements for CNS compounds.

RESEARCH AT INSTITUTE FOR PSYCHOPHARMACOLOGY RESEARCH, SAN
DIEGO/CARLSBAD (1988 - 2004)

1.      Gepirone (Bristol-Myers) in major depressive disorder
2.      Xanax sustained release (Upjohn) in panic disorder
3.      Sertraline (Pfizer) vs. amitriptyline, quality of life study in depression
4       Sertraline (Pfizer) crossover from fluoxetine in depression
5.      Sertraline (Pfizer) vs. clomipramine in obsessive compulsive disorder
6.      Ipsapirone (Miles) in depression
7.      Nefazodone (Bristol-Myers Squibb) in depression
8.      Adinazolam (Upjohn) vs. nortriptyline, effects on serotonin receptors in major
        depressive disorder

                                              13
      Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 28 of 123
9.      CGS-18102A (Ciba-Geigy) in generalized anxiety disorder
10.     Bupropion sustained-release (Burroughs Wellcome) in major depressive disorder
11.     Xanax (Upjohn) in long-term treatment of panic disorder
12.     Buspirone (Bristol-Myers Squibb) in mixed anxiety depression
15.     Sertraline (Pfizer) vs. fluoxetine, quality of life study in depression
14.     Sertraline (Pfizer) vs. desipramine in comorbid obsessive compulsive disorder plus
        major depressive disorder
15.     Fluvoxamine (Upjohn-Solvay) in panic disorder
16.     Paroxetine (SmithKline Beecham) in depression
17.     DN-2327 (Takeda Abbott Pharmaceuticals) in generalized anxiety disorder
18.     Nefazodone (Bristol-Myers Squibb) crossover from fluoxetine, in depression
19.     Nefazodone (Bristol-Myers Squibb) crossover from sertraline, in depression
20.     Tandospirone (Pfizer) in depression
21.     Klonopin (Roche) in obsessive compulsive disorder
22.     Klonopin (Roche) in panic disorder
23.     Mentane (Hoechst) in Alzheimer's disease
24.     Nefazodone (Bristol-Myers Squibb) in inpatients with depression
25.     Olanzapine (Lilly) in inpatients with schizophrenia
26.     Pharmacokinetic study of ziprasidone in inpatients with schizophrenia
27.     Bupropion sustained-release (Burroughs Wellcome) in depression
28.     BMS-181,101 (Bristol-Myers Squibb) open label treatment in depression
29.     CP-93,393 (Pfizer) in generalized anxiety disorder
30.     Sertindole (Abbott) in schizophrenia
31.     Sabeluzole (Janssen) in Alzheimer's disease
32.     Sertraline (Pfizer) in relapse of symptoms in obsessive compulsive disorder
33.     BMS-181,101 (Bristol-Myers Squibb) double-blind treatment in depression
34.     Venlafaxine (Wyeth-Ayerst) in depression
35.     Bupropion sustained-release (Burroughs Wellcome) vs. sertraline in depression
36.     Sertraline (Pfizer) in treatment refractory obsessive compulsive disorder
37.     ORG 4428 (Organon) in depression
38.     Flesinoxan (Solvay) vs. buspirone in generalized anxiety disorder
39.     CP-93,393 (Pfizer) in depression
40.     Hippurate LY 228729 (Lilly) in treatment refractory depression
41.     Ipsapirone (Miles/Bayer) sustained release in major depressive disorder
42.     Fluoxetine (Lilly) in relapse of symptoms of obsessive compulsive disorder
43.     Ziprasidone (Pfizer) vs. risperidone in outpatients with schizophrenia
44.     Serzone (Bristol-Myers Squibb) in general psychiatric practices
45.     CP93,393 (Pfizer) in major depressive disorder
46.     CP93,393 (Pfizer) in generalized anxiety disorder
47.     Fluoxetine Plus Pindolol (Lilly) in depression
48.     Citalopram (Forest) in depression
49.     Fluoxetine (Lilly) in relapse of symptoms of bulimia
50.     Remeron (mirtazapine) (Organon) in major depressive episode
51.     Iloperidone (Titan) in schizophrenia.
52.     Compass (Bristol-Myers Squibb) in all disorders
53.     Flibanserin (Boehinger Ingelheim) in major depressive disorder
54.     SR58611A (Sanofi) in major depression
55.     Olanzapine (Lilly) in resistant major depressive disorder without psychotic features.
56.     Risperidone (Janssen) in Treatment Resistant Major Depressive Disorder.

                                              14
      Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 29 of 123
57.     Estrogen as an adjunct to Zoloft (Pfizer) for Panic Disorder in Peri/Post Menopausal
        Women.
58.     SR142801 (Sanofi) in major depression.
59.     Neurokinin - CP122-721 (Pfizer)in major depression.
60.     Reboxetine (Pharmacia Upjohn) in Major Depressive Disorder.
61.     St. John's Wort (Pfizer) in major depression.
62.     Nefazodone (Bristol Myers Squibb) A multicenter, double-blinded placebo
        controlled, randomized fixed dose study of Nefazodone ER in the treatment of
        depressed patients.
63.     Celexa (Forest Laboratories) Depression study
64.     Paxil GAD (SmithKlineBeecham) A Randomized double blind placebo controlled
        flexible dose trial to evaluate the efficacy and tolerability of paroxetine in patients
        with generalized anxiety disorder.
65.     Olanzapine (Lilly) Randomized double blinded parallel study of patients who have
        responded to acute (6 to 12) weeks open label olanzapine treatment and are in
        symptomatic remission of an index manic, mixed, or depressed episode (with or
        without psychotic features).
66.     Citalopram (Forest Laboratories) Panic
67.     CItalopram (Forest Laboratories) Depression
68.     Effexor XR (Wyeth Ayerst) Social Phobia
69.     CP 448, 187 – Pfizer Depression
70.     Reboxetine – Pharmacia and Upjohn
71.     Duloxetine in Major Depression - Lilly

                         PROFESSIONAL NEWSLETTER ARTICLES

(NL-1)      Stahl SM. Clinical applications of the neuropharmacology of receptor ligands
            appear to be promising. The Psychiatric Times VIII (3):40-41, 1991.

(NL-2)      Stahl SM. Treating Adolescents and Children with Antidepressants:
            Damned If you do, damned if you don’t. Part 1 – What we know and what we
            don’t Know. PsychEd Up, Volume 1, Issue 1, p.6-7, 2005.

(NL-3)      Stahl SM. Treating Adolescents and Children with Antidepressants:
            Damned if you do, damned if you don’t. Part 2 – What we should do. PsychEd
            Up, Volume 1, Issue 2, p. 6-7, 2005.

(NL-4)      Stahl SM. It Takes Two to Entangle: Separating Medical Education from
            Pharmaceutical promotion. PsychEd Up, Volume 1, Issue 3, p. 6-7, 2005.

(NL-5)      Stahl SM. Detecting and Dealing with Bias in Psychopharmacology,
            PsychEd Up, Volume 1, Issue 4, p. 6-7, 2005.

(NL-6)      Stahl SM. Finding Better Answers for Sleep Disorders. Shift Happens.
            PsychEd Up, Volume 1, Issue 5, p.6-7, 2005.

(NL-7)      Coopan R and Stahl SM. Metabolic Issues: A Psychiatrist’s Perspective.
            Clinical Psychiatry News Supplement, Psychoharmacology: Beyond
            Conventional Wisdom, p 14-16, 2005.

                                               15
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 30 of 123
              PROFESSIONAL NEWSLETTER ARTICLES (Cont’d).

(NL-8)    Stahl SM. A Rash Proposal for Psychopharmacologists Treating Bipolar
          Disorder. PsychEd Up, Volume 1, Issue 6, p. 6-7, 2005.

(NL-9)    Stahl SM and Shayegan DK. Assessing the Assessments in
          Psychopharmacology. PsychEdUp, Volume 1, Issue 7, p 6-7, 2005.

(NL-10)   Stahl SM. Specifying the Unspecified in Bipolar Disorder, PsychEdUp,
          Volume 1, Issue 8, p. 6-7. 2005.

(NL-11)   Stahl SM. Let Them Eat Generics. PsychEdUp, Volume 1, Issue 9, p. 6-7,
          2005.

(NL-12)   Stahl SM. Fixing Pharma and the Feds. PsychEdUp, Volume 1, Issue 10,
          p.5-6, 2005.

(NL-13)   Stahl SM. Strategies for Innovating New Treatments in Psychiatry.
          PsychEdUp, Volume 1, Issue 11, p. 6-7, 2005.

(NL-14)   Stahl SM. Prescribing Off-Label in Psychopharmacology. PsychEdUp,
          Volume 1, Issue 12, p. 5-6, 2005.

(NL-15)   Stahl SM and Grady M. Symptoms and Circuits: Deconstructing Psychiatric
          Disorders to Achieve Remission. PsychEdUp, Volume 2, Issue 1, p. 6-7, 2006.

(NL-16)   Stahl SM. Will CATIE Change Your Practice? PsychEdUp, Volume 2,
          Issue 2, p.6-7, 2006.

(NL-17)   Stahl SM. Processes Influencing Wakefulness. PsychEdUp, Volume 2, Issue 3,
          p. 6-7, 2006.

(NL-18)   Stahl SM. Signal Transduction. PsychEdUp, Volume 2, Issue 4, p. 6-7, 2006.

(NL-19)   Stahl SM. Effects of Sleepiness. PsychEdUp, Volume 2, Issue 5,
          p. 6-7, 2006.

(NL-20)   Stahl SM. Targeting Executive Dysfunction. PsychEdUp, Volume 2,
          Issue 6, p. 5-6, 2006.

(NL-21)   Stahl SM. Neuromodulators of Arousal. PsychEdUp, Volume 2, Issue 7,
          p. 5-6, 2006.

(NL-22)   Stahl SM. Diagnosing Obstructive Sleep Apnea, PsychEdUp, Volume 2,
          Issue 8, p. 5-7, 2006.

(NL-23)   Stahl SM and Grady MM. ADHD: From Syndrome to Symptoms. Part 1:
          Inattention. PsychEdUp, Volume 2, Issue 9, 6-7, 2006.


                                           16
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 31 of 123
              PROFESSIONAL NEWSLETTER ARTICLES (Cont’d).

(NL-24)   Stahl SM and Grady MM. ADHD: From Syndrome to Symptoms. Part 2:
          Hyperactivity. PsychEdUp, Volume 2, Issue 10, 6-7, 2006.

(NL-25)   Stahl SM and Buckley PF. Diagnostic and Treatment Approaches to the
          Negative Symptoms of Schizophrenia, Part 1: Diagnosis. PsychEd Up, Volume
          2, Issue 11, 6-7, 2006.

(NL-26)   Stahl SM and Buckley PF. Diagnostic and Treatment Approaches to the
          Negative Symptoms of Schizophrenia, Part 2: Neurobiology. PsychEd Up,
          Volume 2, Issue 12, 6-7, 2006.

(NL-27)   Stahl SM and Buckley PF. Diagnostic and Treatment Approaches to the
          Negative Symptoms of Schizophrenia, Part 3: Treatment. PsychEd Up,
          Volume 3, Issue 1, 6-7, 2007.

(NL-28) Stahl SM and Roberts E. The Fuzzy Symptoms of Excessive Sleepiness, Part
        One: Case One, Who is the Patient? WakeUp!, Volume 1, Issue 1, 6, 2007.

(NL-29) Stahl SM and Roberts E. The Fuzzy Symptoms of Excessive Sleepiness, Part
        Two: Case One, Results and Action. WakeUp!, Volume 1, Issue 2, 6, 2007.

(NL-30) Stahl SM. Overview of Trends in Psychopharmacology. PsychEd Up, Volume 3,
        Issue 5, 6-7, 2007.

(NL-31) Stahl SM and Roberts E. The Fuzzy Symptoms of Excessive Sleepiness, Part
        Three: Case One, Summary. WakeUp!, Volume 1, Issue 3, 6, 2007.

(NL-32) Stahl SM. Beyond the Dopamine Hypothesis of Schizophrenia. NMDA receptor
        hypofunction. PsychEd Up, Volume 3, Issue 6, 6-7, 2007.

(NL-33) Stahl SM and Roberts E. The Fuzzy Symptoms of Excessive Sleepiness, Part
        One: Case Two, Who Is the Patient? WakeUp! Volume 1, Issue 4, 6, 2007.

(NL-34) Stahl SM. Novel Therapeutics for Schizophrenia: Targeting glycine modulation of
        NMDA receptors. PsychEd, Volume 3, Issue 11, 2007.

(NL-35) Stahl SM. Genetics of Schizophrenia Converge Upon the NMDA Glutamate
        Receptor. Psych Ed Up, Volume 3, Issue 12, 2007.

(NL-36) Stahl SM. Novel Therapeutics for Depression: L-methylfolate as a Trimonoamine
        Modulator and Antidepressant-Augmenting Agent. PsychEd Up, Volume 4, Issue
        4, 2008.

(NL-37) Stahl SM. Do Dopamine Partial Agonists Have Partial Efficacy as
        Antipsychotics? PsychED Up, Volume 4, Issue 6, 2008.

(NL-38) Wise D and Stahl SM. The Potential Role of a Corticotropin-Releasing Factor

                                          17
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 32 of 123

                PROFESSIONAL NEWSLETTER ARTICLES (Cont’d).

         Receptor-1 Antagonist in Psychiatric Disorders (Part 1 of 2). PsychEd Up,
         Volume 4, Issue 8, 2008.

(NL-39) Wise D and Stahl SM. The Potential Role of a Corticotropin-Releasing Factor
        Receptor-1 Antagonist in Psychiatric Disorders (Part 2 of 2). PsychEd Up,
        Volume 4, Issue 9, 2008.

(NL-40) Stahl SM, Wise D and Felker A. Tailoring Treatment of Depression for Women
        Across the Reproductive Lifecycle: The Importance of Pregnancy, Vasomotor
        Symptoms, and Other Estrogen-Related Events in Psychopharmacology (Part 1
        of 2). PsychEd Up, Volume 5, Issue 1, 2009.

(NL-41) Stahl SM, Wise D and Felker A. Tailoring Treatment of Depression for Women
        Across the Reproductive Lifecycle: The Importance of Pregnancy, Vasomotor
        Symptoms, and Other Estrogen-Related Events in Psychopharmacology (Part 2
        of 2) PsychEd Up, Volume 5, Issue 2, 2009.


                                    MONOGRAPHS

(M-1)    Stahl SM. Down regulation of neurotransmitter receptors: a new hypothesis on
         the mechanism of antidepressant drugs. Depression Dialogue, Merrell-Dow
         Pharmaceuticals Publications, 1985.

(M-2)    Stahl SM. New drug delivery systems - a new approach to
         Parkinson's Disease. In: Marsden CD and Trimble M (Eds), Future Trends
         in the Treatment of Parkinson's Disease and Epilepsy, Franklin
         Scientific Projects Publications, London, 1985, pp. 16-18.

(M-3)    Stahl SM. Serotonin regulators and obsessive compulsive disorder.
         Clinical Advances in the Treatment of Psychiatric Disorders 6(1):12-16, 1992.

(M-4)    Stahl SM. Why does depression hurt? Insights into Depression, September
         2006.

                                    BOOK REVIEWS

(BR-1)   Stahl S. Senile Dementia - and Where Are We Now? for Senile Dementia of the
         Alzheimer Type. Traber J and Gispen WH (Eds), Springer-Verlag, Berlin, 1985.
         Review in Trends in Pharmacological Sciences 7:514-515, 1986.

(BR-2)   Stahl SM. Book Review: The Role of Serotonin in Psychiatric Disorders. Brown
         SL and van Praag HM (Eds), Brunner/Mazel, New York. Review in Psychological
         Medicine 22:1063-1068, 1992.



                                            18
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 33 of 123
                          INSTRUCTIONAL VIDEOTAPES

(V-1)   Stahl SM. Essential Psychopharmacology of Serotonergic Antidepressants.
        Executive Producer and Writer, Stahl/Browne/Rader Productions, 1997.

(V-2)   Stahl SM. Mechanism of Action of Remeron (mirtazapine). Producer, Stahl
        Productions, 1997.

(V-3)   Stahl SM. Psychopharmacology of Noradrenaline in Depression. Stahl
        Productions, 1998.

(V-4)   Stahl SM. Psychopharmacology of Atypical Antipsychotics: Part 1:
        Neurotransmitter interactions and the Pharmacology of Antipsychotics. Stephen
        M. Stahl, producer, 1998.

(V-5)   Stahl SM. Psychopharmacology of Atypical Antipsychotics: Part 2: Serotonin-
        Dopamine Receptor Antagonism Improves Therapeutic Actions and Side Effects
        of Atypical Antipsychotics. Stephen M. Stahl, producer, 1998.

(V-6)   Stahl SM. Psychopharmacology of Atypical Antipsychotics: Part 3: Novel
        Applications of Atypical Antipsychotics for Treating Psychosis, Cognition,Hostility
        and Mood in Schizophrenia and Other Psychiatric Illnesses. Stephen M. Stahl,
        producer, 1998.

(V-7)   Stahl SM. Psychopharmacology of Atypical Antipsychotics: Part 3,revised:
        Novel Applications of Atypical Antipsychotics for Treating Psychosis, Cognition
        and Mood in Schizophrenia and Other Psychiatric
        Illnesses. Stephen M. Stahl, producer, 2001.

(V-8)   Stahl SM. Psychopharmacology of Atypical Antipsychotics: Part 4: Three
        Classes of Mood Stabilizers for Contemporary Treatment of Bipolar Disorder:
        Lithium, Anticonvulsants, and Atypical Antipsychotics. Stephen M. Stahl,
        producer, 2001

(V-9)   Stahl SM. Psychopharmacology of Fatigue and Motivation in Depression.
        Stephen M. Stahl, producer, 2001.

(V-10) Stahl SM. Psychopharmacology of the Emotional and Physical Symptoms in
       Depression. Stephen M. Stahl, producer, 2002.


          CONTINUING MEDICAL EDUCATION HOME STUDY PROGRAMS

CME-1 Stahl SM. Psychopharmacology Images: A programmed Home Study Program
      approved for 35 hours of Category I CME credit, University of California, San
      Diego, 1998.

CME-2 Stahl SM. Mechanism of Action of Antidepressants: A four-part audiotape series
      with programmed text accredited for 11 hours of Category I CME credit,

                                            19
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 34 of 123
           CONTINUING MEDICAL EDUCATION HOME STUDY PROGRAMS cont.

        University of California, San Diego, 1998.

CME-3 Stahl SM. Psychopharmacology of Atypical Antipsychotics. A three part video
      tape series accredited for 6 hours of Category I CME credit, University of
      California, San Diego, 1998.

CME-4 Stahl SM. Serotonin Dopamine Antagonism and the Atypical Antipsychotics. A
      home study program approved for 2 hours of Category 1 CME credit, University
      of California, San Diego, 1998.

CME-5 Stahl SM. Achieving Wellness: Advances in the Treatment of Depression
      and anxiety. An audio home study program approved for 2 hours of Category 1
      CME credit, University of California San Diego, 1998.

CME-6    Dailey G and Stahl SM. Pathway To Control. Home study Package approved
         for 8 hours of Category 1 CME credit, University of California San Diego, 1999.

CME-7    Dailey G and Stahl SM. Pathway To Control. Home Study Package approved
         for 20 hours of Category 1 CME credit, University of California San Diego, 1999.

CME-8    Stahl SM. The New Cholinesterase Inhibitors: Their Similarities Are Different.
         Home Study Package approved for 8 hours of Category 1 CME Credit,
         University of California San Diego, 1999.

CME-9    Stahl SM. The Not So Selective Serotonin Reuptake Inhibitors. Home Study
         Package approved for 6 hours of Category 1 CME Credit, University of California
         San Diego, 1999.

CME-10 Stahl SM. Essential Psychopharmacology, 2nd Edition. Home Study Package
       approved for 54 hours of CME Category 1 CME credit, University of California
       San Diego, 2000.

CME-11 Stahl SM. Atypical Antipsychotics: From Pharmacology to Clinical
       Practice. Home study package approved for 4 hours of Category 1 CME
       Credit, University of California San Diego, 2001.

CME-12 Stahl SM. Psychopharmacology of Atypical Antipsychotics. A two part
       video tape series accredited for a total of 4 hours of Category 1 CME
       Credit, University of California San Diego. 2001.

CME-13 Stahl SM. Fiscal Pharmacology of the Atypical Antipsycotics: Getting
       The Biggest Bang Out of the Bucks. Home study program approved for 6
       Hours of Category 1 CME Credit through the University of California San Diego,
       2002.

CME-14 Stahl SM. Fiscal Pharmacology of the Atypical Antipsychotics. A
       CD-ROM Home study program approved for 3 hours of Category 1 CME

                                            20
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 35 of 123
      CONTINUING MEDICAL EDUCATION HOME STUDY PROGRAMS cont.

         Credit through the University of California San Diego, 2002.

CME-15 Stahl SM. Psychopharmacology Academy Audio CD. Home study program
       approved for 2 hours of Category 1 CME Credit through the University of
       California San Diego, 2002.

CME-16 Stahl SM. Psychopharmacology Academy Syllabus. Home study program
       Approved for 16 hours of Category 1 CME Credit through the University
       Of California San Diego, 2002.

CME-17 Stahl SM. The Not So Selective Serotonin Reuptake Inhibitors, 2nd Edition.
       Home Study Package approved for 7 hours of Category 1 CME Credit,
       University of California San Diego, 2002.

CME-18 Stahl SM. Psychopharmacology Academy CD-ROM. Home study program
       Approved for 4 hours of Category 1 CME Credit through the University
       Of California San Diego, 2002.

CME-19 Stahl SM. Quality of Life Algorithims for Primary Care: Women’s
       Health, Sexuality, Depression and Anxiety. A home study program approved for
       4 hours of Category 1 CME credit through the University of
       Of California San Diego, 2002.

CME-20 Stahl SM. Psychopharmacology of the Emotional and Physical Symptoms in
       Depression. Home study program approved for 1 hour of Category 1 CME
       Credit through the University of California San Diego, 2002.

CME-21 Stahl SM. Clinical Issues in the Treatment of Panic and Anxiety
       Disorder. Home study program approved for 4 hours of Category 1 CME
       Credit through the University of California San Diego, 2002.

CME-22 Stahl SM. New Horizons in the Treatment of Schizophrenia: Beyond
       Dopamine Antagonism. Home study program approved for 6 hours of
       Category 1 CME credit through the University of California San Diego, 2002.

CME-23 Stahl SM. Extending the Breadth of Efficacy of Antidepressants. Home
       Study program approved for 6 hours of Category 1 CME credit through
       The University of California San Diego 2002.

CME-24 Lieberman III, Joseph A, Berry Sally, Miller Del, Saltz Bruce and Stahl SM.
       Safety Considerations in the Use of Atypical Antipsychotics. Audio/CD-ROM.
       The Primary Care Companion to The Journal of Clinical Psychiatry, Volume 2,
       Number 2, August 2003.

CME-25 Stahl SM. Psychopharmacology Academy CD-ROM Series. Home study
       Program approved for 16 hours of Category 1 CME credit through the


                                           21
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 36 of 123
           CONTINUING MEDICAL EDUCATION HOME STUDY PROGRAMS cont.

         University of California San Diego, 2003.

CME-26 Stahl SM. Targeting Neurocircuitry Underlying Cognitive and Affective
       Symptoms in Schizophrenia Audio CD. Home study program approved for 1
       hour of Category 1 CME credit through the University of California San Diego,
       2003.

CME-27 Stahl SM. Targeting Neurocircuitry Underlying Cognitive and Affective
       Affective Symptoms in Schizophrenia DVD. Home Study program approved for
       1 hour of Category 1 CME credit through the University of California San Diego,
       2003.

CME-28 Stahl SM. Emerging Data and Cost Implications: Maximizing Synergies
       Between Mood Stabilizers and Atypical Antipsychotics. A CD-ROM Home study
       program approved for 6 hours of Category 1 CME credit through the University
       of California San Diego, 2003.

CME-29 Stahl SM. Emerging Data and Cost Implications: Maximizing Synergies
       Between Mood Stabilizers and Atypical Antipsychotics Syllabus. A home study
       program approved for 4 hours of Category 1 CME credit through the University
       of California San Diego, 2003.

CME-30 Stahl SM. Brain Circuits Determine Destiny in Depression CD-ROM. A home
       study program approved for 5 hours of Category 1 CME credit through the
       University of California San Diego, 2003.

CME-31 Stahl SM. Brain Circuits Determine Destiny in Depression Syllabus. A home
       study program approved for 4 hours of Category 1 CME credit through the
       University of California San Diego, 2003.

CME-32 Stahl SM. Psychopharmacology of Energy and Fatigue Audio CD. A home
       study program approved for 1 hour of Category 1 CME credit through the
       University of California San Diego, 2003.

CME-33 Stahl SM. The New A.R.T. of Psychiatry DVD Series. A home study program
       approved for 3 hours of Category 1 CME credit through the University of
       California San Diego, 2004.

CME-34 Stahl SM. The New A.R.T. of Psychiatry Syllabus. Home study program
       approved for 3 hours of Category 1 CME credit through the University of
       California San Diego, 2004.

CME-35 Stahl SM. Genes, Circuits and Pharmacology: Clinical Connections in
       Schizophrenia DVD. A home study program approved for 1 hour of Category
       1 CME credit through the University of California San Diego, 2004.

   CME-36 Stahl SM. Psychopharmacology Academy Workbook Part 1: Bipolar and

                                           22
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 37 of 123
      CONTINUING MEDICAL EDUCATION HOME STUDY PROGRAMS cont.

         Psychosis. A home study program approved for 6 hours of Category 1 CME
         credit through the University of California San Diego, 2004.

CME-37 Stahl SM. Psychopharmacology Academy Workbook Part 2: Depression and
       Anxiety. A home study program approved for 6 hours of Category 1 CME credit
       through the University of California San Diego, 2004.

CME-38 Stahl SM. Psychopharmacology Academy Interactive CD-ROM Series. A
       home study program approved for 12 hours of Category 1 CME credit through
       the University of California San Diego, 2004.

CME-39 Stahl SM and Sheikh J. Psychopharmacology Academy Audio CD. A home
       study program approved for 1 hour of Category 1 CME credit. Anxiety:
       Treatment Issues, 2004.

CME-41 Stahl SM and Gitlin M. Psychopharmacology Academy Audio CD. A home
       study program approved for 1 hour of Category 1 CME credit. Bipolar Disorder:
       Defining Treatment Options, 2004.

CME-42 Stahl SM and DeBattista C. Psychopharmacology Academy Audio CD. A home
       study program approved for 1 hour of Category 1 CME credit. Depression:
       Treating to Remission, 2004.

CME-43 Stahl SM and Weinberger D. Psychopharmacology Academy Audio CD. A
       home study program approved for 1 hour of Category 1 CME credit. Psychosis:
       Treating Beyond Positive Symptoms, 2004.

CME-44 Stahl SM. Psychopharmacology Academy Self-Directed CD ROM. A home
       study program approved for 1 hour of Category 1 CME credit. Depression:
       Brain Circuits Determine Destiny in Depression: A Novel Approach to Improving
       Energy and Executive Function in Major Depressive Disorder, 2004.

CME-45 Stahl SM. Psychopharmacology Academy Self-Directed CD-ROM. A home
       study program approved for 1 hour of Category 1 CME credit. Bipolar Disorder:
       Maximizing Synergies Between Anticonvulsants and Atypical Antipsychotics,
       2004.

CME-46 Stahl SM. Psychopharmacology Academy Self-Directed CD-ROM. A home
       study program approved for 1 hour of Category 1 CME credit. Psychosis: The
       Atypical Psychopharmacology Theorem: Relating Function to Receptor,
       Receptor to Drug, and Drug to Function, 2004.

CME-47 Stahl SM. Psychopharmacology Academy Self-Directed CD-ROM. A home
       study program approved for 1 hour of Category 1 CME credit. Anxiety:
       Neurobiology and Pharmacology of Anxiety, 2004.

CME-48 Stahl SM. Psychopharmacology Academy Interactive CD-ROM. A home study

                                         23
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 38 of 123
      CONTINUING MEDICAL EDUCATION HOME STUDY PROGRAMS cont.

         program approved for 3 hours of Category 1 CME Credit.    Depression:
         Diagnosis and Treatment, 2005.

CME-49 Stahl SM. Psychopharmacology Academy Interactive CD-ROM. A home study
       Program approved for 3 hours of Category 1 CME Credit. Psychosis and
       Bipolar Disorder, 2005.

CME-50 Stahl SM. Psychopharmacology Academy Interactive CD-ROM. A home study
       Program approved for 3 hours of Category 1 CME Credit. Mood Stabilizers and
       Atypical Antipsychotics, 2005.

CME-51 Stahl SM. Psychopharmacology Academy Interactive CD-ROM. A home study
       Program approved for 3 hours of Category 1 CME Credit. Sleep: Symptoms
       Circuits, 2005.

CME-52 Stahl SM. Psychopharmacology Academy Audio CD. A home study program
       approved for 1 hour of Category 1 CME Credit. Anxiety: Symptoms and
       Circuits, 2005.

CME-53 Stahl SM. Psychopharmacology Academy Audio CD. A home study program
       approved for 1 hour of Category 1 CME Credit. Sleepiness, 2005.

CME-54 Stahl SM. Psychopharmacology Academy Audio CD. A home study program
       approved for 1 hour of Category 1 CME Credit. Antidepressant Remission
       Rates, Safety and Tolerability, 2005.

CME-55 Stahl SM. Psychopharmacology Academy Audio CD. A home study program
       approved for 1 hour of Category 1 CME Credit. Mood Stabilizers and Atypical
       Antipsychotics, 2005.

CME-56 Stahl SM. Psychopharmacology Academy Workbook. A home study program
       approved for 3 hours of Category 1 CME Credit. Treatment Issues for
       Depression and Bipolar Disorder, 2006.

CME-57 Stahl SM and Nemeroff C. Distinguishing the Diagnosis and Treatments for
       Bipolar Mania, Mixed Mania, and Difficult to Treat Depression Within the Bipolar
       Spectrum. A home study DVD program approved for 1.5 hours of Category 1
       CME Credit, 2006.

CME-58 Stahl SM and Swift R. Sages of Psychopharmacology Audio CD. Bipolar
       Spectrum and Treatment Issues. A home study program approved for 1 hour of
       Category 1 CME Credit, 2006.

CME-59 Stahl SM and Jensen PS. Sages of Psychopharmacology Audio CD. ADHD
       Development and Treatment. A home study program approved for 1 hour of
       Category 1 CME Credit, 2006.


                                          24
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 39 of 123
      CONTINUING MEDICAL EDUCATION HOME STUDY PROGRAMS cont.

CME-60 Stahl SM and Nemeroff CB. Sages of Psychopharmacology Audio CD. Bipolar
       Disorder: Differential Diagnosis Problems and Novel Treatment Choices in
       Adults and Children. A home study program approved for 1 hour of Category 1
       CME Credit, 2006.

CME-61 Stahl SM and Cooppan R. Sages of Psychopharmacology Audio CD. Merging
       Psychiatry and Endocrinology: Screening and Managing Severely Mentally Ill
       Patients for Metabolic Disorders, 2006.

CME-62 Stahl SM and Ancoli-Israel S. Sages of Psychopharamcology Audio CD. Sleep
       Disorders: Their Definition and Treatment, 2006.

CME-63 Stahl SM. Psychopharmacology of ADHD, 2006.

CME-64 Stahl SM Executive Function and Dysfunction in ADHD, 2006.

CME-65 Stahl SM and Ancoli-Israel S. Sages of Psychopharmacology Audio CD.
       Excessive Sleepiness: Signs, Symptoms and Treatments, 2007.

CME-66 Stahl SM. Insights into the Diagnosis and Treatment of Bipolar Disorder, 2007.

CME-67 Stahl SM. Diagnosis and Treatment of Sleep Wake Disorders, 2007.

CME-68 Stahl SM. Neurobiology of Sleep/Wakefulness and Its Impact on Psychiatric
       Illness, 2007.

CME-69 Stahl SM. Neurobiology and Treatment of Alcohol Abuse, 2007.

CME-70 Stahl SM. Linking Symptoms to Circuits in ADHD, 2007.

CME-71 Stahl SM and Schwartz T. Psychopharmacology of Executive Dysfunction in
       Mental Illness, 2007.

CME-72 Stahl SM. Controversies and Tips for Managing Difficult Cases of Bipolar
       Disorder, 2008.

CME-73 Stahl SM and Cutler AJ. Identifying and Treating All Aspects of Fibromyalgia: A
       New Look Into A Painful Syndrome: Deconstructing the Syndrome of
       Fibromyalgia, 2008.
                                          .
CME-74 Stahl SM and Cutler AJ. Differentiating, Dosing, and Combining Mood
       Stabilizing Drugs: Dosing Atypical Antipsychotics as Mood Stabilizers, 2008.

CME-75 Stahl SM and Cutler AJ. Differentiating, Dosing, and Combining Mood
       Stabilizing Drugs: Classes of Mood Stabilizers, 2008.

CME-76 Stahl SM and Weinberger D. Insights on Personalized Medicine: Is

                                          25
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 40 of 123
     CONTINUING MEDICAL EDUCATION HOME STUDY PROGRAMS cont.

         Pharmacogenetics the Wave of the Future?, 2008.

CME-78 Cutler A, Ball S and Stahl SM. Dosing Atypical Antipsychotics. 2008.

CME-79 Stahl SM. Signal Transduction and Targets of Psychopharmacological Drug
       Action: Transporters and G Protein-Linked Receptors, 2009.

CME-80 Stahl SM. Chemical Neurotransmission, 2009.

CME-81 Stahl SM. Stahl’s Essential Psychopharmacology, 3rd Edition, 2009.

CME-82 Stahl SM and Cutler AJ. Differentiating, Dosing and Combining Mood Stabilizing
       Drugs: Rationally Combining Mood Stabilizers for Optimum Outcomes, 2009.

CME-83 Stahl SM and Cutler AJ. Identifying and Treating All Aspects of Fibromyalgia:
       Management of All Fibromyalgia Symptoms, 2009.

CME-84 Stahl SM and Cutler AJ. Identifying and Treating All Aspects of Fibromyalgia:
       Pain, Depression and Sleep, 2009.

CME-85 Stahl SM. Black Box Warnings: Implications for Clinical Practice,
       Antidepressants, and Suicide. Part 1: Neurobiology of Suicidality and
       Mechanisms of Antidepressant Medications, 2009.

CME-86   Stahl SM. Black Box Warnings: Implications for Clinical Practice,
         Antidepressants, and Suicide. Part 2: Activation, Agitation, and Mania:
         Symptoms or Antidepressant Side Effects?, 2009.

CME-87 Stahl SM. Black Box Warnings: Implications for Clinical Practice,
       Antidepressants, and Suicide. Part 3: Depression Treatment and Suicide Rates
       Following the Black Box Warnings, 2009.

CME-88 Stahl SM. Confessions of a Psychopharmacologist: Prescribing Outside the
       Bureaucratic Lines 2010.

CME-89 Stahl SM and Cutler AJ. Sages of Psychoharmacology, From Clinical Trials to
       Clinical Practice: Recent Developments in Antipsychotic Therapy, 2010.

CME-90 Stahl SM and Cutler AJ. Sages of Psychopharmacology Webinar,
       Contemporary Treatment of Schizophrenia, 2010.

CME-91 Stahl SM. Depression Session: New Treatment Progression, 2010.

CME-92 Stahl SM. Antipsychotics as Multifunctional Drugs Across the Mental Health
       Spectrum: From Psychosis to Bipolar Disorder, Unipolar Depression and
       Beyond, 2010.


                                           26
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 41 of 123
                 SELF-INSTRUCTIONAL MULTIMEDIA CD-ROM

CD-ROM-1    Stahl SM. Psychopharmacology of Noradrenaline, An Animated
            Powerpoint Presentation for Speakers and Lecturers In
            Psychopharmacology, 1999.

CD-ROM-2    Stahl SM. Psychopharmacology of Noradrenaline and Reboxetine.
            selective noradrenaline reuptake inhbitor. An animated, powerpoint
            Presentation for speakers and lecturers, 2001.

CD-ROM-3    Stahl SM. Bridging the Gap to Wellness. An animated, case-based
            Powerpoint presentation for speakers on the psychopharmacology of
            depression and generalized anxiety disorder, 2001.

CD-ROM-4    Stahl SM. Depression and Anxiety Powerpoint Library. An animated,
            case-based resource center of 241 slides on depression, anxiety and
            their psychopharmacologic treatments, 2001.

CD-ROM-5    Stahl SM. Psychopharmacology of Energy and Fatigue. An animated,
            powerpoint presentation for speakers and lecturers, 2002.

CD-ROM-6    Stahl SM. Symptoms and Circuits: A Brain Game. Interactive program
            For students, residents, and prescribers, 2003.

CD-ROM-7    Stahl SM Deconstructing Syndromes into Symptoms: Emphasizing Mood,
            Fatigue, Concentration and Sleepiness, 2004.

CD-ROM-8    Stahl SM. Neurobiology of Depression Slides. A powerpoint
            presentation for students, residents and prescribers, 2008

CD-ROM-9    Stahl SM. Mechanism of Action of L-methylfolate as a Trimonoamine
            Modulator: Potential Therapeutic Role in Depression, 2008

CD-ROM-19   Stahl SM. Methylated Spirits: Role of Methylation in the Cognitive and
            Negative Symptoms of Schizophrenia and L-Methylfolate as a Novel
            Treatment Strategy, 2011.




                                         27
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 42 of 123
                   TEXTBOOKS OF PSYCHOPHARMACOLOGY

(TB-1)   Stahl SM. Essential Psychopharmacology. Cambridge University Press, New
         York, 1996.

(TB-2)   Stahl SM. Psychopharmacology of Antidepressants. Martin Dunitz Press,
         London and Mosby, New York, 1997.

(TB-3)   Stahl SM. Psychopharmacology of Antipsychotics. Martin Dunitz Press,
         London, 1999.

(TB-4)   Stahl SM. Essential Psychopharmacology, 2nd Edition, Cambridge
         University Press, New York, 2000.

(TB-5)   Stahl SM. Essential Psychopharmacology of Depression and Bipolar
         Disorder, Cambridge University Press, New York, New York, 2000.

(TB-6)   Stahl SM. Essential Psychopharmacology of Antipsychotics and Mood
         Stabilizers, Cambridge University Press, New York, New York, 2002.

(TB-7)   Stahl SM. Essential Psychopharmacology: The Prescribers Guide. Cambridge
         University Press, New York, New York, 2005.

(TB-8)   Stahl SM. Illustrated Insights – Sleep: Excessive Sleepiness. NEI Press,
         Carlsbad, CA 2005.

(TB-9)   Stahl SM. Essential Psychopharmacology: The Prescribers Guide Revised.2nd
         edition, Cambridge University Press, New York, New York, 2006.

(TB-10) Stahl SM. Essential Psychopharmacology: The Prescribers Guide of
        Antipsychotics and Mood Stabilizers. Cambridge University Press, New York,
        New York, 2006.

(TB-11) Stahl SM. Essential Psychopharmacology: The Prescribers Guide of
        Antidepressants. Cambridge University Press, New York, New York, 2006.

(TB-12) Stahl SM. Stahl’s Essential Psychopharmacology, 3rd Edition. Cambridge
        University Press, New York, 2008.

(TB-13) Stahl SM. Stahl’s Essential Psychopharmacologoy of Depression and
        Bipolar Disorder. Cambridge University Press, New York, 2008.

(TB-14) Stahl SM. Stahl’s Essential Psychopharmacology of Antipsychotics and Mood
        Stabilizers. Cambridge University Press, New York, 2008.

(TB-15) Stahl SM. Stahl’s Illustrated: Antipsychotics, Cambridge University Press, New
        York, New York 2009.

     (TB-16) Stahl SM. Essential Psychopharmacology: The Prescribers Guide 3rd

                                           28
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 43 of 123
          Edition       TEXTBOOKS OF PSYCHOPHARMACOLOGY cont.

          Cambridge University Press, New York, New York, 2009.

(TB-17) Stahl SM. Stahl’s Illustrated: Antidepressants. Cambridge University Press,
        New York, New York 2009.

(TB-18) Stahl SM. Stahl’s Ilustrated: Mood Stabilizers. Cambridge University Press,
        New York, New York 2009.

(TB-19) Stahl SM. Stahl’s Illustrated: Chronic Pain and Fibromyalgia. Cambridge
        University Press, New York, New York 2009.

(TB-20) Stahl SM. Stahl’s Illustrated: Attention Deficit Hyperactivity Disorder. Cambridge
        University Press, New York, New York 2009.

(TB-21) Stahl SM. Essential Psychopharmacology: The Prescribers Guide of
        Antidepressants, 2nd Edition. Cambridge University Press, New York, New York,
        2009.

(TB-22) Stahl SM. Essential Psychopharmacology: The Prescribers Guide of
        Antipsychotics and Mood Stabilizers, 2nd Edition. Cambridge University Press,
        New York, New York, 2009.

(TB-23) Stahl SM and Davis RL. Best Practices for Medical Educators. NEI Press, 2009.

(TB-24) Stahl SM. Stahl’s Illustrated: Antipsychotics, 2nd Edition, Cambridge University
        Press, New York, New York, 2010.

(TB-25) Stahl SM. Stahl's Illustrated: Anxiety and PTSD, Cambridge University Press,
        NewYork, 2010.

(TB-26)   Stahl SM. Essential Psychopharmacology Prescribers Guide 4th Edition,
          Cambridge University Press, London, 2011.

(TB-27) Stahl SM. Essential Psychopharmacology Case Studies. Cambridge University
        Press, London, 2011.

(TB-28)   Stahl SM and Davis RL. Best Practices for Medical Educators, 2nd Edition.
          Cambridge University Press, 2011

(TB-29)   Stahl SM. Stahl's Self Assessment Examination in Psychiatry: Multiple Choice
          Questions for Clinicians. Cambridge University Press, 2012.

(TB-30)    Stahl SM and Grady M. Stahls Illustrated: Drug Abuse and Disorders of
           Impulsivity. Cambridge University Press, New York, 2012.

(TB-31)   Stahl SM. Stahls Essential Psychopharmacology, 4th Edition. Cambridge
          University Press, New York, 2013.

                                            29
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 44 of 123
                 TEXTBOOKS OF PSYCHOPHARMACOLOGY cont.

(TB-32)   Stahl SM. Stahls Essential Psychopharmacology: the Prescribers Guide, 5 th
          Edition. Cambridge University, New York, 2014.

(TB-33)   Stahl SM and Morrissette DA,. Stahl’s Illustrated: Violence: Neural Circuits,
          Genetics and Treatment, Cambridge University Press, New York, 2014.

(TB-34)   Stahl SM, The Stahl Neuropsychopharmacology Masterclass: Mood Disorders,
          Cambridge University Press, Cambridge, UK, 2015.

(TB-35)   Stahl SM, The Stahl Neuropsychopharmacology Masterclass: Antidepressants,
          Cambridge University Press, Cambridge, UK, 2015

(TB-36) Stahl SM. And Schwartz T, Essential Psychopharmacology Case Studies.
        Cambridge University Press, Volume 2, Cambridge, 2016.

(TB-37)   Stahl SM. Stahl's Self-Assessment Examination in Psychiatry: Multiple Choice
          Questions for Clinicians. 2nd edition, Cambridge University Press, 2016.

(TB-38)   Stahl SM and Morrissette DA. Stahls Illustrated: Sleep and Wake Disorders,
          Cambridge University Press, New York, 2016

(TB-39)   Stahl SM. Stahl’s Essential Psychopharmacology: The Prescribers Guide, 6th
              Edition. Cambridge University, New York, 2017.

(TB-40)   Stahl SM. Stahl’s Essential Psychopharmacology: The Prescribers Guide –
          Children and Adolescents, Cambridge University Press, 2018

(TB-41)   Stahl SM, Morrissette DA, Stahl’s Illustrated Dementia, Cambridge University
          Press, 2018

(TB-42)   Stahl SM, Stahl’s Essential Psychopharmacology: The Prescriber’s Guide to
          Antipsychotics, Cambridge University Press, 2018

(TB-43)   Stahl SM. Stahl’s Self-Assessment Examination in Psychiatry: Multiple Choice
          Questions for Clinicians, Cambridge University Press, 2019

(TB-44)   Meyer, JM, Stahl SM, Stahl’s Handbooks – The Clozapine Handbook,
          Cambridge University Press, 2020




                                            30
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 45 of 123
                              EDITED BOOKS

(EB-1)    Stahl SM, Iversen SD and Goodman EC (Eds). Cognitive Neurochemistry:
          Assessment Techniques and Research Strategies for Understanding the
          Pharmacologic Basis of Human Neuropsychology. Oxford University Press,
          Oxford, 1987.

(EB-2)    Stahl SM, Gastpar M, Keppel Hesselink JM and Traber J (Eds). Serotonin 1A
          Receptors in Depression and Anxiety. Raven Press, New York, 1992.

(EB-3)    Stein DJ, Lerer B and Stahl SM. (Eds). Evidence Based Psychopharmacology.
          Cambridge University Press, New York, 2005.

(EB-4)    Beyer CE and Stahl SM. (Eds.) Next Generation Antidepressants, Cambridge
          University Press, Cambridge, UK, 2010.

(EB-5)    Silberstein SD, Marmura MJ and Stahl SM (Ed). Essential Neuropharmacology,
          The Prescribers Guide, Cambridge University Press, Cambridge UK, 2010.

(EB-6)    Kalali A, Kwentus J, Preskorn S, Stahl SM (Eds), Essential CNS Drug
          Development, Cambridge University Press, New York, 2012

(EB-7)    Stein DJ, Lerer B, Stahl SM (Eds), Essential Evidence Based
          Psychopharmacolgy, 2nd Edition, Cambridge University Press, New York, 2012

(EB-8)    Pappagallo M, Smith H and Stahl SM. Essential Pain Pharmacology:
          Prescribers Guide. Cambridge University Press, New York, 2012.

(EB-9)    Stahl SM and Moore BA. (Eds) Anxiety Disorders: A Concise Guide and
          Casebook for Psychopharmacology and Psychotherapy Integration. Routledge
          Press, New York, 2013.

(EB-10) Reis de Oliveira I , SchwartzT and Stahl SM. Integrating Psychotherapy and
        Psychopharmacology. Routledge Press, New York 2014.

(EB-11) Zohar J, Stahl S, Moller H-J, Blier P, Kupfer D, Yamawaki S, Uchida H, Spedding
        M, Goodwin G, Nutt D, Neuroscience Based Nomenclature, Cambridge University
        Press, Cambridge, UK, 2014

(EB-12) Silberstein, SD, Marmura MJ, Hsiangkuo Y, Stahl SM, Essential
        Neuropharmacology, The Prescribers Guide, 2nd Edition, 2016, Cambridge
        University Press, New York.

(EB-13)    Warburton KD and Stahl SM, Violence in Psychiatry, Cambridge University
           Press, 2016

(EB-14)    Marazzitti D and Stahl SM, Evil, Terrorism and Psychiatry, Cambridge University
           Press, 2019


                                            31
       Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 46 of 123
                  PRESENTATIONS AND ABSTRACTS (2012-PRESENT)

 (Total of 1337 presentations plus 231 published abstracts from 1970 through 2012)

PRESENTATIONS AND ABSTRACTS (1)

2013       Stahl SM. Emerging Personalized Medicine in Mental Health: Targeting
           Treatments for Depression. Personalized Medicine World Conference, Mountain
           View, CA January 28, 2013.

2013       Stahl SM. From Symptoms to Circuits in Psychopharmacology: Imaging Brain
           Circuits and Applying Pharmacogenomics in Modern Clinical Practice. West
           Coast Geriatric Psychiatry Conference, San Diego, CA Feb. 20-213, 2013.

2013       Stahl SM. Depression: Deeper Evaluation of Symptoms and Neurobiology.
           New York, New York, March 5, 2013

2013       Stahl SM. From Symptoms to Circuits in Psychopharmacology: Imaging Brain
           Circuits and Applying Pharmacogenomics in Modern Clinical Practice. Mt. Sinai
           School of Medicine, Department of Psychiatry, New York, New York, March 5,
           2013.

2013       Stahl SM. Depression: Deeper Evaluation of Symptoms and Neurobiology.
           Chicago, Illinois, March 6, 2013.

2013       Stahl SM. Depression: Deeper Evaluation of Symptoms and Neurobiology.
           Dallas, Texas, March 20, 2013

2013       Stahl SM. The Mechanism of Action of Atypical Antipsychotics in Bipolar Mania:
           Are There Any Meaningful Differences? London, United Kingdom, April 15, 2013.

2013       Stahl SM. The Mechanism of Action of Atypical Antipsychotics in Bipolar Mania:
           Are There Any Meaningful Differences? Birmingham, United Kingdom,
           April 16, 2013.

2013       Stahl SM . Glutamate: The Emerging Frontier of Psychopharmacology for
           Schizophrenia and Mood Disorders. Birmingham, United Kingdom,
           April 16, 2013.

2013       Stahl SM. Master Class: Latest Advances in Psychopharmacology, Cambridge,
           United Kingdom, April 18-20, 2013.

2013       Stahl SM. Optimizing Care for Patients with Schizophrenia, Zagreb, Croatia,
           May 7, 2013.

2013       Stahl SM. Advancing the Care and Optimizing the Treatment, Dubai, UAE,
           May 10, 2013.



                                             32
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 47 of 123
PRESENTATIONS AND ABSTRACTS (2)

2013     Stahl SM. Challenges and Opportunities in Schizophrenia Treatment.
         American Psychiatric Association Annual Meeting, San Francisco, CA
         May 19, 2013

2013     Stahl SM. Emerging Personalized Medicine in Mental Health: Targeting
         Treatments for Depression. American Psychiatric Association Annual Meeting,
         San Francisco, CA May 19, 2013.

2013    Stahl SM. Frontiers in Neuroscience, San Francisco, CA May 20, 2013.

2013    Stahl SM. What is a 21st Century Neurobiologically Empowered Psychiatrist?
        Lessons from Crime Scene Investigators. American Psychiatric Association
        Annual Meeting, San Francisco, CA May 21, 2013.

2013    Stahl SM. Mood Disorders: A Lifespan Perspective, honoring the contributions of
        Lewis L. Judd, M.D. May 23, 2013, San Diego, CA.

2013    Stahl SM. Neurobiological mechanisms mediating the treatment effect in bipolar
        Disorder. 3rd International Congress on Neurobiology and Psychopharmacology.
        Athens, Greece. Webcast May 31, 2013.

2013    Stahl SM. Stahl's Essential Psychopharmacology 4th Edition Master Course,
        Part 1, Carlsbad, CA June 7-9, 2013.

2013    Stahl SM. Master Class in Depression, Rio de Janeiro, Brazil, June 14, 2013.

2013    Stahl SM. Psychoses, Bipolar Disorders and Cardiometabolic Risk: Office
        Systems for Assessment and Treatment. Chicago, Illinois, June 25, 2013.

2013   (A-233) Maxwell NM, Nevin RL, Stahl SM, Block J, Shugarts S, Wu A, Dominy S,
       Alonso M, Blanco S, Kappelman-Culver S, Lee-Messer C and Maldonado J. A 16
       Year Old Girl with Acute and Prolonged Psychosis following Chloroquine Toxicity
       and Polypsychopharmacology: Utility of Personalized Pharmacogenetic Testing.
       Up Close and personalized Conference, Paris, France, July 25-28, 2013.

2013   (A-234) Burton B, Feigenbaum A, Grant M, Hendren R, Singh R, Stahl SM, Zhang
       C and Prasad S. Neuropsychiatric Outcomes in PKU Patients with ADHD
       Symptoms Treated with Sapropterin: Results from the Randomized Controlled PKU
       ASCEND Trial. 12th International Congress of Iborn Errors of Metabolism (ICIEM),
       September 3-6, 2013, Barcelona, Spain.

2013   Stahl SM. Depression: Deeper Evaluation of Symptoms and Neurobiology.
       Los Angeles, CA , September 17, 2013.

2013   Stahl SM. The Psychopharmacology of Violence. Orange County Psychiatric
       Association, Irvine, California, September 18, 2013.


                                           33
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 48 of 123
PRESENTATIONS AND ABSTRACTS (3)

2013   Stahl SM. Stahl's Essential Psychopharmacology 4th Edition Master Course,
       Part 2, Carlsbad, CA Sept. 20-22, 2013.

2013   Stahl SM. NEI Psychopharmacology Clinical Update: Antipsychotics and ADHD.
       Carlsbad, CA September 27, 2013.

2013   Stahl SM. Treatment of Anxiety-Depression Continuum: Biological and
       Pharmacological Basis. ECNP Congress, Barcelona, Spain, October 7, 2013.

2013   Stahl SM. The new nomenclature in action: D2 antagonists and D2 partial agonist.
       ECNP Congress, Barcelona, Spain, October 7, 2013.

2013   Stahl SM. Depression – From Symptoms to Circuits – Disease State and
       Neurobiology. Depression Network Speaker Training, Chicago, Illinois,
       November 8-9, 2013

2013   Stahl SM. Bipolar Depression: Presentation, diagnosis and Treatment in the
       Outpatient Psychiatry Practice Setting. Chicago, Illinois, November 6, 2013.

2013   Stahl SM. It’s Personal: Genotyping to Improve Patient Outcomes. NEI
       Psychopharmacology Congress, Colorado Springs, Colorado,
       November 14-17, 2013.

2013   Stahl SM. Looking to the Horizon: Novel Agents in Development for the Treatment
       Of Depression. NEI Psychopharmacology Congress, Colorado Springs, Colorado,
       November 14-17, 2013.

2013   Stahl SM. Impulsive and Compulsive Disorders. NEI Psychopharmacology
       Congress, Colorado Springs, Colorado, November 14-17, 2013.

2013   Stahl SM. Improving Outcomes in Schizophrenia: Long-acting Depots and
       Long-term Treatment. NEI Psychopharmacology Congress, Colorado Springs,
       Colorado, November 14-17, 2013.

2013   Stahl SM. Depression-From Symptoms to Circuits-Disease State and
       Neurobiology. Depression Network Speaker Training, Dallas, Texas,
       November 22-23, 2013.

2013   Stahl SM. Unveiling a new treatment option for MDD in Adults. Dallas, Texas,
       December 5, 2013.

2014   Stahl SM, Cutler A and Culpepper L. Illuminating Advances in the Treatment of
       Major Depressive Disorder. Satellite Broadcast, January 30, 2014.

2014   Stahl SM. Brintellix: Key Clinical Points. Las Vegas, Nevada, February 25, 2014.



                                            34
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 49 of 123
PRESENTATIONS AND ABSTRACTS (4)

2014   Stahl SM. Master Class: Latest Advances in Psychopharmacology, Clare College,
       Cambridge, UK. April 3-5, 2014.

2014   Stahl SM. Neurosciences 277: Depression: Antidepressants, UCSD Resident
       Lecture , April 10, 2014.

2014   Stahl SM. Advances in Managing the Side Effects of Psychotropic Medications.
       American Psychiatric Association Annual Meeting, New York, New York, May 6,
       2014.

2014   Stahl SM. Depression-From Symptoms to Circuits – Disease State and Neuro-
       Biology. Chicago, Illinois, June 13, 2014.

2014   Stahl SM. Depression – From Symptoms to Circuits – Disease State and Neuro-
        Biology. Dallas, Texas June 27, 2014.

2014   Stahl SM. An Update of Psychopharmacology, October 15, 2014. London, UK.

2014   Stahl SM. The New Mission of Forensic Mental Health Systems: Assessment and
       Treatment of Violence. October 17, 2014, Institute of Psychiatry, London, UK.

2014   Stahl SM. Aripiprazole Once Monthly and the paradigm shift in schizophrenia
       treatment. October 20, 2014, Berlin, Germany.

2014   Stahl SM. Pharmacology-based nomenclature: a joint ECNP, CINP, ACNP and
       AsCNP Task Force. From antipsychotic to D2 antagonists and D2 partial agonists.
       October 21, 2014, 27th ECNP Congress, Berlin, Germany.

2014   Stahl SM. Agomelatine: A Novel Antidepressant Exploiting Synergy between
       Monoaminergic and Melatonergic Properties, October 28, 2014. Satellite
       Presentation, Carlsbad, California.

2014   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia. November 3,
       2014, London, UK.

2014   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia. November 5,
       2014, Birmingham, UK.

2014   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia. November 6,
       2014, Leicestershire, UK

2014   Stahl SM. Overview of Latuda (lurasidone) and Patient Case Studies. CMHP
       Satellite Broadcast, November 7, 2014, Leicestershire, UK.

2014   Stahl SM. Nature vs. Nurture: Epigenetics and Personalized Medicine. NEI
       Psychopharmacological Congress, November 13-16, 2014, Colorado Springs, CO.


                                           35
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 50 of 123
PRESENTATIONS AND ABSTRACTS (5)

2014   Stahl SM. Binge Eating as an Impulsive-Compulsive Disorder: Neurobiological
       Links to Addiction. NEI Psychopharmacological Congress, November 13-16, 2014,
       Colorado Springs, CO.

2014   Stahl SM. Serotonin Receptors and Serotonergic Drugs. NEI
       Psychopharmacological Congress, November 13-16, 2014, Colorado Springs, CO.

2014   Warburton K and Stahl SM. Addressing agitation and Aggression in Patients with
       Mental Illness. NEI Psychopharmacological Congress, November 13-16, 2014,
       Colorado Springs, CO.

2014   (A-235)    Koenig G, Townsend M, Stoiljkovic M, Leventhal L, Tang C, Hurst R,
       Piser T, Chen T, Hilt D, Majos M, Stahl S and Flood D. Bridging the gap between
       alpha-7 receptor priming and cognitive enhancement in the clinic and in pre-clinical
       animal models. ACNP 53rd Annual Meeting, December, 10, 2014, Phoenix, AZ.

2015   Stahl SM. Half Day Workshop on Forensic Violence, January 16, 2015, Worcester,
       MA.

2015   Stahl SM. Tricks of the Trade: Treatment of Resistant Mood, Anxiety or Psychotic
       Disorders. Psychopharmacology, 2015: A Master Class, April 24-25, 2015, Harvard
       Psychopharmacology Course, Boston, MA.

2015   Stahl SM. Differentiating BRINTELLIX: Clinical Perspectives, May 1, 2015, Chicago,
       IL.

2015   Stahl SM. Nature vs. Nurture: Epigenetics and Personalized Medicine, May 7, 2015,
       Abu Dhabi.

2015   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia, May 26,
       2015, Birmingham, UK

2015   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia, May 26,
       2015, Leeds, UK

2015   Stahl SM. Forensic Violence: Psychopharmacology, Carstairs High Security
       Hospital, May 28, 2015, Carstairs, Scotland.

2015   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia, July 26, 2015,
       Bristol, UK

2015   Stahl SM, British Association of Psychopharmacology Satellite Symposium:
       Optimising care in Schizophrenia: The Challenge of Treating Early Non-
       Responders, July 27, 2015, Bristol, UK.

2015   Stahl SM. Psychopharmacology of Violence, Broadmoor High Security Hospital,
       July 28, 2015, Crowthorne, Berkshire, UK.

                                             36
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 51 of 123
PRESENTATIONS AND ABSTRACTS (6)

2015   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia, July 29, 2015,
       London, UK

2015   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia, July 31, 2015,
       London, UK

2015   Stahl SM. New Developments in Schizophrenia Treatment: Emerging Role of D2
       Partial Agonists. ECNP Congress, August 29 – September 1, 2015, Amsterdam,
       Holland.

2015   Stahl SM. Reducing Confusion Naming Antipsychotics: Pharmacology, Non-Clinical
       Target for Nomenclature. ECNP Congress, September 1, 2015, Amsterdam,
       Holland.

2015   Stahl SM. Department of State Hospitals: CAL – VAT (Violence Treatment)
       Guidelines, September 16, 2015, Western Psychiatric State Hospital Association,
       Provo, UT.

2015   Stahl SM. Schizophrenia Pharmacotherapy – Current Landscape, September 18,
       2015, Dallas, TX.

2015   Stahl SM. Osher Lecture, Shell Shock, UCSD, October 15, 2015, San Diego, CA.

2015   Stahl SM. Overview of Psychopharmacology: Managing Antidepressants and
       Antidepressant Side Effects, UCSD, October 26, 2015, San Diego, CA.

2015   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia. November 4,
       2015, Manchester, UK.

2015   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia. November 6,
       2015, Belfast, Ireland.

2015   Stahl SM. Basic Neuroscience: From Circuits to Symptoms, NEI
       Psychopharmacological Congress, November 12-15, 2015, Orlando, FL.

2015   Stahl SM. One Neurotransmitter to Rule Them All: The Serotonin Network, NEI
       Psychopharmacological Congress, November 12-15, 2015, Orlando, FL.

2015   Stahl SM. Binge Eating and Other Eating Disorders, NEI Psychopharmacological
       Congress, November 12-15, 2015, Orlando, FL.

2015   Stahl SM. Shell Shock Lecture, NEI Psychopharmacological Congress, November
       12-15, 2015, Orlando, FL.

2015   Stahl SM. Presentation on Gepirone Mechanism of Action, Gepirone FDA Advisory
       Committee Meeting, December 1, 2015, Washington, DC.


                                           37
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 52 of 123
PRESENTATIONS AND ABSTRACTS (7)

2016   Stahl SM. Overview of Psychopharmacology and Managing Antipsychotic and
       Antidepressant Side Effect, UCSD Department of Psychiatry Grand Rounds,
       January 5, 2016, San Diego, CA.

2016   Stahl SM. Shell Shock Lecture, UCSD Department of Psychiatry Grand Rounds,
       January 14, 2016, San Diego, CA.

2016   Stahl SM. Depression, Its Impact, and the Importance of Recognition and
       Treatment, February 11, 2016, New York, NY.

2016   Stahl SM. Expert Seminar in Psychopharmacology – Schizophrenia, February 20,
       2016, Melbourne, Australia.

2016   Stahl SM. Stahl’s Essentials on the Psychopharmacology of Valdoxan: A
       prescribers Guide, February 21, 2016, Melbourne, Australia.

2016   Stahl SM. Identification & Considerations in Pseudobulbar Affect (PBA), February
       24, 2016, Los Angeles, CA.

2016   Stahl SM. Identification & Considerations in Pseudobulbar Affect (PBA), March 2,
       2016, New York, NY.

2016   Stahl SM. Hope on the Horizon: An update to the Early Detection and Treatment of
       Alzheimer’s Disease, March, 5, 2016, Jersey City, NJ.

2016   Stahl SM. Dangerous Liaison: Understanding the Connection Between Violence
       and Mental Illness, March 6, 2016, Jersey City, NJ.

2016   Stahl SM. Depression, Its Impact, and the Importance of Recognition and
       Treatment, March 8, 2016, Los Angeles, CA.

2016   Stahl SM. Expert Panel – Mock Board for Primavanserin in Parkinson Disease
       Psychosis, March 16, 2016, San Diego, CA.

2016   Stahl SM. Innovative Treatment of Resistant Psychiatric Disorders,
       Psychopharmacology, 2016: A Master Class, April 1-2, 2016, Harvard
       Psychopharmacology Course Boston, MA.

2016   Stahl SM. NUEDEXTA Interactive Evening Symposium, April 12, 2016, Phoenix,
       AZ.

2016   Stahl SM. Neuropsychopharmacology Lecture on Antidepressants, UCSD, April 28,
       2016, San Diego, CA.

2016   Stahl SM. NUEDEXTA Interactive Evening Symposium, May 3, 2016, Dallas, TX.



                                            38
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 53 of 123
PRESENTATIONS AND ABSTRACTS (8)

2016   Stahl SM. An Effective Treatment Option for Adults with Schizophrenia and Acute
       Manic or Mixed Episodes Associated with Bipolar I Disorder, May 4, 2016, Dallas,
       TX.

2016   Stahl SM. Beyond Laughter & Tears: A Journey of Hope, APA, May 13, 2016,
       Atlanta, GA.

2016   Stahl SM. The Story Behind Going Global: Whither Medical Affairs, APA, May 13,
       2016, Atlanta, GA.

2016   Stahl SM. David A. Mrazek Memorial Lecture and Award: Psychiatric
       Pharmacogenomics, APA, May 16, 2016, Atlanta, GA.

2016   Stahl SM. Treating the Hallucinations and Delusions Associated with Parkinson’s
       Disease Psychosis, May 16, 2016, Atlanta, GA.

2016   Stahl SM. Using Fiction to Tell the Story of Aktion T4, APA, May 16, 2016, Atlanta,
       GA.

2016   Stahl SM. Using Neuroscience Based Nomenclature to Classify Antipsychotics by
       Pharmacological Mechanisms, APA, May 17, 2016, Atlanta, GA.

2016   Stahl SM. Is it Depression or Something More, May 17, 2016, Atlanta, GA.

2016   Stahl SM. Treating the Hallucinations and Delusions Associated with Parkinson’s
       Disease Psychosis, May 17, 2016, Atlanta, GA.

2016   Stahl SM. Depression, Its Impact, and the Importance of Recognition and
       Treatment, May 18, 2016, New York, NY.

2016   Stahl SM. Depression, Its Impact, and the Importance of Recognition and
       Treatment, June 10, 2016, Chicago, IL.

2016   Stahl SM. The Neurotransmitter to Rule All: The Serotonin Network, June 25, 2016,
       Dallas, TX.

2016   Stahl SM. Depression, Its Impact, and the Importance of Recognition and
       Treatment, June 27, 2016, San Francisco, CA.

2016   Stahl SM. An Effective Treatment Option for Adults with Schizophrenia and Acute
       Manic or Mixed Episodes Associated with Bipolar I Disorder, July 14, 2016, Los
       Angeles, CA.

2016   Stahl SM. An Effective Treatment Option for Adults with Schizophrenia and Acute
       Manic or Mixed Episodes Associated with Bipolar I Disorder, July 18, 2016, Depew,
       NY.


                                             39
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 54 of 123
PRESENTATIONS AND ABSTRACTS (9)

2016   Stahl SM. An Effective Treatment Option for Adults with Schizophrenia and Acute
       Manic or Mixed Episodes Associated with Bipolar I Disorder, July 19, 2016,
       Amherst, NY.

2016   Stahl SM. NUEDEXTA Interactive Evening Symposium, July 19, 2016, Pittsburgh,
       PA.

2016   Stahl SM. Depression, Its Impact, and the Importance of Recognition and
       Treatment, July 20, 2016, Philadelphia, PA.

2016   Stahl SM. An Effective Treatment Option for Adults with Schizophrenia and Acute
       Manic or Mixed Episodes Associated with Bipolar I Disorder, July 21, 2016,
       Allentown, PA.

2016   Stahl SM. An Effective Treatment Option for Adults with Schizophrenia and Acute
       Manic or Mixed Episodes Associated with Bipolar I Disorder, July 21, 2016,
       Philadelphia, PA.

2016   Stahl SM. Impulsion & Compulsions: Modern Neurochemistry and Pharmacological
       Approaches, August, 5, 2016, Sao Paulo, Brazil.

2016   Stahl SM. Biomarkers of Psychiatric Illnesses, August 6, 2016, Sao Paulo, Brazil.

2016   Stahl SM. Psychopharmacology of Traumatic Brain Injury, Camp Pendleton, Navy
       Psychiatry Department, August 26, 2016, Camp Pendleton, CA

2016   Stahl SM. Depression, Its Impact, and the Importance of Recognition and
       Treatment, September 6, 2016, Baltimore, MD.

2016   Stahl SM. Future of Psychopharmacology: Is New Treatment Innovation Still Alive,
       Johns Hopkins Grand Rounds, September 6, 2016, Baltimore, MD.

2016   Stahl SM. Psychopharmacology of Violence, Northern Virginia Mental Health
       Institute, September 7, 2016, Falls Church, VA.

2016   Stahl SM. An Effective Treatment Option for Adults with Schizophrenia and Acute
       Manic or Mixed Episodes Associated with Bipolar I Disorder, September 7, 2016,
       Bathesda, MD.

2016   Stahl SM. An Effective Treatment Option for Adults with Schizophrenia and Acute
       Manic or Mixed Episodes Associated with Bipolar I Disorder, September 8, 2016,
       Orland Park, IL.

2016   Stahl SM. An Effective Treatment Option for Adults with Schizophrenia and Acute
       Manic or Mixed Episodes Associated with Bipolar I Disorder, September 8, 2016,
       Oaklawn, IL.


                                            40
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 55 of 123
PRESENTATIONS AND ABSTRACTS (10)

2016   Stahl SM. Expert Neurology and Psychiatry Perspectives, September 8, 2016,
       Chicago, IL.

2016   Stahl SM. From Clinical to Functional Remission in Depression: How big is the Gap,
       ECNP, September, 18, 2016, Vienna, Austria.

2016   Stahl SM. What is New In Psychosis and How is that Reflected in Neuroscience
       Based Nomenclature, September 20, 2016, Vienna, Austria.

2016   Stahl SM. Expert Neurology and Psychiatry Perspectives: Treating the
       Hallucinations and Delusions Associated with Parkinson’s Disease Psychosis,
       September 27, 2016, San Francisco, CA.

2016   Stahl SM. Expert Neurology and Psychiatry Perspectives, October 6, 2016, New
       York, NY.

2016   Stahl SM. Treat the Mind, Respect the Body, October 21, 2016, Sydney, Australia.

2016   Stahl SM. Achieving Efficacy While Maintaining Neurological Side Effects in
       Patients with Psychiatric Illness, October 23, 2016, Sydney, Australia.

2016   Stahl SM. Shared Decision Making and Treating Strategy in Major Depressive
       Disorder, October 23, 2016, Sydney, Australia.

2016   Stahl SM. Treat the Mind, Respect the Body, October 25, 2016, Brisbane, Australia.

2016   Stahl SM. Future of Psychopharmacology: Is New Treatment Innovation Still Alive,
       PsychU Virtual Forum, November 1, 2016, Carlsbad, CA.

2016   Stahl SM. An Effective Treatment Option for Adults with Schizophrenia and Acute
       Manic or Mixed Episodes Associated with Bipolar I Disorder, November 2, 2016,
       Denver, CO.

2016   Stahl SM. Violent Means: When Mental Illness and Aggressive Behavior Collide,
       November 3, 2016, Colorado Springs, CO.

2016   Stahl SM. Opioid Therapy is Associated with Abuse and Misuse: Tips to Manage in
       Your Practice, November 3, 2016, Colorado Springs, CO.

2016   Stahl SM. Mood Disorders: A “Spectrum” Analysis, November 4, 2016, Colorado
       Springs, CO.

2016   Stahl SM. Effective Treatment Option for Adults with Schizophrenia and Acute
       Manic or Mixed Episodes Associated with Bipolar I Disorder, November 7, 2016,
       Coral Gables, FL.



                                            41
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 56 of 123
PRESENTATIONS AND ABSTRACTS (11)

2016   Stahl SM. Effective Treatment Option for Adults with Schizophrenia and Acute
       Manic or Mixed Episodes Associated with Bipolar I Disorder, November 8, 2016,
       Miami, FL.

2016   Stahl SM. Innovative Treatments for Resistant Psychiatric Disorders, Tricks of the
       Trade, University of Miami, Grand Rounds, November 9, 2016, Miami, FL.

2016   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia, November 11,
       2016, Stockholm, Sweden.

2016   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia, November 14,
       2016, Lausanne, Switzerland.

2016   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia, November 16,
       2016, Lucerne, Switzerland.

2016   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia, November 18,
       2016, Dundee, Scotland.

2016   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia, November 21,
       2016, London, UK.

2016   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia, November 23,
       2016, Glasgow, Scotland.

2017   Stahl SM. Arbor Pharmaceuticals Unbranded ADHD Videos, January 3, 2017,
       Carlsbad, CA

2017   Stahl SM. Valdoxan’s Efficacy on Functional Remission: The Point of View of the
       Pharmacologist, International Webinar, January 18, 2017, Carlsbad, CA

2017   Stahl SM. Using Atypical Antipsychotic Receptor Pharmacology Principles to Guide
       Switching to Pimavanserin, January 20, 2017, San Diego, CA

2017   Stahl SM. Treating the Hallucinations and Delusions Associated with Parkinson’s
       Disease Psychosis, January 25, 2017, Los Angeles, CA

2017   Stahl SM. An Effective Treatment Option for Adults with Schizophrenia and Acute
       Manic or Mixed Episodes Associated with Bipolar I Disorder, February 1, 2017, Las
       Vegas, NV

2017   Stahl SM. One Neurotransmitter to Rule Them All: The Serotonin Network,
       February 18, 2017, Lisbon, Portugal

2017   Stahl SM. Combining Serotonergic Antidepressant Mechanisms to Attain Best
       Outcomes, February 18, 2017, Lisbon, Portugal


                                            42
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 57 of 123
PRESENTATIONS AND ABSTRACTS (12)

2017   Stahl SM. Pharmacotherapy for PTSD and Its Comorbidities, International Society
       for the Study of Women’s Sexual Health, February 23, 2017, Atlanta, GA

2017   Stahl SM. Psychopharmacology of Tardive Dyskinesia, Teva Advisory Board,
       February 25, 2017, Atlanta GA

2017   Stahl SM. Opioid Pharmacology: Mu and Kappa, March 3, 2017, Boston, MA

2017   Stahl SM. More Than Just Mood – The Neurobiology of Major Depressive Disorder,
       Pain, and Antidepressant Action, March 11, 2017, Yokohama, Japan

2017   Stahl SM. More Than Just Mood – The Neurobiology of Major Depressive Disorder,
       Pain, and Antidepressant Action, March 12, 2017, Tokyo, Japan

2017   Stahl SM. Depression, Japan Web Lecture and Video, March 13, 2017, Tokyo,
       Japan

2017   Stahl SM. Symptoms, Circuits, Neurotransmitters and the Antipsychotic
       Armamentarium, Janssen International Webinar, Portugal, March 15, 2017, San
       Diego, CA

2017   Stahl SM. An Effective Treatment Option for Adults with Schizophrenia and Acute
       Manic or Mixed Episodes Associated with Bipolar I Disorder, March 16, 2017,
       Chicago, IL

2017   Stahl SM. An Effective Treatment Option for Adults with Schizophrenia and Acute
       Manic or Mixed Episodes Associated with Bipolar I Disorder, March 16, 2017,
       Rosemont, IL

2017   Stahl SM. Treating the Hallucinations and Delusions Associated with Parkinson’s
       Disease Psychosis, March 24, 2017, Santa Barbara, CA

2017   Stahl SM. Treating the Hallucinations and Delusions Associated with Parkinson’s
       Disease Psychosis, March 24, 2017, Santa Barbara, CA

2017   Stahl SM. Serotonin Receptor Pharmacology, ACADIA Speaker Training, April 1,
       2017, Dallas, TX

2017   Stahl SM. All day course on psychopharmacology for psychiatric residents,
       Shepherd Pratt, April 6, 2017, Baltimore, MD

2017   Stahl SM. The Future of Psychopharmacology: Is Pharmacogenomics Relevant?
       Psychopharmacology, 2017: A Master Class, April 7-8, 2017, Harvard
       Psychopharmacology Course Boston, MA.

2017   Stahl SM. Serotonin Receptor Pharmacology, ACADIA Speaker Training, April 8,
       2017, Denver, CO

                                           43
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 58 of 123
PRESENTATIONS AND ABSTRACTS (13)

2017   Stahl SM. Parkinson’s Disease Psychosis, New York, NY

2017   Stahl SM. Neuronal Networks in ADHD, Shire Scout Expert Meeting, April 15, 2017,
       Boston, MA

2017   Stahl SM. One Neurotransmitter to Rule Then All: The Serotonin Network, UCSD
       Grand Rounds, April 27, 2017, San Diego, CA

2017   Stahl SM. Addressing Aggression in Patients with Mental Illness, UCSD Case
       Conference, April 27, 2017, San Diego, CA

2017   Stahl SM. Depression Network, Takeda Speaker Training, April 29, 2017, Dallas,
       TX

2017   Stahl SM. Eating Disorders, NEI Synapse, May 5, 2017, Washington, DC

2017   Stahl SM. So You Think It’s Depression? Making a Differential Diagnosis, NEI
       Synapse, May 6, 2017, Washington, DC

2017   Stahl SM. Treatment Strategies for Mixed Depression, NEI Synapse, May 6, 2017,
       Washington, DC

2017   Stahl SM. Dementia, NEI Synapse, May 7, 2017, Washington, DC

2017   Stahl SM. Using Neuroscience Based Nomenclature to Classify Drugs for
       Psychosis by Pharmacological Mechanisms, Presidential Session, APA, May 20,
       2017, San Diego, CA

2017   Stahl SM. Depression, Its Impact, and the Importance of Recognition and
       Treatment, APA, May 21, 2017, San Diego, CA

2017   Stahl SM. Treatment Advances in Parkinson’s Disease Psychosis: Transforming the
       Standard of Care for Hallucinations and Delusions, APA, May 23, 2017, San Diego,
       CA

2017   Stahl SM. Treatment Lab: To Treat of Not to Treat, APA, May 23, 2017, San Diego,
       CA

2017   Stahl SM. Pharmacology Concepts Underlying the Use of Medications for
       Psychosis, Indian Psychiatric Association, May 27, 2017, New Delhi, India

2017   Stahl SM. How to Use Medications for Psychosis in Clinical Practice Including
       Combinations and Augmentation Strategies, Indian Psychiatric Association, May 28,
       2017, New Delhi, India

2017   Stahl SM. ACADIA Video shoot, Parkinson’s Psychosis, June 2, 2017, Carlsbad,
       CA

                                            44
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 59 of 123
PRESENTATIONS AND ABSTRACTS (14)

2017   Stahl SM. Shell Shock Lecture, Brain Behavior and Emotion Congress, June 14,
       2017, Porto Alegre, Brazil

2017   Stahl SM. Strategies of the Treatment of Refractory Depression, Brain Behavior and
       Emotion Congress, June 15, 2017, Porto Alegre, Brazil

2017   Stahl SM. Pressing Interfaces Between Neurology and Psychiatry, Brain Behavior
       and Emotion Congress, June 16, 2017, Porto Alegre, Brazil

2017   Stahl SM. Are All Serotonin Norepinephrine Reuptake Inhibitors (SNRIs) the Same?
       Brain Behavior and Emotion Congress, June 16, 2017, Porto Alegre, Brazil

2017   Treatment of Violence: Rational Targeting of Symptoms in Circuits Utilizing High
       Dosing and Polypharmacy for Treatment Resistance, Department of State
       Hospitals, June 18, 2017, Sacramento, CA

2017   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia, June 26, 2017,
       Bern, Switzerland

2017   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia, June 28, 2017,
       Zwolle, Netherlands

2017   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia, June 30, 2017,
       Amsterdam, Netherlands

2017   Stahl SM. Deuteration for CNS Compounds, Concert Advisory Board, July 11, 2017,
       Boston, MA

2017   Stahl SM. Tardive Dyskinesia, Teva Ad Board, July 14-15, 2017, Houston, TX

2017   Stahl SM. Great debates on optimizing treatment for major depressive disorder,
       Expert Science Exchange, September 3, 2017, ECNP, Paris, France

2017   Stahl SM. The Depressed Patient’s Perspective in Achieving Remission, Servier
       Satellite Symposium, September 3, 2017, ECNP, Paris, France

2017   Stahl SM. Managing Serotonergic Antidepressant Mechanisms to Attain Best
       Outcomes, September 15, 2017, Bern, Switzerland

2017   Stahl SM. One Neurotransmitter to Rule Them All: The Serotonin Network,
       September 15, 2017, Bern, Switzerland

2017   Stahl SM. Serotonin Network, Grand Rounds, University of Zurich, September 16,
       2017, Zurich, Switzerland

2017   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia, September 26,
       2017, Helsinki, Finland

                                            45
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 60 of 123
PRESENTATIONS AND ABSTRACTS (15)

2017   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia, September 28,
       2017, Oslo, Norway

2017   Stahl SM. Expert Seminar in Psychopharmacology: Schizophrenia, October 2,
       2017, Copenhagen, Denmark

2017   Stahl SM. Future of Psychopharmacology: Is New Treatment Innovations Dead or
       Alive? October 3, 2017, Copenhagen, Denmark

2017   Stahl SM. The Curious Mystery of Dopamine and Its Receptors, October 10, 2017,
       Boston, MA

2017   Stahl SM. Effective Message Delivery: Using Communication Science to Tell the
       Medical Education Story, Alkermes, October 11, 2017, Boston, MA

2017   Stahl SM. Parkinson’s Disease Psychosis, October 12, 2017, Boston, MA

2017   Stahl SM. Tardive Dyskinesia and Pharmacology of VMAT 2 Inhibitors, Teva
       Speaker Training, October 13, 2017, Salt Lake City, Utah

2017   Stahl SM. ABILIFY MAINTENA As a Maintenance Monotherapy Treatment Option
       for Adults with Bipolar Disorder, October 25, 2017, Los Angeles, CA

2017   Stahl SM. ABILIFY MAINTENA As a Maintenance Monotherapy Treatment Option
       for Adults with Bipolar Disorder, October 26, 2017, Phoenix, AZ

2017   Stahl SM. The Curious Mystery of Dopamine and Its Receptors, November 1, 2017,
       Atlanta, GA

2017   Stahl SM. Recognition of Inadequate Treatment Response in Major Depressive
       Disorder (MDD) and a Potential Option for Adjunctive Therapy, November 2, 2017,
       New York, NY

2017   Stahl SM. Role of 5H2A Receptors in the Pharmacology of Alzheimer’s Disease
       Psychosis, Clinical Trials in Alzheimer’s Disease Meeting, November 3, 2017,
       Boston, MA

2017   Stahl SM. The Curious Mystery of Dopamine and Its Receptors, November 7, 2017,
       Dallas, TX

2017   Stahl SM. What to Do When Nothing Else Works, NEI Congress, November 9,
       2017, Colorado Springs, CO

2017   Stahl SM. The Age of Personalized Medicine: The Role of Pharmacogenetics, NEI
       Congress, November 9, 2017, Colorado Springs, CO



                                           46
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 61 of 123
PRESENTATIONS AND ABSTRACTS (16)

2017   Stahl SM. Differential Diagnosis of Depressive States, NEI Congress, November 10,
       2017, November 10, 2017, Colorado Springs, CO

2017   Stahl SM. Successful Aging as the Brain Changes: This is Your Brain on Life, NEI
       Congress, November 10, 2017, Colorado Springs, CO

2017   Stahl SM. Recognition of Inadequate Treatment Response in Major Depressive
       Disorder (MDD) and a Potential Option for Adjunctive Therapy, November 15, 2017,
       Los Angeles, CA

2017   Stahl SM. Shell Shock, University of Pisa, Italy, November 21-November 27, 2017

2017   Stahl SM. The Future of Psychopharmacology: Is Treatment Innovation Dead or
       Alive? Italian Mental Health Research Foundation, Lucca, Italy, November 27, 2017

2017   Stahl SM. Recognition of Inadequate Treatment Response in Major Depressive
       Disorder (MDD) and a Potential Option for Adjunctive Therapy, November 28, 2017,
       Philadelphia, PA

2017   Stahl SM. ABILIFY MAINTENA As a Maintenance Monotherapy Treatment Option
       for Adults with Bipolar Disorder, November 29, 2017, New York, NY

2017   Stahl SM. Treating the Hallucinations and Delusions Associated with Parkinson’s
       Disease Psychosis, December 5, 2017, Palm Desert, CA

2017   Stahl SM. Efficacy of Cariprazine in Patients with Bipolar Depression and Mixed
       Features: Post Hoc Analysis of a Randomized, Double-blind, Placebo-Controlled
       Phase II Trial, American College of Neuropsychopharmacology Meeing, December
       6, 2017, Palm Desert, CA

2018   Stahl SM. Basic Neuroscience of Neurotransmitter Neural Networks: Using the
       Serotonin Network as an Example of How One Neurotransmitter Can Rule Them
       All, January 27, 2018, Southern California Psychiatric Association branch of the
       American Psychiatric Association, Los Angeles, CA

2018   Stahl SM. Treating the Hallucinations and Delusions Associated with Parkinson’s
       Disease Psychosis, February 8, 2018, San Diego, CA

2018   Stahl SM. Treatment Resistant Psychosis, Napa State Hospital, January 30, 2018,
       Napa, CA

2018   Stahl SM. Role of Serotonin in Psychosis, Virtual Advisory Board, February 2, 2018,
       San Diego, CA

2018   Stahl SM. Parkinson’s Disease Psychosis, February 8, 2018, La Jolla, CA



                                            47
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 62 of 123
PRESENTATIONS AND ABSTRACTS (17)

2018   Stahl SM. Advances in Managing the Side Effects of Antipsychotics, February 19,
       2018, Brisbane, Australia

2018   Stahl SM. Advances in Managing the Side Effects of Antipsychotics, February 20,
       2018, Sydney, Australia

2018   Stahl SM. Advances in Managing the Side Effects of Antipsychotics, World
       Psychiatric Association Meeting, February 22, 2018, Melbourne, Australia

2018   Stahl SM. Famine or Feast? The New Generation of Antipsychotic Treatments,
       World Psychiatric Association Meeting, February 26, 2018, Melbourne, Australia.

2018   Stahl SM. Does a “Whiff” Mean Treatment with an Atypical Antipsychotic and Not an
       Antidepressant? World Psychiatric Association Meeting, February 26, 2018,
       Melbourne, Australia

2018   Stahl SM. Switching Antipsychotics, World Psychiatric Association Meeting, World
       Psychiatric Association Meeting, February 26, 2018, Melbourne, Australia

2018   Stahl SM. The Curious Mystery of Dopamine and Its Receptors, March 8, 2018, Los
       Angeles, CA

2018   Stahl SM. Neuropharmacology of Anxiety Disorders, European Webcast to Brazil,
       March 8, 2018

2018   Stahl SM. Neuropharmacology of Psychosis, March 9, 2018, Denver, CO

2018   Stahl SM. Beyond Serotonin: The Serotonin Network Shows How Each Transmitter
       Rules Them All, Turkish Psychiatry Summit, March 17, 2018, Antalya, Turkey

2018   Stahl SM. What Do You Do When Nothing Else Works? Turkish Psychiatry Summit,
       March 17, 2018, Antalya, Turkey

2018   Stahl SM. How to Switch Antipsychotics, Turkish Psychiatry Summit, March 17,
       2018, Antalya, Turkey

2018   Stahl SM. Comparing the Pharmacology and Clinical Perspective of Antipsychotics:
       Which One Should You Choose? March 18, 2018, Ismir, Turkey

2018   Stahl SM. Comparing the Pharmacology and Clinical Perspective of Antipsychotics:
       Which One Should You Choose? March 19, 2018, Ankara, Turkey

2018   Stahl SM. Comparing the Pharmacology and Clinical Perspective of Antipsychotics:
       Which One Should You Choose? March 20, 2018, Istanbul, Turkey

2018   Stahl SM. Depression, Its Impact, and the Importance of Recognition and
       Treatment, March 28, 2018, Los Angeles, CA

                                           48
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 63 of 123
PRESENTATIONS AND ABSTRACTS (18)

2018   Stahl SM. UCSD Grand Rounds, Adult ADHD, April 12, 2018, La Jolla, CA

2018   Stahl SM. Neuropharmacology of Dementia, April 13, 2018, Denver, CO

2018   2018 Stahl SM. The Curious Mystery of Dopamine and Its Receptors, April 18,
       2018, Tampa, FL

2018   Stahl SM. Neurobiology for the Practicing Clinician, Psychopharmacology, 2018: A
       Master Class, Harvard Psychopharmacology Course, April 20, 2018, Boston, MA

2018   Stahl SM. Newer “Trick of the Trade”; What to do When Nothing Works for
       Treatment Resistant Psychiatric Disorders, Psychopharmacology, 2018: A Master
       Class, Harvard Psychopharmacology Course, April 20, 2018, Boston, MA

2018   Stahl SM. Losing a Patient to Suicide: A Panel Discussion, NEI Synapse, April 22,
       2018, Las Vegas, NV

2018   Stahl SM. OMG-enomics! When Psychopharmacology Gets Personal, NEI
       Synapse, April 22, 2018, Las Vegas, NV

2018   Stahl SM. Efficacy of Cariprazine in Patients With Bipolar Depression and Mixed
       Features: Post Hoc Analysis of a Randomized, Double-blind, Placebo-Controlled
       Phase II Trail, CPNP, April 22-25, 2018, Indianapolis, IN.

2018   Stahl SM. Mechanism of Action of Dextromethorphan – Bupropion Combination,
       April 24, 2018, New York, NY

2018   Stahl SM. Rationale for Dextromethorphan – Bupropion Combination in Alzheimer’s
       Agitation and Treatment Resident Depression, April 28, 2018, Phoenix, AZ

2018   Stahl SM. The Curious Mystery of Dopamine and Its Receptors, May 3, 2018,
       Nashville, TN

2018   Stahl SM. The Curious Mystery of Dopamine and Its Receptors, American
       Psychiatric Association Annual Meeting, May 5, 2018, New York, NY

2018   Stahl SM. DAT’s So Cool! Balancing Neuronal NET-works in ADHD, American
       Psychiatric Association Annual Meeting, May 6, 2018, New York, NY

2018   Stahl SM. A Personalized Approach to the Treatment of Depression and Anxiety
       Based on Symptom Profiles, May 8, 2018, New York, NY

2018   Stahl SM. Translating Experience from other Neuropsychiatric Disorders, May 12,
       2018, Montreal, Canada

2018   Stahl SM. Mood Disorders: A Spectrum Analysis, UCSD Lecture, May 22, 2018,
       San Diego, CA

                                            49
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 64 of 123
PRESENTATIONS AND ABSTRACTS (19)

2018   Stahl SM. An Update on the Cognitive Deficits of Depression, WebEx, May 23,
       2018, San Diego, CA

2018   Stahl SM. An Update on the Cognitive Deficits of Depression, WebEx, May 31,
       2018, San Diego, CA

2018   Stahl SM. Neuropharmacology of Tardive Dyskinesia, June 1, 2018, Dallas, TX

2018   Stahl SM. Neurobiology and Treatment of Resistance, DSH Mental Health Forum,
       June 7, 2018, Sacramento, CA

2018   Stahl SM. More Than Just Mood – The Neurobiology of Major Depressive Disorder,
       Pain and Antidepressant Action, June 22, 2018, Porto Alegre, Brazil

2018   Stahl SM. What Do You Do for Treatment Resistance in Psychiatry: When Nothing
       Works and Nothing is Tolerated, June 22, 2018, Porto Alegre, Brazil

2018   Stahl SM. Pharmacology of Antipsychotics and Introducing Lurasidone, June 22,
       2018, Porto Alegre, Brazil

2018   Stahl SM. The Curious Case of Dopamine and Its Receptors, June 23, 2018, Porto
       Alegre, Brazil

2018   Stahl SM. Optimizing Care for Patients with Schizophrenia, June 30, 2018,
       Bucharest, Romania

2018   Stahl SM. How to Improve the Chances of a Complete Recovery in Depression:
       Good Pharmacology and Bad Math, July 1, 2018, Madrid, Spain

2018   Stahl SM. Parkinson’s Disease Psychosis, July 30, 2018, Solana Beach, CA

2018   Stahl SM. Treatment Resistant Depression, DSH Patton, August 21-23, 2018,
       Patton, CA

2018   Stahl SM. The Curious Mystery of Dopamine and Its Receptors, September 5,
       2018, Seattle, WA

2018   Stahl SM. An Adjunctive Treatment Option for Adult Patients With Major Depressive
       Disorder (MDD) With an Inadequate Response to Antidepressants, September 6,
       2018, Chicago, IL

2018   Stahl SM. The Path to Recovery in Major Depressive Disorder; Role of Efficacy
       Tolerability and How to Switch and Combine Antidepressant Mechanisms,
       September 17, 2018, Capetown, South Africa

2018   Stahl SM. Combining Mechanisms of Action to Target Cognitive Impairment in
       Major Depressive Disorder, September 22, 2018, Pretoria, South Africa

                                           50
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 65 of 123
PRESENTATIONS AND ABSTRACTS (20)

2018   Stahl SM. Beyond Serotonin: The Serotonin network Shows How Each
       Neurotransmitter Rules Them All, September 22, 2018, Pretoria, South Africa

2018   Stahl SM. Mood Disorders: A Spectrum Analysis, September 22, 2018, Pretoria,
       South Africa

2018   Stahl SM. New Drugs and New Concepts in the Second Edition of Neuroscience
       Based Nomenclature, European College of Neuropsychopharmacology, October 7,
       2018, Barcelona, Spain

2018   Stahl SM. Pathways to Recovery: Matching Symptoms with Brain Circuits for
       Personalized Treatment of Major Depressive Disorder, European College of
       Neuropsychopharmacology, October 7, 2018, Barcelona, Spain

2018   Stahl SM. Dopamine Antagonists or Partial Antagonists: Which to Favor and the
       Role of Dopamine Receptor Subtypes, European College of
       Neuropsychopharmacology, Barcelona, Spain, October 7, 2018

2018   Stahl SM. Comparing the Pharmacology and Pharmacokinetics of Antipsychotics:
       Choosing and Antipsychotic Dosing in Long Acting Injectables, Laza Lazarevic
       National Congress of Hospital Psychiatry, October 11, 2018, Belgrade, Serbia

2018   Stahl SM. An Adjunctive Treatment Option for Adult Patients With Major Depressive
       Disorder (MDD) With an Inadequate Response to Antidepressants, October 22,
       2018, Houston, TX

2018   Stahl SM. The Curious Mystery of Dopamine and Its Receptors, October 23, 2018,
       New Orleans, LA

2018   Stahl SM. Emerging Mechanisms and Treatments of Depression, American
       Psychiatric Nurses Association Annual Meeting, October 24, 2018, Columbus, OH

2018   Stahl SM. The Future of Psychopharmacology, Atascadero State Hospital, October
       30, 2018, Atascadero, CA

2018   Stahl SM. Spotlight on Serotonin: Serotonin Dysfunction in Parkinson’s Disease and
       Psychosis, November 5, 2018, Seattle, WA

2018   Stahl SM. Anxiety Disorders in Children, NEI Child and Adolescent Academy,
       Congress, November 7, 2018, Orlando, FL

2018   Stahl SM. Psychosis in Children, NEI Child and Adolescent Academy, NEI
       Congress, November 7, 2018, Orlando, FL

2018   Stahl SM. Alcohol Use Disorder: Treatment in the Context of Mental Illness, NEI
       Congress, November 8, 2018, Orlando, FL


                                            51
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 66 of 123
PRESENTATIONS AND ABSTRACTS (21)

2018   Stahl SM. Modifiable Rick Factors and Early Detection: The Sight, Smell, Sound,
       Taste, and Touch of Dementia, NEI Congress, November 8, 2018, Orlando, FL

2018   Stahl SM. Avoiding Nursing Home Placement: Treatment of Secondary Behavioral
       Symptoms of Dementia, NEI Congress, November 8, 2018, Orlando, FL

2018   Stahl SM. Keeping up With the Clinical Advances: Depression, NEI Congress,
       November 8, 2018, Orlando, FL

2018   Stahl SM. From Unipolar to Bipolar to Mixed: Update on Mood Disorders and Their
       Treatments, November 19, 2018, Lucca, Italy

2018   Stahl SM. The Future of Psychiatry: How Precision Medicine Will Personalize the
       Selection of a Treatment for Each Individual, November 21, 2018, address at the
       Italian Parliament, Rome, Italy

2018   Stahl SM. One Neurotransmitter to Rule Them All: The Serotonin Network,
       November 22, 2018, Vatican University, Rome, Italy

2018   Stahl SM. From Unipolar to Bipolar to Mixed: Update on Mood Disorders and Their
       Treatments, November 23, 2018, Sicily, Italy

2018   Stahl SM. Lurasidone for the Treatment of Major Depressive Disorder with Mixed
       Features: Results of a 12-Week Open Label Extension Study, Society of Mental
       Health Research Annual Conference, November 28-30, 2018, Queensland,
       Australia

2018   Stahl SM. Cariprazine Efficacy in Bipolar I Depression with and Without Concurrent
       Manic Symptoms: Post Hoc Analysis of 3 Randomized, Placebo-Controlled Studies,
       ACNP, December 2, 2018, Hollywood, FL

2019   Stahl SM. The Curious Mystery of Dopamine and Its Receptors: Learning about D3
       and D1 receptors as well as D2 receptors and their clinical relevance, Napa State
       Hospital, January 16, 2019, Napa, CA

2019   Stahl SM. Primavanserin Mechanism of Action and Mechanism of Disease, ACADIA
       Advisory Board, January 21, 2019, San Diego, CA

2019   Stahl SM. What to Do When Nothing Works, UCSD Grand Rounds, January 24,
       2019, San Diego, CA

2019   Stahl SM. The Curious Mystery of Dopamine and Its Receptors: Learning about D3
       and D1 receptors as well as D2 receptors and their clinical relevance, Coalinga
       State Hospital, January 29, 2019, Coalinga, CA




                                           52
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 67 of 123
PRESENTATIONS AND ABSTRACTS (22)

2019   Stahl SM. The Curious Mystery of Dopamine and Its Receptors: Learning about D3
       and D1 receptors as well as D2 receptors and their clinical relevance, Atascadero
       State Hospital, January 30, 2019, Atascadero, CA

2019   Stahl SM. Achieving Recovery in Opioid Use Disorder: A Guide to Prescribing
       Medication Assisted Treatment, Grand Rounds, California Department of State
       Hospital, February 6, 2019, Sacramento, CA

2019   Stahl SM. PTSD: Pathophysiology and Psychopharmacologic Targets, Otsuka /
       Lundbeck Advisory Board, February 8, 2019, New York, NY

2019   Stahl SM. Pathophysiology of Tardive Dyskinesia, Teva Speaker Training, February
       12, Las Vegas, NV

2019   Stahl SM. Dopamine, serotonin and glutamate hypotheses for psychosis in
       Alzheimer's, Parkinson's and Schizophrenia, Patton State Hospital, February 19,
       2019, Patton, CA

2019   Stahl SM. Dopamine, serotonin and glutamate hypotheses for psychosis in
       Alzheimer's, Parkinson's and Schizophrenia, Metro State Hospital, February 21,
       2019, Los Angeles, CA

2019   Stahl SM. Antipsychotics and Their Usage – Schizophrenia, Major Depressive
       Disorder, and Bipolar Disorder, Neuroscience Education Institute Synapse,
       February 12, 2019, Las Vegas, NV

2019   Stahl SM. EPS and TD from the Psychiatrist’s Perspective, Neuroscience Education
       Institute Synapse, February 12, 2019, Las Vegas, NV

2019   Stahl SM. Tardive Dyskinesia in Different Settings of Care, Neuroscience Education
       Institute Synapse, February 12, 2019, Las Vegas, NV

2019   Stahl SM. Dopamine, serotonin and glutamate hypotheses for psychosis in
       Alzheimer's, Parkinson's and Schizophrenia, Patton State Hospital, February 19,
       2019, San Bernardino, CA

2019   Stahl SM. Dopamine, serotonin and glutamate hypotheses for psychosis in
       Alzheimer's, Parkinson's and Schizophrenia, Metropolitan State Hospital, February
       20, 2019, Norwalk, CA

2019   Stahl SM. The Curious Mystery of Dopamine and Its Receptors, February 28, 2019,
       Chandler, AZ

2019   Stahl SM. Keeping Up with the Clinical Advances I: Treatment of Depression, March
       16, 2019, Antalya, Turkey



                                            53
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 68 of 123
PRESENTATIONS AND ABSTRACTS (23)

2019   Stahl SM. Keeping Up with the Clinical Advances II: Treatment of Schizophrenia,
       March 16, 2019, Antalya, Turkey

2019   Stahl SM. Case Challenges for Chronic Mental Disorders, March 16, 2019, Antalya,
       Turkey

2019   Stahl SM. The Curious Mystery of Dopamine and Its Receptors, March 26, 2019,
       Louisville, KY

2019   Stahl SM. The Curious Mystery of Dopamine and Its Receptors, March 27, 2019,
       Lansing, MI

2019   Stahl SM. Psychopharmacological Treatment of the Difficult to Treat Patients with
       OCD and Borderline Personality Disorder, Psychopharmacology, 2019: A Master
       Class, Harvard Psychopharmacology Course, March 29, 2019, Boston, MA

2019   Stahl SM. Newest “ Tricks of the Trade”: What To Do When Nothing Works For the
       Treatment of Resistant Psychiatric Disorders, Psychopharmacology, 2019: A
       Master Class, Harvard Psychopharmacology Course, March 29, 2019, Boston, MA

2019   Stahl SM. Where Serotonin Ends: Novel Mechanisms of Antidepressants, NEI
       Synapse, April 26, 2019, Asheville, NC

2019   Stahl SM. Does DSM5 Adequately Capture Depression with Mixed Features, NEI
       Synapse, April 26, 2019, Asheville, NC

2019   Stahl SM. Tardive Dyskinesia, Teva Webcast, May 13 – 15, 2019

2019   Stahl SM. When Why and How to Integrate Pharmocogenetics Testing into Clinical
       Practice, American Psychiatric Association Annual Meeting, Genomind, May 17,
       2019, San Francisco, CA

2019   Stahl SM. Exploring the Role of Norepinephrine in Modulating Dopamine and
       Seratonin active in Symptoms of Major Depresive Disorder, Schizophrenia and
       Bipolar Disorder, American Psychiatric Association Annual Meeting, May 19, 2019,
       San Francisco, CA

2019   Stahl SM. What Does Precision Medicine Promise for Psychiatric Treatment?
       American Psychiatric Association Annual Meeting, May 20, 2019, San Francisco,
       CA

2019   Stahl SM. Psychopharmacology and Ethnicity, American Psychiatric Association
       Annual Meeting, May 20, 2019, San Francisco, CA

2019   Stahl SM. Cariprazine Efficacy in Patients With Bipolar Depression and Concurrent
       Manic Symptoms, American Psychiatric Association Annual Meeting, May 21, 2019,
       San Francisco, CA

                                            54
       Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 69 of 123

PRESENTATIONS AND ABSTRACTS (24)

2019     Stahl SM. Parkinson’s Disease Psychosis, May 21, 2019, San Francisco, CA

2019     Stahl SM: Dopamine, Serotonin and Glutamate - Hypotheses for psychosis in
         Alzheimer's, Parkinson's and Schizophrenia, Congress on Brain Behavior and
         Emotions, June 7, 2019, Brasilia, Brazil

2019     Stahl SM: Long-acting Injectable Antipsychotics: Shall the Last Be First, Congress
         on Brain Behavior and Emotions, June 7, 2019, Brasilia, Brazil

2019     Stahl SM: New Evidence of desvenlafaxine, Congress on Brain Behavior and
         Emotions, June 8, 2019, Brasilia, Brazil

2019     Stahl SM. Psychopharmacology of Diversion from the Criminal Justice System,
         DSH Forum, June 11, 2019, San Francisco, CA

2019     Stahl SM. The Curious Mystery of Dopamine and Its Receptors, Allergan Faculty
         Training, June 15, 2019, Miami, FL

2019     Stahl SM. Cariprazine in Bipolar Depression, Allergan VRAYLAR Launch Sales
         Meeting, June 18, 2019, Miami, FL

2019     Stahl SM. Cariprazine in Bipolar Depression, Allergan Speaker Training, June 22,
         2019, Miami, FL

2019     Stahl SM. The Neurobiology, Diagnosis, and Management of Bipolar I Disorder,
         June 24, 2019, Bethesda, MD

2019     Stahl SM. The Neurobiology, Diagnosis, and Management of Bipolar I Disorder,
         June 25, 2019, Nashville, TN

2019     Stahl SM. The Neurobiology, Diagnosis, and Management of Bipolar I Disorder,
         July 8, 2019, New Orleans, LA

2019     Stahl SM. The Neurobiology, Diagnosis, and Management of Bipolar I Disorder,
         July 9, 2019, Las Vegas, NV

2019     Stahl SM. The Neurobiology, Diagnosis, and Management of Bipolar I Disorder,
         July 11, 2019, San Francisco, CA

2019     Stahl SM. The Neurobiology, Diagnosis, and Management of Bipolar I Disorder,
         July 15, 2019, Boston, MA

2019     Stahl SM. The Neurobiology, Diagnosis, and Management of Bipolar I Disorder,
         July 16, 2019, St. Louis, MO



                                              55
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 70 of 123
PRESENTATIONS AND ABSTRACTS (25)

2019   Stahl SM. The Neurobiology, Diagnosis, and Management of Bipolar I Disorder,
       July 18, 2019, Columbus, OH

2019   Stahl SM. Engage in a Case Through Problem-Based Learning Full-time Student
       Struggles Day-to-Day, July 23, 2019, Houston, TX

2019   Stahl SM. Engage in a Case Through Problem-Based Learning Full-time Student
       Struggles Day-to-Day, July 24, 2019, Tampa, FL

2019   Stahl SM. Engage in a Case Through Problem-Based Learning Full-time Student
       Struggles Day-to-Day, July 25, 2019, Boston, MA

2019   Stahl SM. NbN Neuroscience Based Nomenclature and Medications for Psychosis,
       ECNP, September 8, 2019, Copenhagen, Denmark

2019   Stahl SM. Meet the Expert, Managing MDD Better, ECNP, September 9, 2019,
       Copenhagen, Denmark

2019   Stahl SM. Targeting Mental Health Disorders to Reduce the Burden of Non-
       Communicable Diseases, ECNP, September 9, 2019, Copenhagen, Denmark

2019   Stahl SM: Transition in Schizophrenia: Symptoms, Treatment and Diagnotis
       Challenges from Adolescene to Adulthood, ECNP, September 9, 2019,
       Copenhagen, Denmark

2019   Stahl SM. Norepinephrine in Major Depression and Schizophrenia, October 1,
       Minneapolis, MN

2019   Stahl SM. Norepinephrine in Major Depression and Schizophrenia, October 2,
       Columbus, OH

2019   Stahl SM. Understanding Depression Treatment: From Mechanism to Clinical
       Practice, Asian College of Neuro-Psychopharmacology, October, 11, 2019,
       Fukuoka, Japan

2019   Stahl SM. The Neurobiology, Diagnosis, and Management of Bipolar I Disorder,
       October 17, 2019, Chicago, IL

2019   Stahl SM. Bipolar Spectrum, Diagnosis and Treatment, From Mania to Depression
       and Mixed Features in Between: Don’t Use Antidepressants to Treat Depression?
       University of California, San Diego, October 24, 2019, San Diego, CA

2019   Stahl SM. Two Cases: Treatment Resistant OCD and Treatment Resistant
       Borderline Personality Disorder: What To Do When Nothing Works, University of
       California, San Diego, October 24, 2019, San Diego, CA



                                           56
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 71 of 123
PRESENTATIONS AND ABSTRACTS (26)

2019   Stahl SM. Three Theories of Psychosis in the Modern Era: Not Just Dopamine, But
       Serotonin and Glutamate, University of California, San Diego, October 24, 2019,
       San Diego, CA

2019   Stahl SM. Psychiatric Pharmacogenomics: Cutting Edge, Ahead of its Time or 21 st
       Century Psychiatric Snake Oil? University of California, San Diego, October 24,
       2019, San Diego, CA

2019   Stahl SM. The Neurobiology, Diagnosis, and Management of Bipolar I Disorder,
       November 5, 2019, Denver, CO

2019   Stahl SM. Make No Mix-Take: Depression and Mixed Features in Children and
       Adolescents, Neuroscience Education Institute Annual Meeting, November 6, 2019,
       Colorado Springs, CO

2019   Stahl SM. Goodnight Brain: The Science of Healthy Sleep, Neuroscience Education
       Institute Annual Meeting, November 7, 2019, Colorado Springs, CO

2019   Stahl SM. More Than Meets the Eye: Diagnosing and Treating Bipolar Depression,
       Neuroscience Education Institute Annual Meeting, November 7, 2019, Colorado
       Springs, CO

2019   Stahl SM. A Premier on Complementary and Alternative Medicine for Peripartum
       Depression, Neuroscience Education Institute Annual Meeting, November 8, 2019,
       Colorado Springs, CO

2019   Stahl SM. Neuropharmacology of Mental Energy, November 20, 2019, Phoenix, AZ

2019   Stahl SM. Brazil Webinar: Differentiating Second Generation Antipsychotics from
       First Generation Antipsychotics, November 25, 2019

2019   Stahl SM. Evil, Terrorism & Psychiatry: The T4 Project, The European University of
       Rome and the Vatican University, December 9, 2019




                                            57
      Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 72 of 123
                                 PUBLICATIONS

1.      1971 Stahl SM, Zeller EA and Boshes B. On the effect of modulation of
        cerebral amine metabolism on the learning and memory of goldfish (Carassius
        auratus). Transactions of the American Neurological Association 96:310-312, 1971.

2.      1971 Stahl SM, Narotzky R, Boshes B and Zeller EA. Einfluß des
        zerebralen Amin-Stoffwechsels auf das Gedächtnis des Goldfisches.
        (Influences of Cerebral amine metabolism on the memory of goldfish). Die
        Naturwissenschaften 58:628-629, 1971.

3.      1973 Boshes B, Zeller EA, Arbit J, Blonsky ER, Dolkart M and Stahl SM.
        Influence of L-DOPA on selected aspects of learning and performance. In:
        Psycho-Physiological Approach of Behavior. Department of Neurology and
        Biochemistry, Northwestern University-McGrawn Medical Center, Chicago, IL

4.      1973 Narotzky R, Griffit D, Stahl SM, Bondareff W and Zeller EA. Effect of
        Long-Term L-DOPA Administraton of Brain Biogenic Amines and Behavior in the
        Rat. Experimental Neurology, Volume 38, No. 2, 218-230.

5.      1974 Meltzer HY and Stahl SM. Platelet monoamine oxidase activity and
        substrate preferences in schizophrenic patients. Research
        Communications in Chemical Pathology and Pharmacology 7:419-431, 1974.

6.      1974 Spehlmann R and Stahl SM. Neuronal hyposensitivity to
        dopamine in the caudate nucleus depleted of biogenic amines by tegmental
        lesions. Experimental Neurology 42(3):703-706, 1974.

7.      1974 Stahl SM, Narotzky RA, Boshes B and Zeller EA. The effects of
        of cerebral amine metabolism on operationally defined learning and
        memory processes of goldfish. Biological Psychiatry 9(3):295-323, 1974. (A.E.
        Bennett Basic Research Award paper).

8.      1975 Stahl SM, Daniels AC, Derda D and Spehlmann R.
        Injection of 6-hydroxydopamine and hydrogen peroxide into the substantia nigra
        and lateral ventricle of the cat: specific and non-specific effects on striatal
        biogenic amines. Journal of Neurochemistry 24:165-172, 1975.

9.      1975 Schmidt RT, Stahl SM and Spehlmann R. A pharmacologic
        study of the stiff-man syndrome: correlation of clinical symptoms with urinary 3-
        methoxy-4-hydroxy-phenyl glycol excretion. Neurology 25(7):622-626, 1975.

10.     1975 Drachman DA and Stahl SM. Extrapyramidal dementia and levodopa.
        Lancet I: 809, 1975.

11.     1976 Meltzer HY and Stahl SM. The dopamine hypothesis of schizophrenia: a
        review. Schizophrenia Bulletin 2(1):19-76, 1976.



                                              58
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 73 of 123
PUBLICATIONS (2)

12.   1976 Spehlmann R and Stahl SM. Dopamine-acetylcholine imbalance in
      Parkinson's disease: possible regenerative overgrowth of cholinergic axon
      terminals. Lancet I:724-726, 1976.

13.   1976 Stahl SM. The human platelet as a model for the central nervous system
      amine-containing neuron. Ph.D. dissertation, Department of Pharmacological and
      Physiological Sciences Neuropharmacology, University of Chicago, 1976.

14.   1977 Stahl SM and Meltzer HY. Serotonin accumulation by skeletal muscle.
      Experimental Neurology 54:42-53, 1977.

15.   1977 Stahl SM. The human platelet: a diagnostic and research tool for the study
      of biogenic amines in psychiatric and neurologic disorders. Archives of General
      Psychiatry 34:509-516, 1977.

16.   1977 Hanley HG, Stahl SM and Freedman DX. Hyperserotonemia and amine
      metabolites in autistic and retarded children. Archives of General Psychiatry
      34:521-531, 1977.

17.   1978 Stahl SM and Meltzer HY. A kinetic and pharmacologic analysis of
      5-hydroxytryptamine transport by human platelets and platelet storage granules:
      comparison with central serotonergic neurons. Journal of Pharmacology and
      Experimental Therapeutics 205(1):118-132, 1978.

18.   1978 Stahl SM and Meltzer HY. The human platelet as a model for the
      dopaminergic neuron: kinetic and pharmacologic properties and the role of amine
      storage granules. Experimental Neurology 59:1-15, 1978.

19.   1979 Stahl SM, Ellinger G and Baringer JR. Progressive myelopathy due
      extramedullary hematopoiesis: case report and review of the literature. Annals of
      Neurology (5):485-489, 1979.

20.   1980 Stahl SM, Johnson KP and Malamud N. The clinical and pathological
      spectrum of brain-stem vascular malformations: long-term course simulates
      multiple sclerosis. Archives of Neurology 37:25-29, 1980.

21.   1980 Stahl SM, Layzer RB, Aminoff MJ, Townsend JJ and Feldon SF.
      Continuous cataplexy in a patient with a midbrain tumor: the limp-man syndrome.
      Neurology 30:1115-1118, 1980.

22.   1980 Stahl SM and Berger PA. Physostigmine in Gilles de la Tourette's
      syndrome. New England Journal of Medicine 302:298, 1980.

23.   1980 Stahl SM and Berger PA. Cholinergic treatment in the Tourette
      syndrome. New England Journal of Medicine 302(23):1310-1311,1980.



                                           59
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 74 of 123
PUBLICATIONS (3)

24.   1980 Stahl SM. Tardive Tourette syndrome in an autistic patient after
      long-term neuroleptic administration. American Journal of Psychiatry 137(10):1267-
      1269, 1980.

25.   1980 Davis KL, Hollister LE, Stahl SM and Berger PA. Choline chloride
      in Huntington's disease. Transactions of the American Neurological
      Association 105:464-467, 1980.

26.   1981 Stahl SM and Berger PA. Physostigmine in Tourette syndrome:
       evidence for cholinergic underactivity. American Journal of Psychiatry
      138 (2): 240-242, 1981.

27.   1981 Zelazowski R, Golden CJ, Graber B, Blose IL, Bloch S, Moses JA,
      Zatz LM, Stahl SM, Osmon DC and Pfefferbaum A. Relationship of
      cerebral ventricular size to alcoholics' performance on the Luria- Nebraska
      Neuropsychological Battery. Journal of Studies on Alcohol 42(9):749-756, 1981.

28.   1981    Stahl SM and Berger PA. Bromocriptine in dystonia. Lancet II:745, 1981.

29.   1982 Stahl SM, Levin B and Freedman DX. Serotonin depletion by
      Fenfluramine in the carcinoid syndrome. New England Journal of
      Medicine 306(7):429, 1982.

30.   1982 Stahl SM and Berger PA. Cholinergic and dopaminergic mechanisms in
      Tourette syndrome. In: Chase TN and Friedhoff AJ (Eds), Gilles de la Tourette
      Syndrome. Advances in Neurology, Volume 35, Chapter 18, Raven Press, New
      York, pp. 141-150, 1982.

31.   1982 Stahl SM and Berger PA. Bromocriptine, physostigmine, and
      neurotransmitter mechanisms in the dystonias. Neurology 32:889-892,1982.

32.   1982 Stahl SM, Ciaranello RD and Berger PA. Platelet serotonin in
      schizophrenia and depression. In: Ho BT, Schoolar JC and Usdin E Eds),
      Serotonin in Biological Psychiatry, Advances in Biochemical
      Psychopharmacology, Volume 34, Raven Press, New York, 1982, pp.183-198.

33.   1982 Stahl SM and Berger PA. Neuroleptic effects in Tourette syndrome
      predict dopamine excess and acetylcholine deficiency.
      BiologicalPsychiatry 17(9):1047-1053, 1982.

34.   1982 Stahl SM, Davis KL and Berger PA. The neuropharmacology of tardive
      dyskinesia, spontaneous dyskinesia and other dystonias. Journal of
      Clinical Psychopharmacology 2(5):321-328, 1982.




                                           60
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 75 of 123
PUBLICATIONS (4)

35.   1982 Stahl SM, Yesavage JA and Berger PA. Pharmacologic characteristics
      of Meige dystonia: differentiation from tardive dyskinesia.Journal of Clinical
      Psychiatry 43(11):445-446, 1982.

36.   1983 Stahl SM, Woo DJ, Mefford IN, Berger PA and Ciaranello RD.
      Hperserotonemia and platelet serotonin uptake and release in schizophrenia and
      affective disorders. American Journal of Psychiatry 140:26-30, 1983.

37.   1983 Stahl SM and Kasser IS. Pentazocine overdose. Annals of Emergency
      Medicine 12(1):28-31, 1983.

38.   1983 Stahl SM, Lemoine PM, Ciaranello RD and Berger PA. Platelet alpha-2
      adrenergic receptor sensitivity in major depressive disorder. Psychiatry Research
      10:157-164, 1983.

39.   1984 Stahl SM and Kasser IS. High-dose naloxone for pentazocine
      overdose (correspondence). Annals of Emergency Medicine 13(1):66,1984.

40.   1984 Stahl SM, Berger PA, Newman RP and Lewitt P. Bromocriptine and
      lisuride in dystonias (correspondence). Neurology 34:135-136, 1984.

41.   1984 Thornton JE and Stahl SM. Case report of tardive dyskinesia and
      Parkinsonism associated with amoxapine therapy. American Journal of
      Psychiatry 141(5):704-705, 1984.

42.   1984 Stahl SM and Tinklenberg JR. Dietary enhancement of CNS
      neurotransmitters (commentary). Integrative Psychiatry 2:157-159,1984.

43.   1984 Uhr S, Stahl SM and Berger PA. Unmasking schizophrenia.
      VA Practitioner 1:42-47, 1984.

44.   1984 Uhr S, Berger PA, Pruitt B and Stahl SM. Treatment of Tourette's
      syndrome with RO22-1319, a D-2 receptor antagonist. New England Journal of
      Medicine 311(15):989, 1984.

45.   1984 Stahl SM. Regulation of neurotransmitter receptors by
      desipramine and other antidepressant drugs: the neurotransmitter receptor
      hypothesis of antidepressant action. Journal of Clinical Psychiatry
      45(10)(sec.2):37-44, 1984.

46.   1985 Stahl SM. Serotonin agonists and beta-adrenergic agonists as a
      treatment for depressive disorder: a direct clinical
      application.Psychopharmacology Bulletin 21(1):43-47, 1985.




                                           61
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 76 of 123
PUBLICATIONS (5)

47.   1985 Stahl SM. Platelets as pharmacologic models for the receptors and
      biochemistry of monoaminergic neurons. In: Longenecker G (Ed),The Platelets:
      Physiology and Pharmacology, Academic Press, New York 1985, Chapter 13, pp
      307-340.

48.   1985 Stahl SM. Akathisia and tardive dyskinesia: changing concepts.
      Archives of General Psychiatry 42:915-917, 1985. Stahl SM. Akathisia variants
      and tardive dyskinesia. Letter to the Editor in Archives of General Psychiatry
      43:1015, 1986.

49.   1985 Stahl SM. Can CSF measures distinguish among schizophrenia,
      depression, movement disorders, and dementia? Psychopharmacology
      Bulletin 21(3):396-399, 1985.

50.   1985 Stahl SM. Peripheral models for the study of neurotransmitter receptors in
      man. Psychopharmacology Bulletin 21(3):663-671, 1985.

51.   1985 Stahl SM, Thornton JE, Simpson ML, Berger PA and Napoliello MJ.
      Gamma-vinyl-GABA treatment of tardive dyskinesia and other movement
      disorders. BiologicalPsychiatry 20:888-893, 1985.

52.   1985 Stahl SM. Approaches nouvelles de la biologie de la depression
      (New approaches to the biology of depression). Psychiatrie Francophone 1:6-21,
      1985.

53.   1985 Stahl SM, Uhr SB and Berger PA. Pilot study on the effects of fenfluramine
      on negative symptoms in twelve schizophrenic inpatients. Biological Psychiatry
      20:1098-1102, 1985.

54.   1985 Stahl SM, Thornton JE and Berger PA. Gamma-amino-butyric acid
      GABA) and movement disorders: role of gamma-vinyl-GABA. In: Burrows G,
      Norman T and Dennerstein (Eds), Clinical and Pharmacological Studies in
      Psychiatric Disorders, John Libbey, London, 1985, pp. 216-221. (Vol.5 of
      Biological Psychiatry – New Prospects).

55.   1985 Jernigan TL, Sargent T, Pfefferbaum A, Kusubov N and Stahl SM.
      18Fluorodeoxyglucose PET in Schizophrenia. Psychiatry Research 16:317-329,

      1985.

56.   1985 King R, Faull K, Stahl S, Mefford I, Thiemann S, Barchas J and
      Berger P. Serotonin and schizophrenia: correlations between
      serotonergic activity and schizophrenic motor behavior. Psychiatry
      Research 4(3):235-240, 1985.

57.   1986 Grandas-Perez F, Jenner PG, Nomoto M, Stahl S, Quinn NP, Parkes JD,
      Critchley P and Marsden CD. (+)-4-propyl-9-hydroxynaphthoxazine in Parkinson's
      disease. Lancet April 19, 1986, 906.

                                          62
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 77 of 123
PUBLICATIONS (6)

58.   1986 Uhr SB, Pruitt B, Berger PA and Stahl SM. Case report of four patients
      with Tourette syndrome treated with piquindone, a D2 receptor antagonist.
      Journal of Clinical Psychopharmacology 6(2):128-130, 1986.

59.   1986 Stahl SM. Neuropharmacology of movement disorders: comparison of
      spontaneous and drug-induced movement disorders. In: Shah NS and Donald AG
      (Eds), Movement Disorders, Plenum Publishing Co., New York, 1986, pp. 1-36.

60.   1986 Stahl SM, Leenders KL and Bowery NG. Imaging neurotransmitters and
      their receptors in living human brain by positron emission tomography. Trends in
      Neurosciences 9(6):241-245, 1986.

61.   1986 Uhr SB, Pruitt B, Berger PA and Stahl SM. Improvement of symptoms
      in Tourette syndrome by piquindone, a novel dopamine-2 receptor antagonist.
      International Clinical Psychopharmacology 1:216-220, 1986.

62.   1986 Stahl SM and Palazidou L. The pharmacology of depression: studies
      of neurotransmitter receptors lead the search for biochemical lesions and new drug
      therapies. Trends in Pharmacological Sciences 7(9):349-354, 1986.

63.   1986 Stahl SM. Tardive dyskinesia: natural history studies assist the pursuit of
      preventive therapies. Psychological Medicine 16:491-494, 1986.

64.   1986 Stahl SM and Kravitz KD. A critical review of the use of laboratory tests in
      psychiatric disorders. In: Berger PA and Brodie HKH (Eds), American Handbook of
      Psychiatry, Volume VIII, Basic Books, Inc., New York, 1986, Chapter 35, pp. 1048-
      1084.

65.   1987 Williams JR, Spencer PS, Stahl SM, Borzelleca JF, Nichols W, Pfitzer E,
      Yunis EJ, Carchman R, Opishinski JW and Walford RA. Interactions of aging and
      environmental agents: the toxicological perspective. In: Baker SR and Rogul M
      (Eds), Environmental Toxicity and The Aging Processes, Progress in Clinical and
      Biological Research, Vol. 228, Alan R. Liss Inc., New York, 1987, pp. 81-135.

66.   1987 Nomoto M, Stahl SM, Jenner P and Marsden CD. Antiparkinsonian
      activity of (+)-PHNO in the MPTP-treated common marmoset. Movement
      Disorders 2(1):37-45, 1987.

67.   1987 Grandas F, Quinn N, Critchley P, Rohan A, Marsden CD and Stahl SM.
      Antiparkinsonian activity of a single oral dose of PHNO. Movement Disorders
      2(1):47-51, 1987.




                                           63
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 78 of 123
PUBLICATIONS (7)

68.   1987 Stahl SM. Needs and opportunities for innovation in psychopharmacology.
      Journal of the Royal Society of Medicine 80(7):413-417, 1987.

69.   1987 Stahl SM and Wets K. Indoleamines and schizophrenia. In: Henn FA
      and DeLisi LE (Eds), Handbook of Schizophrenia, Vol. 2: Neurochemistry and
      Neuropharmacology of Schizophrenia, Elsevier Science Publishers B.V., 1987, pp.
      257-296.

70.   1987 Cohen JD, Van Putten T, Marder S, Berger PA and Stahl SM. The
      efficacy of piquindone, a new atypical neuroleptic, in the treatment of the positive
      and negative symptoms of schizophrenia. Journal of Clinical Psychopharmacology
      7(5):324-329, 1987.

71.   1987 Beer M, Hacker S, Poat J and Stahl SM. Independent regulation of
      ß1-and ß2-adrenoceptors. British Journal of Pharmacology 92:827- 834, 1987.

72.   1987 Martin-Iverson MT, Stahl SM and Iversen SD. Factors determining
      the behavioural consequences of continuous treatment with 4-propyl-9-
      hydroxynaphthoxazine, a selective dopamine D2 agonist. In: Rose FC
      (Ed), Parkinson's Disease: Clinical and Experimental Advances, John Libbey,
      London, 1987, pp. 169-177.

73.   1987 Coleman RJ, Grandas-Perez F, Quinn N, Jenner P, Nomoto M, Marsden
      CD and Stahl SM. (+)-4-propyl-9-hydroxynaphthoxazine in Parkinson's disease
      and MPTP models. In: Rose FC (Ed), Parkinson's Disease: Clinical and
      Experimental Advances, John Libbey, London, 1987, pp. 179-187.

74.   1987 Stahl SM, Beer M, Hacker S, Poat J and Iversen LL. Beta 1- and Beta2-
      adrenoceptor regulation in rat nervous system by chronic treatment with
      desipramine and beta-adrenoceptor agonists. Psychopharmacology
      Bulletin 23(3):473-475, 1987.

75.   1987 Cohen JD, Van Putten T, Marder SR and Stahl SM. Treatment of the
      symptoms of schizophrenia with piquindone: a new atypical
      neuroleptic. Psychopharmacology Bulletin 23(3):514-518, 1987.

76.   1987 Reiss AL and Stahl SM. Inpatient clinical research: its importance
      in psychiatry and psychopharmacology. In: Alarcon RD and Walter-Ryan
      WG (Eds), Psychiatric Medicine 4(4):407-416, 1987.

77.   1988 Stahl SM and Wets KM. Recent advances in drug delivery technology
      for neurology. Clinical Neuropharmacology 11(1):1-17, 1988.

78.   1988 Stahl SM, Jernigan T, Pfefferbaum A and Zatz L. Brain computerized
      tomography in subtypes of severe chronic schizophrenia.
      Psychological Medicine 18:73-77, 1988.


                                            64
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 79 of 123
PUBLICATIONS (8)

79.   1988 Beer M, Richardson A, Poat J, Iversen LL and Stahl SM. In vitro
      selectivity of agonists and antagonists for Beta1- and Beta2-adrenoceptor subtypes
      in rat brain. Biochemical Pharmacology 37(6):1145-1151, 1988.

80.   1988 Reiss AL, Harris JC and Stahl SM. Inpatient psychiatric research.
      Psychiatric Annals 18(2):97-101, 1988.

81.   1988 Coleman RJ, Grandas-Perez F, Quinn N, Jenner P, Nomoto M, Marsden D
      and Stahl S. 4-propyl-9-hydroxynaphthoxazine in Parkinson's disease and MPTP
      models. In: Fahn S, Marsden CD, Calne DB and Goldstein M (Eds), Recent
      Developments in Parkinson's Disease, Vol. II, Macmillan Healthcare Information,
      New Jersey, 1988, pp. 269-278.

82.   1988 Gilbert F, Brazell C, Tricklebank M and Stahl SM. Activation of the
      5HT1A receptor subtype increases rat plasma ACTH concentration.
      European Journal of Pharmacology 147:431-439, 1988.

83.   1988 Stahl SM. Applications of new drug delivery technologies to Parkinson's
      disease and dopaminergic agents. Journal of Neural Transmission (Suppl) 27:123-
      132, 1988.

84.   1988 Martin-Iverson MT, Iversen SD and Stahl SM. Long-term motor
      stimulant effects of (+)-4-propyl-9-hydroxy-naphthoxazine (PHNO), a dopamine D-2
      receptor agonist: interactions with a dopamine D-1 receptor antagonist and agonist.
      European Journal of Pharmacology 149:25-31, 988.

85.   1988 Palazidou E, Beer M, Checkley S and Stahl SM. Pharmacologic
      exploitation of neurotransmitter receptors for the design of novel antidepressant
      drugs. Drug Design and Delivery 2:247-256, 988.

86.   1988 Martin-Iverson MT, Stahl SM and Iversen SD. Chronic administration of a
      selective dopamine D-2 agonist: factors determining behavioral tolerance and
      sensitization. Psychopharmacology Berlin) 95(4):534-539, 1988.

87.   1988 Pfefferbaum A, Zipursky RB, Lim KO, Zatz LM, Stahl SM and Jernigan
      TL. Computed tomographic evidence for generalized sulcal and ventricular
      enlargement in schizophrenia. Archives of General Psychiatry 45(7):633-640,
      1988.

88.   1988 Stahl SM, Moratalla R and Bowery NG. Neurotransmitter receptor
      imaging in living human brain with positron emission tomoraphy.Journal of Mind &
      Behavior 9:367-384, 1988.




                                            65
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 80 of 123
PUBLICATIONS (9)

89.   1988 Stahl SM. The biochemistry of depression. Journal de psychiatrie
      biologique et therapeutique 30:44-53, 1988.

90.   1988 Stahl SM. Basal ganglia neuropharmacology and obsessive-compulsive
      disorder: the obsessive-compulsive disorder hypothesis of basalganglia
      dysfunction. Psychopharmacology Bulletin 24:370-374, 1988.

91.   1988 Stahl SM. Treatment of the on-off dyskinesia syndrome of
      Parkinson's disease with new drug delivery technologies for selective dopamine-2
      receptor agonists. In: Wolf ME and Mosnaim AD Eds), Tardive Dyskinesia:
      Biological Mechanisms and Clinical Aspects, American Psychiatric Press,
      Washington, DC, 1988, pp. 233-242.

92.   1988 Broks P, Preston GC, Traub M, Poppleton P, Ward C and Stahl SM.
      Modelling dementia: effects of scopolamine on memory and attention.
      Neuropsychologia 26(5):685-700, 1988.

93.   1988 Gilbert F, Dourish CT, Brazell C, McClue S and Stahl SM.
      Relationship of increased food intake and plasma ACTH levels to 5-HT1A
      receptor activation in rats. Psychoneuroendocrinology 13(6):471-478, 1988.

94.   1988 Preston GC, Broks P, Traub M, Ward C, Poppleton P and Stahl SM.
      Effects of lorazepam on memory, attention and sedation in man.
      Psychopharmacology (Berlin) 95(2):208- 215, 1988.

95.   1988 Clarke CE, Boyce S, Sambrook MA, Stahl SM and Crossman AR.
      Behavioural effects of (+)-4-propyl-9-hydroxynaphthoxazine in primates rendered
      parkinsonian with 1-methyl-4-phenyl-1,2,3,6-tetrahydropyridine. Naunyn-
      Schmiedeberg's Archives of Pharmacology 338(1):35-38, 1988.

96.   1988 Schwartzman RJ, Alexander GM, Ferraro TN, Grothusen JR and Stahl
      SM. Cerebral metabolism of parkinsonian primates 21 days after MPTP.
      Experimental Neurology 102(3):307-313, 1988.

97.   1988 Stahl SM and Wets KM. Clinical pharmacology of schizophrenia. In:
      Bebbington P and McGuffin P (Eds), Schizophrenia: the Major Issues
      (based on the Mental Mealth Foundation Conference, New Initiatives in
      Schizophrenia Research), Heinemann Professional Publishing, Oxford, 1988, pp.
      135-157.

98.   1988 Carpenter WT, Schooler NR, Wise SS, Goldman H, Goldstein MJ,
      Hogarty GE, Jeste D, Kane JM, Klerman GL, Liberman RP, Paul SM,
      Robinson DS, Spring B, Stahl SM and Tamminga CA. Treatment,Services
      and Environmental Factors Panel. A National Plan for Schizophrenia
      Research: Report of the National Advisory Mental Health Council. NIMH, 1988,
      pp. 34-38.


                                          66
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 81 of 123
PUBLICATIONS (10)

99.    1988 Coleman RJ, Jenner P, Marsden CD and Stahl SM. Effects of (+)-4-
       propyl-9-hydroxynaphthoxazine, a new dopamine agonist, in Parkinson's disease
       and 1-methyl-4-phenyl-1,2,3,6-tetrahydropyridine-induced parkinsonism. For: 6th
       International Catecholamine Symposium, Jerusalem, Israel, June 14, 1987, Alan
       R.Liss, Inc. In: Liss AR (Ed). Progress in Catecholamine Research Part C:
       Clinical Aspects, 1988, pp. 19-23.

100.   1988 Preston GC, Brazell C, Ward C, Broks P, Traub M and Stahl SM. The
       scopolamine model of dementia: determination of central cholinomimetic effects of
       physostigmine on cognition and biochemical markers in man. Journal of
       Psychopharmacology 2(2):67-79, 1988.

101.   1989 Carpenter WT, Schooler NR, Wise SS, Goldman H, Goldstein MJ,
       Hogarty GE, Jeste D, Kane JM, Klerman GL, Liberman RP, Paul SM,Robinson DS,
       Spring B, Stahl SM and Tamminga CA. Treatment Services, and Environmental
       Factors. A National Plan for Schizophrenia Research: Panel Recommendations.
       Schizophrenia Bulletin 14(3):425-437, 1988; and NIMH, 1989, pp. 82-92.

102.   1989 Stahl SM. Agonist-induced down-regulation of -1 adrenergic receptors:
       possible biochemical rationale for novel antidepressants. In: Lerer B and Gershon
       S (Eds), New Directions in Affective Disorders, Springer-Verlag, New York, 1989,
       pp. 25-38.

103.   1989 Palazidou E, Papadopoulos A, Sitsen A, Stahl S and Checkley S. An
       alpha2 adrenoceptor antagonist, Org 3770, enhances nocturnal melatonin secretion
       in man. Psychopharmacology 97:115-117, 1989.

104.   1989 Rupniak NMJ, Tye SJ, Jennings CA, Loper AE, Bondi JV, Hichens
       M,Iversen SD and Stahl SM. Therapeutic efficacy of a novel transdermal delivery
       system for (+)-PHNO in Parkinsonian squirrel monkeys. Journal of Neurology,
       Neurosurgery and Psychiatry 52:289-290, 1989.

105.   1989 Rupniak NMJ, Tye SJ, Jennings CA, Loper AE, Bondi JV, Hichens
       M,Hand E, Iversen SD and Stahl SM. Antiparkinsonian efficacy of a novel
       transdermal delivery system for (+)-PHNO in MPTP-treated squirrel monkeys.
       Neurology 39(3):329-335, 1989.

106.   1989 Preston GC, Ward CE, Broks P, Traub M and Stahl SM. Effects of
       lorazepam on memory, attention and sedation in man: antagonism by Ro 15-1788.
       Psychopharmacology (Berlin) 97(2):222-227, 1989.

107.   1989 McClue SJ, Brazell C and Stahl SM. Hallucinogenic drugs are
       partial agonists of the human platelet shape change response: a physiological
       model of the 5-HT2 receptor. Biological Psychiatry 26(3):297-302, 1989.




                                            67
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 82 of 123
PUBLICATIONS (11)

 108. 1989 Obeso JA and Stahl SM. New routes of administration for
      antiparkinsonian therapy. In: Calne DB (Ed), Drugs for the reatment of
      Parkinson's Disease, Handbook of Experimental Pharmacology, Springer-Verlag,
      Germany, 1989, pp. 531-541.

109.   1989 Coleman RJ, Temlett JA, Quinn NP, Stahl SM and Marsden CD. A
       strategy for measuring the therapeutic properties of new antiparkinsonian drugs,
       such as +PHNO, in patients with on-off fluctuations. Clinical Neuropharmacology
       12(1):37-45, 1989.

110.   1989 Palazidou E, Franey C, Arendt J, Stahl S and Checkley S. Evidence
       for a functional role of alpha1 adrenoceptors in the regulation of melatonin secretion
       in man. Psychoneuroendocrinology 14(1-2):131-135, 1989.

111.   1989 Coleman RJ, Lange KW, Quinn NP, Loper AE, Bondi JV, Hichens M,
       Stahl SM and Marsden CD. The antiparkinsonian actions and pharmacokinetics of
       transdermal (+)-4-propyl-9-hydroxynaphthoxazine (+PHNO): preliminary results.
       Movement Disorders 4(2):129-138,1989.

112.   1989 Brazell C, Zentner GM, Gardner CR, Jenner P and Stahl SM. Delivery
       of (+)-4-propyl-9-hydroxynaphthoxazine [(+)-PHNO] by a novel orally
       administered osmotic tablet: behavioural effects in animal models of Parkinson's
       disease. In: Quinn NP and Jenner PG (Eds), Disorders of Movement, Academic
       Press, London, 1989, pp. 209-222.

113.   1989 Coleman RJ, Temlett JA, Nomoto M, Quinn NP, Jenner P and Stahl SM.
       The antiparkinsonian effects of transdermal +PHNO. In: Quinn NP and Jenner PG
       (Eds), Disorders of Movement, Academic Press,London, 1989, pp. 147-155.

114.   1990 Twist EC, Mitchell S, Brazell C, Stahl SM and Campbell IC. 5HT 2
       receptor changes in rat cortex and platelets following chronic ritanserin and
       clorgyline administration. Biochemical Pharmacology 39(1):161-166, 1990.

115.   1990 Traub M and Stahl SM. Therapeutic potential of a novel dopamine
       agonist, naxagolide. In: Koller WC and Paulson G (Eds), Therapy of Parkinson's
       Disease, Marcel Dekker Inc., New York, 1990, pp. 325-332.

116.   1990 Rausch JL, Stahl SM and Hauger RL. Cortisol and growth hormone
       responses to the 5-HT1A agonist gepirone in depressed patients. Biological
       Psychiatry 28:73-78, 1990.

117.   1990 Stahl SM, Rausch JL and Hauger RL. 5HT1A neuroendocrine diagnostic
       and efficacy markers in depression. In: Stefanis CN, Rabavilas AD and Soldatos
       CR (Eds), Psychiatry: A World Perspective: Proceedings of the VIII World
       Congress of Psychiatry,Athens, 12-18 October 1989, Vol. 2, Excerpta Medica,
       Elsevier Science Publishers B.V., Amsterdam, 1990, pp. 331-333.


                                             68
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 83 of 123
PUBLICATIONS (12)

118.   1990 Coleman RJ and Stahl SM. Movement disorders. In: Dinan TG (Ed),
       Principles and Practice of Biological Psychiatry, Clinical Neuroscience Publishers,
       London, 1990, pp. 183-203.

119.   1991 Stahl SM. Pipothiazine. In: Dollery C (Ed), Therapeutic Drugs,
       Churchill Livingstone, Edinburgh, 1991, pp. P120-P132.

120.   1991 Stahl SM. Trazodone (hydrochloride). In: Dollery C Ed),Therapeutic
       Drugs, Churchill Livingstone, Edinburgh, 1991, pp. T115-T119.

121.   1991 Stahl SM. Serotonin receptors and the mechanism of action of
       antidepressants drugs. In: Racagni G, et al, (Eds), Biological Psychiatry, Vol. 2.
       Elsevier Science Publishers B.V., Amsterdam, 1991, pp. 898-900.

122.   1991 Brazell C, McClue SJ, Preston GC, King B and Stahl SM. 5-
       hydroxytryptamine (5HT)-induced shape change in human platelets determined by
       computerized data acquisition: correlation with [125I]-iodoLSD binding at 5HT2
       receptors. Blood Cagulation and Fibrinolysis 2:17-24, 1991.

123.   1992 Stahl SM. Serotonin receptors and the mechanism of action of
       antidepressant drugs: postmortem, platelet and neuroendocrine studies in
       depressed patients. In: Stahl SM, Gastpar M, Keppel Hesselink JM and Traber J,
       (Eds), Serotonin 1A Receptors in Depression and Anxiety. Raven Press, New York,
       1992, pp. 119-134.

124.   1992 Stahl SM, Gastpar M, Keppel Hesselink JM and Traber J. New vistas
       for serotonin 1A agonists in psychiatry. In: Stahl SM, Gastpar M, Keppel Hesselink
       JM and Traber J, (Eds), Serotonin 1A Receptors in Depression and Anxiety, Raven
       Press, New York, 1992, pp. 201-205.

125.   1992 Freedman DX and Stahl SM. Pharmacology: policy implications of
       new psychiatric drugs. Health Affairs 11(3):157-163, 1992.

126.   1992 Stahl SM. Neuroendocrine markers of serotonin responsivity in
       depression. Progress in NeuroPsychopharmacology and Biological Psychiatry
       16:655-659,1992.

127.   1992 Stahl SM. Serotonin neuroscience discoveries usher in a new era of
       novel drug therapies for psychiatry. Psychopharmacology Bulletin 28(1):3-9, 1992.

128.   1992 Freedman DX and Stahl SM. Contempo 1992: Psychiatry. Journal of
       American Medical Association 268(3):403-405, 1992.

129.   1993 Stahl SM. Mixed anxiety and depression: clinical implications.
       Journal of Clinical Psychiatry (suppl) 54(1):33-38, 1993.



                                             69
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 84 of 123
PUBLICATIONS (13)

130.   1993 Stahl SM. Serotonergic mechanisms and the new antidepressants.
       Psychological Medicine 23:281-285, 1993.

131.   1993 Bronzo MR and Stahl SM. Galactorrhea induced by sertraline. Letter
       to the Editor, American Journal of Psychiatry 150(8):1269-1270, 1993.

132.   1993 Stahl SM, Hauger RL, Rausch JL, Fleishaker JC and Hubbell-Alberts
       EA. Downregulation of serotonin receptor subtypes by nortriptyline and
       adinazolam in major depressive disorder: neuroendocrine and platelet markers.
       Clinical Neuropharmacology 16(3):S19-S31, 1993.

133.   1993 Freedman DX and Stahl SM. Contempo 1993: Psychiatry. Journal of
       the American Medical Association 270(2):252-254, 1993.

134.   1993 Stahl SM. Alprazolam-XR: dosage considerations. Psychiatric
       Annals (suppl):27-31, 1993.

135.   1994 Stahl SM. New therapeutic advances in schizophrenia. In: Ancill
       R (Ed), Schizophrenia: Exploring the Spectrum of Psychosis, John Wiley & Sons
       Ltd., Sussex, 1994, pp. 137-152.

136.   1994 Stahl SM. Synaptic transmitters and neuromodulators.
       Ramachandran VS, (Ed). Encyclopedia of Human Behavior, Volume 4.
       Academic Press, San Diego, 1994, pp. 359-367.

137.   1994 Stahl SM and Hauger RL. Stress: An overview of the literature
       with emphasis on job-related strain and intervention. Advances in Therapy
       11(3):110-119, 1994.

138.   1994 Stahl SM. Is serotonin receptor down regulation linked to the
       mechanism of action of antidepressant drugs? Psychopharmacology Bulletin
       30(1):39-43, 1994.

139. 1994    Gillin JC, Jernajczyk W, Valladares-Neto DC, Golshan S, Lardon M
     and Stahl SM. Inhibition of REM sleep by ipsapirone, A 5HT1A agonist, in normal
     volunteers. Psychopharmacology 116:433-436, 1994.

140.   1995 Stahl SM. Targeting serotonin receptor subtypes as a strategy for
       the discovery of novel treatments in psychiatry (editorial). International Review of
       Psychiatry 7:3-4, 1995.

141.   1995 Stahl SM and Frakes DC. Nefazodone and the serotonin receptor
       modulators: a new member of a unique class of antidepressant agents.
       International Review of Psychiatry 7:29-39, 1995.




                                             70
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 85 of 123
PUBLICATIONS (14)

142.   1995 Kunovac JL and Stahl SM. Biochemical pharmacology of serotonin
       receptor subtypes: hypotheses for clinical applications of selective serotonin
       ligands. International Review of Psychiatry 7:55-67, 1995.

143.   1995 Rausch JL, LaFrance C and Stahl SM. Serotonin receptor-specific
       mediation of antidepressant treatment effects in depressed patients. International
       Review of Psychiatry 7:85-98, 1995.

144.   1995 Kunovac JL and Stahl SM. Future directions in anxiolytic
       pharmacotherapy. In: Pollack MH and Otto M, (Eds), The Psychiatric Clinics of
       North America 18(4):895-990, 1995.

145.   1995 Stahl SM and Soefje S. Panic attacks and panic disorder: the
       great neurologic imposters. In: Evans RW (Ed), Funny Spells, Seminars in
       Neurology 15(2):126-32, 1995.

146.   1995 Stahl SM and Kunovac JL. Neurotransmitter systems in obsessive
       compulsive disorder. In: Michaels R. (Eds). Psychobiological Foundations of
       Clinical Psychiatry, Psychiatry(3):64, Lippincott-Raven, Philadelphia, 1995, pp. 1-
       14.

147.   1996 Stahl SM. Phenomenology of anxiety disorders: clinical heterogeneity &
       comorbidity. In: Westenberg HGM, Murphy DL, and Den Boer JA (Eds),
       Advances in the Neurobiology of Anxiety Disorders, J. Wiley & Sons,Ltd.,
       Chichester, U.K., Chapter 2, 1996, pp.21-38.

148.   1996 Seifritz E, Moore P, Trachsel, L, Bhatti T, Stahl SM and Gillin JC.
       The 5-HT1A agonist ipsapirone enhances EEG slow wave activity in human sleep
       and produces a power spectrum similar to 5-HT2 blockade. In: Neuroscience
       Letters 209:41-44, 1996.

149.   1996 Stahl SM. Diagnostic dilemmas in anxiety disorders. In: den Boer
       JA (Ed), Clinical Management of Anxiety; Theory and Practical Applications, Marcel
       Dekker Inc., New York, 1996, Chapter 2, pp 23-41.

150.   1996 Stahl, SM. Second messenger systems. Psychiatric Annals 26(4):183-
       184, 1996.

151.   1996 Stahl, SM. Two receptor superfamilies mediate fast and slow
       neurotransmission. Psychiatric Annals 26(5):244-253, 1996.

152.   1996 Stahl, SM. Beyond the second messenger: how molecular events
       mediate receptor downregulation. Psychiatric Annals 26(6):302-303,1996.

153.   1996 Stahl, SM. The new antidepressants act by four distinct mechanisms.
       Psychiatric Annals 26(7):377-382, 1996.


                                             71
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 86 of 123
PUBLICATIONS (15)

154.   1996 Sramek JJ, Tansman M, Suri A, Hornig-Rohan M, Amsterdam JD, Stahl
       SM, Weisler RH and Cutler NR. Efficacy of buspirone in generalized anxiety
       disorder with coexisting mild depressive symptoms. Journal of Clinical Psychiatry
       57(7):287-291, 1996.

155.   1996 Gillin JC, Sohn WJ, Stahl SM, Lardon M, Kelsoe J, Rapaport M, Ruiz
       C and Golshan S. Ipsapirone, a 5HT1A agonist, supresses REM sleep equally in
       depressed patients and normal controls. Neuropsychopharmacology 15(2):109-
       115, 1996.

156.   1996    Stahl, SM. Serotonin receptors. Psychiatric Annals 26(8):505-507,1996.

157.   1996 Stahl, SM. Immediate actions of SSRIs (serotonin selective reuptake
       inhibitors). Psychiatric Annals 26(9):564-565, 1996.

158.   1996 Stahl, SM. Long-term actions of SSRIs (serotonin selective reuptake
       inhibitors). Psychiatric Annals 26(10):626-627, 1996.

159.   1996 Stahl, SM. Serotonin pathways: mediators of SSRI (serotonin selective
       reuptake inhibitors) therapeutic actions. Psychiatric Annals 26(11):695-696, 1996.

160.   1996 Stahl SM. Serotonin pathways: mediators of SSRI side effects.
       Psychiatric Annals 26(12):738-742, 1996.

161.   1996 Sussman N and Stahl MS. Update in the pharmacotherapy of
       depression. The American Journal of Medicine (suppl)6A(101):26S-36S, 1996.

162.   1997 Stimmel GL, Dopheide JA, and Stahl SM. Mirtazapine: an
       antidepressant with selective alpha-2 adrenoceptor antagonist effects.
       Pharmacotherapy 17(1):10-21, 1997.

163.   1997 Stahl SM. Remeron (mirtazepine): a novel antidepressant that
       disinhibits serotonin and norepenephrine by alpha-2 antagonism. Psychiatric
       Annals 27(1):14-16, 1997.

164.   1997 Stahl SM. Remeron (mirtazapine): designing specific serotonergic actions.
       Psychiatric Annals 27(2):138-144, 1997.

165.   1997 Stahl SM. Glutamate: the universal excitatory neurotransmitter.
       Psychiatric Annals 27(3):152-155, 1997.

166.   1997 Stahl SM. Excitotoxicity: too much glutamate may be hazardous to
       your health. Psychiatric Annals 27(4):240-242, 1997.

167.   1997 Stahl SM. Apoptosis: neuronal death by design. Journal of Clinical
       Psychiatry 58(5):183-185, 1997.


                                            72
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 87 of 123
PUBLICATIONS (16)

168.   1997 Stahl SM. The cytochrome P450 system Part 1: 1A2 and 2D6. Psychiatric
       Annals 27(6):400-402, 1997.

169.   1997 Stahl SM. Excitotoxicity and neuroprotection. Journal of Clinical Psychiatry
       58(6):247-248, 1997.

170.   1997 Stahl SM and Sussman N. Mirtazapine: A Clinical Profile. Primary
       Psychiatry 4(6):83, 1997.

171.   1997 Stahl SM. The cytochrome P450 system Part 2: 3A3, 4. Psychiatric
       Annals 27(7):469-470, 1997.

172.   1997 Stahl SM. Mental illness may be damaging to your brain. Journal of Clinical
       Psychiatry 58(7):289-290, 1997.

173.   1997 Stahl SM, Zivkov M, Reimitz PE, and Hoff W. Meta-analysis of
       randomized, double-blind, placebo-controlled, efficacy and safety studies of
       mirtazapine versus amitriptyline in major depression. Acta Psychiatrica
       Scandinavica (suppl) 391(96):22-30, 1997.

174.   1997 Stahl SM. Are two antidepressant mechanisms better than one? Journal
       of Clinical Psychiatry 58(8):339-341, 1997

175.   1997 Sambunaris A, Keppel Hesselink J, Pinder R, Panagides J, and Stahl SM.
        Development of new antidepressants. Journal of Clinical Psychiatry 58 (Suppl
        6):40-53, 1997.

176.   1997 Stahl SM. Mixed depression and anxiety: serotonin 1A receptors as a
       common pharmacological link. Journal of Clinical Psychiatry 58 (Suppl 8):20-26,
       1997.

177.   1997 Stahl SM. Amyloid cascade hypothesis of Alzheimer's disease. Psychiatric
       Annals 27(8):528-537, 1997.

178.   1997 Stahl SM. Neuroprotection: rescuing the brain from endogenous
       assassins. Psychiatric Annals 27(9):606-609, 1997.

179.   1997 Stahl SM. Selecting an antidepressant by matching patient profiles with
       antidepressant profiles. Psychiatric Annals 27(9):610-612, 1997.

180.   1997 Stahl SM. "Awakening" from schizophrenia: intramolecular polypharmacy
       and the atypical antipsychotics. Journal of Clinical Psychiatry 58(9):381-382.




                                            73
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 88 of 123
PUBLICATIONS (17)

181.   1997 Seifritz E, Stahl SM and Gillin JC. Human sleep EEG following the 5-HT1A
       antagonist pindolol: possible disinhibition of raphe neuron activity. Brain Research
       759(1997): 84-91, 1997.

182.   1997 Stahl SM. Estrogen makes the brain a sex organ. Journal of Clinical
       Psychiatry 58(10): 421-422.

183.   1997 Stahl SM. Sex therapy for Psychiatrists has a new partner: reproductive
       hormones. Journal of Clinical Psychiatry 58(11): 468-469.

184.   1997 Stahl SM. Serotonin: It's possible to have too much of a good thing.
       Journal of Clinical Psychiatry 58(12): 520-521.

185.   1997 Stahl SM. Antidepressant combinations and augmentation strategies for
       difficult cases, Part 1: The serotonin strategy versus the classical strategies.
       Psychiatric Annals 27 (10): 657-660.

186.   1997 Lydiard RB, Stahl S, Hertzman M, and Harrison WM. A double-blind
       placebo-controlled study comparing the effects of sertraline with
       amitriptyline on quality of life in the treatment of major depression. Journal of
       Clinical Psychiatry 58: (11) 484-491, 1997.

187.   1997 Stahl SM. Reproductive hormones as adjuncts to psychotropic
       medication. Directions in Psychiatry, Volume 17: 303-314. The Hatherleigh
       Company, New York, 1997.

188.   1997 Stahl SM. Antidepressant combinations and augmentation strategies
       for difficult cases, Part 2: The heroic strategy. Psychiatric Annals 27:
       (11) 722-724.

189.   1997 Stahl SM. Treatments of Alzheimer's Disease: past, present and future.
       Psychiatric Annals 27: (12) 771- 772.

190.   1998 Bhatti T, Seifritz E, Clark C, Golshan S, Moore P, Stahl S, Rapaport M,
       Kelsoe J, Gillin JC. Effects of a tryptophan-free amino acid drink challenge on
       normal human sleep and EEG and mood. Biological Psychiatry 43:52-29, 1998.

191.   1998 Stahl SM. Brain Fumes: Yes, We Have NO Brain Gas. Journal of
       Clinical Psychiatry 59: (1) 6-7, 1998.

192.   1998 Stahl SM. Drug Combinations and Augmentation Strategies for
       Difficult Cases of Obsessive Compulsive Disorder. Psychiatric Annals 28:(1): 8-12.

193.   1998 Stahl SM. Drug Combinations and Augmentation Strategies for Difficult
       Cases of Panic Disorder. Psychiatric Annals 28: (2): 69-70, 1998.



                                              74
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 89 of 123
PUBLICATIONS (18)

194.   1998 Stahl SM. How Psychiatrists can build new therapies for impotence.
       Journal of Clinical Psychiatry 59: (2): 47-48, 1998.

195.   1998 Stahl SM. Basic Psychopharmacology of Antidepressants (Part 1):
       Antidepressants have seven distinct mechanisms of action. Journal of
       Clinical Psychiatry 59: (Suppl.4) 5-14, 1998.

196.   1998 Stahl SM. Basic Psychopharmacology of Antidepressants (Part 2):
       Estrogen as an adjunct to antidepressant treatment. Journal of Clinical
       Psychiatry 59: (Suppl.4) 15-24, 1998.

197.   1998 Stahl SM. Nitric Oxide Physiology and Pharmacology. Journal of
       Clinical Psychiatry 59:(3) 101-102, 1998.

198.   1998 Stahl SM. Brain Tonics for Brain Sprouts: How Neurotrophic
       Factors Fertilize Neurons. Journal of Clinical Psychiatry 59: (4) 149-150, 1998.

199.   1998 Stahl SM. Recognition Molecules Are Trailblazers for Axon Pathways.
       Journal of Clinical Psychiatry 59: (5) 215-216, 1998.

200.   1998 Stahl SM, Kaiser L, Roeschen J, Keppel Hesselink JM, Orazem J.
       Effectiveness of ipsapirone, a 5-HT-1A partial agonist, in major depressive
       disorder: support for the role of 5-HT-1A receptors in the mechanism of action of
       serotonergic antidepressants. Int. Journal of Neuropsychopharmacology. Vol.1,
       No.1, 11-18, 1998.

201.   1998 Stahl SM. When Neurotrophic Factors get on your nerves: therapy for
       neurodegenerative disorders. Journal of Clinical Psychiatry. 59: (6) 277-278,
       1998.

202.   1998 Stahl SM. Not So Selective Serotonin Reuptake Inhibitors. Journal of
       Clinical Psychiatry. 59: (7) 343-344, 1998.

203.   1998 Stahl SM.           What Makes An        Antipsychotic   Atypical.   Journal   of
       Clinical Psychiatry. 59: (8) 403-404, 1998.

204.   1998 Seifritz E, Gillin JC, Kelsoe JR, Rapaport MH, Bhatti T and Stahl SM.
       Sleep EEG response to muscarinic and Serotonin 1A Receptor Probes in
       Patients with Major Depression and in Normal Controls. Biological Psychiatry 4 (7):
       21-33, 1998.

205.   1998 Stahl SM. Neuropharmacology of Obesity: My Receptors Made Me Eat
       It. Journal of Clinical Psychiatry. 59: (9) 447-448, 1998.

206.   1998 Stahl SM. How To Appease the Appetite of Psychotropic Drugs. Journal
       of Clinical Psychiatry. 59: (10) 500-501.


                                             75
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 90 of 123
PUBLICATIONS (19)

207.   1998 Stahl SM. Enhancing Cholinergic neurotransmission with the new
       cholinesterase inhibitors: implications for Alzheimer's Disease and
       Cognitive Disorders. Hospital Practice. Vol. 33 No. 11, 131-136.

208.   1998 Stahl SM. Selecting an antidepressant using mechanism of action to
       enhance efficacy and avoid side effects. Journal of Clinical Psychiatry. 59: (Suppl.
       18) 23-29.

209.   1998 Stahl SM. Augmentation of antidepressants by Estrogen.
       Psychopharmacology Bulletin. 34 (3): 319-321.

210.   1998 Moore PJ, Gillin JC, Bhatti T, Seifritz E, Clark C, Stahl SM,
       Kelsoe J and Rapaport M. Rapid tryptophan depletion affects sleep EEG but not
       mood in fully remitted and depressed patients on serotonin reuptake inhibitors.
       Archives of General Psychiatry. 55: (6) 534-539.

211.   1998 Stahl SM. Getting Stoned Without Inhaling: Anandamide is the
       Brain's Natural Marijuana. Journal of Clinical Psychiatry. 59 (11): 566-567.

212.   1998 Stahl SM. Using Secondary Binding Properties to Select a Not So
       Selective Serotonin Reuptake Inhibitor. Journal of Clinical Psychiatry. 59 (12):
       642-643.

213.   1998 Stahl SM. Mechanism of Action of Serotonin Selective Reuptake
       Inhibitors: serotonin receptors and pathways mediate therapeutic effects and side
       effects (mechanism of action of SSRIs). Journal of Affective Disorders 12: 51 (3)
       215-235.

214.   1999 Stahl SM. Peptides and Psychiatry, Part 1: How Synthesis of
       Neuropeptides Differs from Classical Neurotransmitter Synthesis. Journal of
       Clinical Psychiatry. 60 (1): 5-6.

215.   1999 Stahl SM. Substance P and the Neurokinins, Part 2: Novel Peptide
       Neurotransmitters in Psychopharmacology. Journal of Clinical Psychiatry. 60 (2):
       77-78.

216. 1999     Stahl SM. Peptides and Psychiatry, Part 3: Substance P and
     Serendipity: Novel Psychotropics Are A Possibility. Journal of Clinical Psychiatry.
     60 (3): 140-141.

217. 1999   Stahl SM. Why Settle For Silver, When You Can Go for Gold?
     Response vs. Recovery as the Goal of Antidepressant Therapy. Journal of Clinical
     Psychiatry 60: (4) 213-214.




                                             76
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 91 of 123
PUBLICATIONS (20)

218.   1999 Stahl SM. Mergers and Acquisitions Among Psychotropics:
       Antidepressant Takeover of Anxiety May Now Be Complete. Journal of
       Clinical Psychiatry 60: (5) 282-283.

219.   1999 Stahl SM (Editor). What Makes An Antipsychotic Atypical? Journal of
       Clinical Psychiatry 60 (Supplement 10).

220.   1999 Stahl SM. Selecting An Atypical Antipsychotic by Combining
       Clinical Experience With Guidelines From Clinical Trials. Journal of Clinical
       Psychiatry. 60 (Supplement 10): 31-41.

221.   1999 Stahl SM. Antidepressants: The Blue-Chip Psychotropic for the
       Modern Treatment of Anxiety Disorders. Journal of Clinical Psychiatry. 60: (6)
       356-357.

222.   1999 STAHL SM. Antipsychotic Polypharmacy, Part I: Therapeutic Option
       or Dirty Little Secret? Journal of Clinical Psychiatry. 60: (7) 425-
       426.

223.   1999 Stahl SM. Antipsychotic Polypharmacy, Part 2: Tips on Use and
       Misuse. Journal of Clinical Psychiatry.60: (8) 506-507.

224.   1999 Shelton RC, Simon GE, Stahl SM, Treisman GJ and Williams JW. Fine
       Tuning the Treatment of Depression. Patient Care, Vol. 13, No. 13, 181-197.

225.   1999 Stahl SM. Molecular Neurobiology for Practicing Psychiatrists, Part 1,
       Overview of Gene Activation by Neurotransmitters. Journal of Clinical Psychiatry.
       60: (9) 572-573.

226.   1999 Stahl SM. Molecular Neurobiology for Practicing Psychiatrists, Part 2: How
       Neurotransmitters Activate Second Messenger Systems. Journal of Clinical
       Psychiatry. 60: (10) 647-648.

227.   1999 Stahl SM. Reply to Masand P: Relative Weight Gain Among
       Antipsychotics". Journal of Clinical Psychiatry. 60: (9) 707-708.

228.   1999 Stahl SM. Molecular Neurobiology for Practicing Psychiatrists,
       Part 3: How Second Messengers "Turn On" Genes by Activating Protein Kinases
       and Transcription Factors. Journal of Clinical Psychiatry. 60: (11) 731-732.

229.   1999 Stahl SM. Molecular Neurobiology for Practicing Psychiatrists,
       Part 4: Transferring the Message of Chemical Neurotransmission From
       Presynaptic Neurotransmission to Postsynaptic Gene Expression.
       Journal of Clinical Psychiatry. 60: (12) 813-814.




                                             77
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 92 of 123

PUBLICATIONS (21)

230.   1999 Settle EC, Stahl SM, Batey SR, Johnston JA, and Ascher JA. Safety
       and tolerability of the sustained-release form of bupropion in depression: a review of
       results of three clinical trials. Clinical Therapeutics Volume 31; (3): 454-463, 1999.

231.   2000 Stahl SM. Molecular Neurobiology for Practicing Psychiatrists, Part
       5: How a Leucine Zipper Can Turn On Genes: Immediate-Early Genes
       Activate Late-Gene Expression in the Brain. Journal of Clinical Psychiatry. 61: (1)
       7-8.

232.   2000 Stahl SM and Kunovac JL. Serotonin-Specific Anxiolytics: Now and
       in the Future. In: Montgomery S and Halbreich U, (Eds), Pharmacotherapy of
       Mood and Cognition, American Psychiatric Press, Inc., Washington,DC, 2000, pp.
       355-366.

233.   2000 Stahl SM, Judd LL and Kunovac JL. Overview of New Anxiolytics: In:
       Montgomery S and Halbreich U, (Eds), Pharmacotherapy of Mood and
       Cognition, American Psychiatric Press, Inc. Washington, D.C.,2000, pp. 333-340.

234.   2000 Stahl SM. Blue Genes and the Monoamine Hypothesis of Depression.
       Journal of Clinical Psychiatry. 61: (2)77-78.

235.   2000 Stahl SM. Blue Genes and the Mechanism of Action of Antidepressants.
       Journal of Clinical Psychiatry. 61:(3) 164-165.

236.   2000 Stahl SM and Shayegan D. New Discoveries In The Development of
       Antipsychotics With Novel Mechanisms of Action: Beyond The Atypical
       Antipsychotics With Serotonin Dopamine Antagonism. In: Atypical Antipsychotics
       (MDT)/ed. by B.A. Ellenbroek and A.R. Cools, pp. 215-232, 2000.

237.   2000 Stahl SM. The 7 Habits of Highly Effective Psychopharmacologists.
       Journal of Clinical Psychiatry. 61: (4) 242-243.

238.   2000 Hoehn-Saroic R, Ninan P, Black D, Stahl SM, Griest J, Lydiard B,
       McElroy S, Zajecka J, Harrison W, Clary C, Chapman D. Multicenter
       Double-Blind Comparison of Sertraline vs. Desipramine for Concurrent Obsessive-
       Compulsive Disorder and Major Depressive Disorder. Archives of General
       Psychiatry, Vol. 57, January, 76- 82, 2000.

239.   2000 Stahl SM. The 7 Habits of Highly Effective Psychopharmacologists,Part 2:
       Begin with the End in Mind. Journal of Clinical Psychiatry. 61: (5) 327-328.

240.   2000 Stahl SM. The 7 Habits of Highly Effective Psychopharmacologists.
       Part 3: Sharpen the Saw with Selective Choices of Continuing Medical Education
       Programs. Journal of Clinical Psychiatry 61 (6): 401-402.



                                             78
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 93 of 123

PUBLICATIONS (22)

241.   2000 Stahl SM. Gold vs. Silver: the issue of functional vs. symptomatic recovery
       in depression (Pradham). Journal of Clinical of Psychiatry. 61: (6) 447-448.

242.   2000 Stahl SM. The 7 Habits of Highly Effective Psychopharmacologists, Part 4:
       Developing and Implementing the Vision. Journal of Clinical Psychiatry. 61: 7, 464-
       465.

243.   2000 Stahl SM. Polypharmacy of Two Atypical Antipsychotics. Letter to the
       Editor #2155. Journal of Clinical Psychiatry. 61: (9), 679-680.

244.   2000 Stahl SM. Paying Attention to Your Acetylcholine, Part I: Structural
       Organization of Nicotinic Receptors. Journal of Clinical Psychiatry. 61: (8), 547-
       548.

245.   2000 Stahl SM. Paying Attention to Your Acetylcholine, Part 2: The Function of
       Nicotinic Receptors. Journal of Clinical Psychiatry. 61: (9), 628-629.

246. 2000 Shayegan D and Stahl SM. Buspirone. In: Briley and Nutt (eds.)
     Milestones in Drug Therapy - Anxiolytics. Birkhauser Verlag, Basel, Boston, Berlin,
     2000, pages 13-25.

247.   2000 Stahl SM. Placebo-Controlled Comparison of the Selective Serotonin
       Reuptake Inhibitors Citalopram and Sertraline. Biological Psychiatry Vol. 48, pages
       894-901.

248.   2000 Stahl SM. The New Cholinesterase Inhibitors for Alzheimer’s
       Disease, Part 1 “Their Similarities Are Different”. J. Clin.Psychiatry 61: (10), 710-
       711.

249.   2000 Stahl SM. Commentary on the limitation of antidepressants in
       current use. In: Antidepressants,edited by B. E. Leonard, Birkhauser Verlag Basel
       2001, pages 31-43.

250.   2000 Stahl SM. The New Cholinesterase Inhibitors for Alzheimer’s Disease, Part
       2: Illustrating Their Mechanisms of Action. J.Clin.Psychiatry 61: (11), 813-814.

251.    2000 Stahl SM. New Drug Discovery in the Postgenomic Era: From Genomics
       to Proteomics” J of Clinical Psychiatry 61: (12), 894-895.

252.    2000 Stein DJ and Stahl SM. Serotonin and Anxiety: Current Models.
       International Clinical Psychopharmacology, 2000; 2000: S1-6.

253.   2001 Shelton RC, Tollefson GD, Tohen M, Gannon KS, Jacobs T,Buras W,
       Bymaster FP, Zhang W, Spencer K, Feldman PD, Stahl SM and Meltzer HY. A
       Novel Augmentation Strategy for Treatment-Resistant Major Depression. Am J
       Psychiatry 2001; 158: 131-134.

                                              79
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 94 of 123
PUBLICATIONS (23)

254.   2001 Stahl SM. Does Evidence From Clinical Trials in Psychopharmacology
       Apply in Clinical Practice? Journal Of Clinical Psychiatry 62: (1), p 6-7.

255.    2001 Ferguson, JM, Sahrivastava RK, Stahl SM, Hartford JT, Borian F,
       Leni John, McQuade RD, and Jody D. Re-emergence of Sexual
       Dysfunction in Patients with Major Depressive Disorder: Double-Blind Comparison
       of Nefazodone and Sertraline. Journal of Clinical Psychiatry 62: (1) 24-29.

256.   2001 Stahl SM, Nierenberg A and Gorman J. Evidence of Early Onset of
       Antidepressant Effect in Randomized Controlled Trials. J. Clinical Psychiatry, Vol
       62,Supplement 4, p. 17-23.

257.    2001 Stahl SM. The Psychopharmacology of Sex: Part 1. Neurotransmitters and
        the 3 Phases of the Human Sexual Response. Journal of Clinical Psychiatry 62:
       (2) 80-81

258.    2001 Leon A, Blier P, Culpepper L, Gorman J, Hirschfeld R, Nirenberg A, Roose
       S, Rosenbaum J, Stahl SM and Trivedi M. An Ideal Trial to Test Differential Onset
       of Antidepressant Effect. Journal of Clinical Psychiatry, Vol. 62; Supplement 4, p.
       34-36.

259.    2001 Stahl SM. The Psychopharmacology of Sex, Part 2. Effects of Drugs
       and Disease on the 3 Phases of Human Sexual Response. Journal of
       Clinical Psychiatry, 62: (3), P. 147-148.

260.   2001 Shelton RC, Keller MB, Gelenberg A, Dunner DL, Halbreich U,
       Hirschfield R, Thase ME, Russel J, Lydiard RB, Crits-Cristophe P, Gallop R, Todd
       L,Hellerstein D, Goodnick P, Keitner G and Stahl SM. The Effectiveness of St.
       John’s Wort in Major Depression: A Multi-Center Randomized Placebo Controlled
       Trial. The Journal of the American Medical Association 2001l 285: 1978-1986.

261.   2001 Hirschfeld RMA, Nierenberg A, Gorman JM, Roose SP, Leon AC,
       Blier P, Culpepper L, Rosenbaum JF, Stahl SM and Trivedi MH. Do
       Some Antidepressants Have a Faster Onset of Action Than Others?
       A Debate and Discussion. Journal Of Clinical Psychiatry, Vol. 62;
       Supplement 4, p. 37-40.

262.   2001 Stahl SM and Klitgaard H. New Developments in the Treatment of
       of Epilepsy. A Teaching Monograph. CNS Spectrums, Volume 6 –
       Number 4 (suppl 2), April 2001.

263.   2001 Stahl SM. Why Drugs and Hormones May Interact in Psychiatric
       Disorders. J Clin Psychiatry 62: 4, 225-226.

264.   2001 Stahl SM. Effects of Estrogen on the Central Nervous System.
       J Clin Psychiatry 62: 5, p 317-18.


                                             80
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 95 of 123
PUBLICATIONS (24)

265.   2001    Stahl SM. Sex and Psychopharmacology: Is Natural Estrogen a
       Psychotropic Drug in Women? Commentary on “Efficacy of Estradiol for the
       treatment of depressive disorders in perimenopausal women”.
       Archives of General Psychiatry, Vol 58, June; 537-538.

266.   2001 Stahl SM. Natural Estrogen as an Antidepressant for Women. Journal
       of Clinical Psychiatry, 62: 6, 404-405.

267.   2001 Stahl SM. Reply to Burt and Lane: Comparisons between two SSRIs
       their similarities are different. Biological Psychiatry, 50: 66-69.

268.   2001 Stahl SM. Fibromyalgia: The Enigma and the Stigma. Journal of Clinical
       Psychiatry, 62: (7), 501-502.

269.   2001 Stahl SM. Psychopharmacology of antidepressants – Ideal Therapy
       adds some mechanisms and subtracts some others. Japanese Journal of
       Clinical Psychopharmacology Vol. 4, no. 8, August 2001, p. 102-118.

270.   2001 Stahl SM. Gut Feelings About Irritable Bowel Syndrome. Journal of
       Clinical Psychiatry, 62: (8) 590-591.

271.   2001 Stahl SM. “Hit and Run” Actions at Dopamine Receptors, Part 1:
       Mechanism of Action of Atypical Antipsychotics. J Clin Psy 62 (9)
       670-671.

272.   2001 Moore, P, Seifritz E,Schlosser A, Greenfield D, Stahl SM, Rapaport M
       and Kelsoe J. Rapid Tryptophan Depletion Plus a Serotonin 1A agonist:
       Competing Effects on Sleep in Healthy Men. Neuropsychopharmacology, Vol. 25,
       No. S5, p. S39-S44

273.   2001 Stahl SM. “Hit and Run” Actions at Dopamine Receptors, Part 2:
       Illustrating Fast Dissociation From Dopamine Receptors That Typifies
       Atypical Antipsychotics. J Clin Psychiatry 62 (10) 747-748

274.   2001 Stahl SM. Dopamine System Stabilizers, aripiprazole, and the Next
        Generation of antipsychotics Part 1 “Goldilocks” Actions at Dopamine Receptors.
       J Clin Psychiatry 62 (11) 841-842.

275.   2001 Stahl SM. Dopamine System Stabilizers, Aripiprazole, and the Next
       Generation of Antipsychotics, Part 2. Illustrating Their Mechanism
       Of Action. J Clin Psychiatry 62 (12) 923-924.

276.   2002 Stahl SM. The Psychopharmacology of Energy and Fatigue. J Clin
       Psych 63: (1) 7-8.

277.   2002 Stahl SM. Antipsychotic Polypharmacy: Squandering Precious
       Resources? Journal of Clinical Psychiatry 63 (2); 93-94.

                                           81
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 96 of 123
PUBLICATIONS (25)

278.   2002 Stahl SM. Selective Actions on Sleep or Anxiety by Exploiting
       GABA-A/Benzodiazepine Receptor Subtypes. Journal of Clinical
       Psychiatry 63: (3) 179-180.

279. 2002 Stahl SM Does Depression Hurt? Journal of Clinical Psychiatry
     63: (4): 273-274.

280.   2002 Stahl SM and Niculescu AB. Molecular Biology Research in Psychiatry. In:
       Psychiatry as a Neuroscience, John Wiley and Sons Ltd.

281.   2002 Stahl SM. The Psychopharmacology of Painful Physical Symptoms in
       Depression. J. Clin. Psychiatry 63: (5) 382-383.

282.   2002 Stahl SM. Awakening to the Psychopharmacology of Sleep and Arousal:
       Novel Neurotransmitters and Wake-Promoting Drugs. J. Clin Psychiatry 63: (6)
       467-468.

283.   2002 Stahl SM. Psychopharmaclogy of Wakefulness: Pathways and
       Neurotransmiitters. J Clin Psychiatry 63: (7) 551-552.

284.   2002 Stahl SM, Mendels J and Schwartz G. Effects of Reboxetine on
       Agitation, Anxiety and Insomnia: Results of a Pooled Evaluation of
       Randomized Clinical Trials. Journal Of Clinical Psychopharmacology
       Vol 22, No. 4, p. 388-392.

285.   2002 Stahl SM. Mirror, Mirror on the Wall, Which Enantiomer Is Fairest
       of Them All? J Clin Psychiatry 63: (8) 656-657.

286.   2002 Stahl SM. Antipsychotic Polypharmacy: Evidence Based or Eminence
       Based? Acta Psychiatrica Scandinavica Vol 106 No 5, 321-322.

287.   2002 Stahl SM. Don’t Ask, Don’t Tell, but Benzodiazepines Are Still the
       Leading Treatments for Anxiety Disorder. J Clin Psychiatry 63: (9) 756-757.

288.   2002 Stahl SM. Independent Actions on Fear Circuits May Lead to Therapeutic
       Synergy for Anxiety When Combining Serotonergic and GABAergic Agents. J Clin
        Psychiatry 63: 10, 854-855.

289.   2002 Lutz W, Stahl SM, Howard KI and Grissom GR. Some Relationships
       among assessments of depression, Journal of Clinical Psychology.
       Vol 58 (12), 1545-1553

290.   2002 Stahl SM. Can Psychopharmacologic Treatments That Relieve Symptoms
       Also Prevent Disease Progression? J Clinical Psychiatry 63: 11, 961- 962.




                                            82
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 97 of 123
PUBLICATIONS (26)

291.   2002 Stahl SM, Entsuah AR and Rudolph RL. Comparative Efficacy Between
        Venlafaxine and SSRIs: A Pooled Analysis of Patients with Depression. Biological
        Psychiatry, 52 (12): 1166-1174, 2002.

292.    2002 Stahl M. The Metabolic Syndrome: Psychopharmacologists Should Weigh
        the evidence for Weighing the Patient. J. Clin Psychiatry 63: 12, 1094 – 1095.

293.   2003 Stahl SM. Reply to Welch R and Snaterse M. Combination Therapy: Is
       Clinical Practice Leading the Way or Are We Following the Pied Piper? J Clin
       Psychiatry. 64 (1): 94-96.

294.   2003 Stahl SM. Neurotransmission of Cognition, Part 1 Dopamine is a Hitchhiker
       in Frontal Cortex: Norepinephrine Transporters Regulate Dopamine. J Clinical
       Psychiatry 64: 1, 4-5.

295.   2003 Hollander E, Kaplan A and Stahl SM. A double-blind, placebo controlled
       trial of clonazepam in obsessive-compulsive disorder. World J Bio Psychiatry 4 (1):
       30-34.

296.   2003 Stahl SM. Neurotransmission of Cognition, Part 2 Selective SRIs
       Are Smart Drugs: Regionally Selective Actions on Both Dopamine and
       Norepinephrine to Enhance Cognition. J. Clinical Psychiatry 64: 2, 110-111.

297.   2003 Stahl SM. Neurotransmision of Cognition, Part 3 Mechanism of
       Action of Selective NRIs: Both Dopamine and Norepineprhine Increase in Prefrotal
       Cortex. J Clin Psychiatry 64:3, 230-231.

297.   2003 Stahl SM. Neurotransmision of Cognition, Part 3 Mechanism of
       Action of Selective NRIs: Both Dopamine and Norepineprhine Increase in Prefrotal
       Cortex. J Clin Psychiatry 64:3, 230-231.

298.   2003 Stahl SM, Markowitz PH, Gutterman EM and Papadopoulos G. Co-Use
       of Donepezil and Hypnotics Among Alzheimer’s Disease Patients Living in the
       Community. Journal of Clinical Psychiatry 64: 4, 466-472.

299.   2003 Stahl SM. At Long Last, Long-Lasting Psychiatric Medications: An Overview
       of Controlled Release Technologies. J. Clinical Psychiatry 64: 4, 355-356.

300.    2003 Stahl SM. Describing an atypical antipsychotic: receptor binding and its
        role in pathophysiology. The Primary Care Companion J Clin Psychiatry 5
       (Suppl 3) 9-13.

301.   2003 Stahl SM. The Ups and Downs of Novel Antiemetic Drugs, Part 1
       Substance P, 5-HT, and the Neuropharmacology of Vomiting. J Clin Psychiatry 64
       5, 498-499.



                                            83
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 98 of 123
PUBLICATIONS (27)

302.   2003 Stahl SM. The Ups and Downs of Novel Antiemetic Drugs, Part 2:
       An Illustration. J Clin Psychiatry 64: 6, 626-627.

303. 2003 Stahl SM. Antidepressants and Somatic Symptoms: Therapeutic
     Actions Are Expanding Beyond Affective Spectrum Disorders To
     Functional Somatic Syndromes. J Clin Psychiatry 64: 7, 745-746.

304.   2003 Stahl SM. Here Today and Not Gone Tomorrow: The Curse of Chronic
       Pain and Other Central Sensitization Syndromes. J. Clin Psychiatry
       64: 8, 863-864.

305.   2003 Damatarca C, Stahl SM. Pain and Depression: Bridging the
       Body and Mind. Depression: Mind and Body. Volume 1, Number 1, p. 7-13.

306.   2003 Stahl SM. Deconstructing Psychiatric Disorders, Part 1: Genotypes,
       Symptom Phenotypes, and Endophenotypes. J. Clin Psychiatry 64: 9,
       982-983.

307.   2003 Stahl SM. Reply to Freudenriech and Goff “Polypharmacy in
       Schizophrenia: A Fuzzy Concept”. Journal of Clinical Psychiatry 64: 9, 1132-1133.

308.   2003 Stahl SM, Grady MM. Mechanism of Action Differences Between Current
        Antidepressants and those soon to be released. J. Clin Psych 64 (Suppl 13)
       13-17.

309.   2003 Stahl SM. Key Issues and Unmet Needs in Schizophrenia. In: Dopamine in
       the Pathophysiology and Therapeutics of Schizophrenia: New Findings, New
       Directions. Eds: Shitij Kapur and Yves Lecrubier, pages 237-252.

310.   2003 Stahl SM. Deconstructing Psychiatric Disorders, Part 2: An Emerging,
       Neurobiologically Based Therapeutic Strategy for the Modern
       Psychopharmacologist. J. Clin Psych 64: 10, 1145-1146.

311.   2003 Stahl SM, Gergel I and Li D. Escitalopram in the Treatment of Panic
       Disorder: A Randomized, Double Blind, Placebo-Controlled Trial. Journal of
       Clinical Psychiatry 64: 11, 1322-1327.

312.   2003 Stahl SM, Zhang L, Damatarca C, Grady MM. Brain circuits determine
       destiny in depression: a novel approach to the psychopharmacology of
       wakefulness, fatigue and executive dysfunction in major depressive disorder. J Clin
       Psychiatry 64: (Suppl 4) 6-17.

313.   2003 Stahl SM. Symptoms and Circuits, Part 1, Major Depressive Disorder. J
       Clin Psychiatry 64: 11, 1282-1283.

314.   2003 Stahl SM. Symptoms and Circuits, Part 2: Anxiety Disorders. J.Clin
       Psychiatry 64: 12,1408-1409.

                                            84
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 99 of 123
PUBLICATIONS (28)

315.   2003 Stahl SM and Shayegan D. The psychopharmacology of ziprasidone:
       receptor-binding properties and real-world psychiatric practice. J Clin Psychiatry
       2003 64 (supplement 19):6-12.

316.   2004 Stahl SM. Symptoms and Circuits,Part 3: Schizophrenia. J. Clin
       Psychiatry 65: 1, 8-9.

317.   2004 Stahl SM, Markowitz JS, Papadopoulos G. Examination of nighttime sleep
       related problems during double-blind, placebo-controlled trials of galantamine in
       patients with Alzheimer’s disease. Current Medical Research and Opinion. Vol. 20,
        No. 4, p. 517-524.

318.   2004 Stahl SM. Psychopharmacology of Anticonvulsants: Do All
        Anticonvulsants Have the Same Mechanism of Action? J Clin Psych 65: 2, 149
       150.

319.   2004 Damatarca C, Stahl J and Stahl SM. Psychopharmacologic Approaches to
       the Treatment of Anxiety. Drug Ben Trends, Volume 16, No. 2, 94-100.

320.   2004 Stahl SM, Grady MM. A critical review of atypical antipsychotic utilization:
       Comparing monotherapy with polypharmacy and augmentation. Cur Med Chem,
       11, 313-326.

321.   2004 Stahl SM. Anticonvulsants as Anxiolytics, Part 1: Tiagabine and other
       Anticonvulsants With Actions on GABA, J Clin Psych 65:3, 291-292.

322.   2004 Stahl SM, Nicolescu AB and Grady MM. Developments in Antidepressants.
       In: Advances on Management and treatment of Depression. Eds: Michael Thase
       and John Potokar.

323.   2004 Stahl SM. Anticonvulsants as Anxiolytics, Part 2: Pregabalin and
       Gabapentin as 2 Ligands at Voltage-Gate Calcium Channels. J. Clinical
       Psychiatry 65: 4, 460-461.

324.   2004 Stahl SM. Focus: antipsychotic polypharmacy – evidence based prescribing
       or prescribing based evidence? Int J Neuropsychopharmacol 2004;7(2):113-6.

325.   2004 Stahl SM, Grady MM. Estrogen as an Antidepressant. Trends in
       Evidence-Based Neuropsychiatry (TEN) 6 (1): 23-27.

326    2004 Stahl SM. Anticonvulsants and the Relief of Chronic Pain: Pregabalin and
       Gabapentin as Ligands at Voltage Gated Calcium Channels. J Clin Psychiatry
       65:5, 396-397.

327.   2004 Stahl SM. Anticonvulsants as Mood Stabilizers and Adjuncts to
       Antipsychotics: Valproate, Lamotrigine, Carbamazepine, and Oxcarbazepine and
       Actions at Voltage-Gated Sodium Channels. J.Clin Psychiatry 65: 6, 738-739.
                                             85
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 100 of 123
PUBLICATIONS (29)

328.   2004 Stahl SM. Mechanism of Action of Voltage Sensitive Sodium Channel
       Modulators. J Clin Psychiatry 65: 7, 894-895.

329.   2004 Gelenberg AF, Shelton RC, Crits-Cristoph P, Keller MB, Dunner
       DL,Hirschfeld R, Thase ME, Russell J, Lydiard RB, Gallop R, Todd L, Hellerstein
        D, Goodnick P, Keitner G, Stahl SM and Halbreich U. The effectiveness of St.
       John’s Wort in major depressive disorder: A naturalistic phase 2 follow-up in which
        nonresponders were provided alternate medication. Journal of Clinical Psychiatry
       2004;65(8):1114-9.

330.   2004 Stahl SM, Pradko J. A Review of the Neuropharmacology of Bupropion SR:
       A Dual NE and DA Reuptake Inhibitor. Journal of Clinical Psychiatry Primary Care
       Companion. Volume 6, (4) 159-166.

331.   2004 Stahl SM. Mechanism of Action of Alpha 2 Delta Ligands: Voltage
       Sensitive Calcium Channel (VSCC) Modulators. Journal of Clinical
       Psychiatry 65: 8, 1033-1034.

332.   2004 Stahl SM, Freudenreich O, Goff DC. A Successful Antipsychotic
       Combination Trial. Quo Vadis? Acta Psychiatrica Scand 2004: 110: 241-242.

333.   2004 Stahl SM and Briley M. Understanding pain in depression. Human
       Psychopharmacology Clin Exp (suppl)19: S9-S13.

334.   2004 Stahl SM. Psychopharmacology of Anticonvulsants: Levetiracetam as
       A Synaptic Vesicle Protein Modulator. J. Clin. Psychiatry 65: 9, 1162-1163.

335.   2004 Stahl SM. Selectivity of SSRIs: individualizing patient care through rational
       treatment choices. Int J Psy Clin Prac, Volume 8, (Suppl 1), Pages 3-10.

336.   2004 Stahl SM. Drug Combinations for Bipolar Spectrum Disorders:
       Evidence-Based Prescribing or Prescribing Based Evidence?
       Journal Clinical Psychiatry 65: 10, 1298-1299

337.   2004 Stahl SM. Prophylactic Antipsychotics: Do They Keep You From Catching
       Schizophrenia? J Clin Psychiatry 65: 11, 1445-1446.

338.   2004 Stahl SM, Shayegan DK. Novel mechanisms of Action: Beyond atypical
       antipsychotics… in den Boer JA, ter Horst GJ and George M, Current and
       Future Developments in Psychopharmacology, Benecke, Amsterdam, p. 287-315.

339. 2004      Shayegan DK and Stahl SM. Atypical Antipsychotics: Matching Receptor
     Profile to Individual Patient’s Clinical Profile. CNS Spectrums Oct; 9 (10 Suppl 11):
     p. 6-14

340. 2004     Stahl SM. Preemptive Analgesia: Is Pain Less Costly When You Pre-Pay
     For It? J Clin Psychiatry 65:12, 1591-1592.

                                            86
   Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 101 of 123

PUBLICATIONS (30)

341. 2004   Shelton RC and Stahl SM. Risperidone and paroxetine given singly and in
     combination for bipolar depression, Journal of Clinical Psychiatry 65(12):1715-19.

342. 2005 Stahl SM. Is Psychopharmacologic “Inoculation” Effective in Preventing
     Posttraumatic Stress Disorder? J Clin Psychiatry 66: (1): 5-6.

343. 2005     Grady MM, Stahl SM. Panic Attacks and Panic Disorders: the great
     imitators. In: Imitators of Epilepsy, second edition. Ed: Kaplan PW, Fisher RS.
     Demos Medical Publishing, p. 277-288.

344. 2005    Demyttenaere K, De Fruyt J, Stahl SM. The many faces of fatigue in major
     depressive disorder. Int J Neuropsychopharmacology, 8, 93-105.

345. 2005   Citrome L, Goldberg FJ and Stahl SM. Towards convergence in the
     medication treatment of bipolar disorder and schizophrenia. Harvard Rev
     Psychiatry, Volume 13, Number 1, January/February 2005, 28-42.

346.    2005 Stahl SM. Antidepressant treatment of psychotic depression: the role of the
       sigma receptor. CNS Spectrums, Volume 10, Number 4, 319-323.

347    2005 Fava M, Rush JA, Thase ME, Clayton A, Stahl SM, Pradko JF and
       Johnston JA. 15 years of Clinical Experience With Bupropion HCI: From
       Bupropion to Bupropion SR to Bupropion XL. Primary Care Companion, 7: (3);
       106-113.

348. 2005    Shayegan DS and Stahl SM. Emotion Processing, the Amygdala, and
     Outcome In Schizophrenia. Progress in Neuro-Psychopharmacology & Biological
     Psychiatry 29: 840-845.

349.   2005 Stahl SM, Grady MM, Moret C, Briley M. Serotonin and norepinephrine
        reptake inhibitors (SNRIs): A review of their pharmacology, clinical efficacy and
        tolerability in comparison to other classes of antidepressant. CNS Spectrums,
        Sept; 10 (9): 732-747.

350.   2005 Stahl SM. Possible Antipsychotic Effect of Fluvoxamine. Response to
       Letter to the Editor, CNS Spectrums, Volume 10 (10): 774-775.

351.   2006 Stahl SM. Finding What You Are Not Looking For: Strategies for
       Developing Novel Treatments in Psychiatry. NeuroRx: The Journal of the
       American Society for Experimental NeuroTherapeutics, Volume 3, No. 1, 3-9.

352.   2006 Stahl SM. Finding Better Answers for Sleep Disorders. Current Psychiatry
       Vol 5, No.1, January 2006 p. 68-70.




                                             87
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 102 of 123
PUBLICATIONS (31)

353.   2006 Stahl SM, Grady M. High Cost Use of Second-Generation Antipsychotics
       under California’s Medicaid Program. Psychiatric Services, Volume 57, Issue 1,
       p. 127-129.

354.   2006 Stahl SM. A rash proposal for treating bipolar disorder. Current Psychiatry
       Vol 5, No. 2, p. 92-100.

355.   2006 Stahl SM. What’s Wrong with Multicenter Trials. Current Psychiatry
       Vol. 5, No. 3,, p. 37-41.

356.   2006 Rausch JL; Johnson ME; Kasik KE and Stahl SM. Temperature
       Regulation in Depression: Functional 5HT1A Receptor Adaptation
       Differentiates Antidepressant Response. Neuropsychopharmacology, 31, 2274-
       2280.

357.   2006 Stahl SM; Grady M; Santiago G; and Davis RL. Optimizing Outcomes in
       Psychopharmacology Continuing Medical Education (CME): Measuring Learning
       And Attitudes That May Predict Knowledge Translation into Clinical Practice.
       FOCUS Vol IV, No. 4, 487-495.

358.   2007 Stahl SM and Buckley PF. Negative Symptoms of Schizophrenia: a problem
       that will not go away. Acta Scandinavia Psychiatria 2007: 115: 4-11.

359.   2007 Buckley PF and Stahl SM. Pharmacological Treatment of negative symptoms
       of schizophrenia: therapeutic opportunity or Cul-de-Sac? Acta Scandinavia
       Psychiatria 2007: 115: 93-200.

360.   2007 Stahl SM. Overview of Trends in Modern Psychopharmacology. CNS
       Spectrums 12: 2, 103-105.

361.   2007 Stahl SM Monoamine mechanisms in pain and depression.
       Neuropsychiatric Disease and Treatment 3 (Suppl 1) 9-12.

362.   2007 Stahl SM. Beyond the dopamine hypothesis to the NMDA Glutamate
       Receptor Hypofunction Hypothesis of Schizophrenia. CNS Spectrums 12: 4, 265-
       268.

363.   2007 Stahl SM. Novel Therapeutics for Schizophrenia: Targeting Glycine
       Modulation of NMDA Glutamate Receptors. CNS Spectrums 12:6 423-427.

364.   2007 Rollema H, Coe J, Chambers L, Hurst R, Stahl SM and Williams K. Alpha 4
       Beta 2 nicotinic acetylcholine receptor partial agonists for the treatment of
       nicotine dependence: rationale, pharmacology and clinical efficacy. Trends in
       Pharmacological Science 28 (7): 316-325.




                                           88
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 103 of 123
PUBLICATIONS (32)

365.   2007 Stahl SM. A Different Mechanism to Understand Activation/Sedation Side
       Effects of Ziprasidone. Response Letter to the Editor. Journal of Clinical Psychiatry
       68: 6, 975-976.

366.   2007 Stahl SM. Genetics of Schizophrenia converge on the NMDA receptor.
       CNS Spectrums 12; 8, 583-588.

367.   2007 Stahl SM. Novel Therapeutics for Depression: L-methylfolate (6 (S)-5
       methyltetrahydrofolate or MTHF) as a Trimonoamine Modulator and Antidepressant
       Augmenting Agent. CNS Spectrums 12, 10, 423-428.

368.   2007 Gharabawi GM; Rupnow MFT; Greenspan A; Kosik-Gonzalez C;
       Young Z and Stahl SM. Incidence and costs of polypharmacy: data from a
       randomized, double-blind study of risperidone and quetiapine in patients with
       schizophrenia and schizoaffective disorder. Current Medical Research and Opinion
       23; 11, 2815-2822.

369. 2007    Stahl SM. Novel mechanism of antidepressant action: norepinephrine and
     dopamine disinhibition (NDDI) plus melatonergic agonism. International Journal
     of Neuropsychopharmacology 10, 575-578.

370.   2007 Nutt D; Demyttenaere K; Janka Z; Aare T; Bourin M; Canonico PL;
       Carrasco JL and Stahl SM. The Other Face of Depression, reduced positive affect:
       the role of catecholamines in causation and cure. Journal of Psychopharmacology
       21; 5, 461-471.

371.   2007 Stahl SM; Ahmed S; Haudiquet V. Analysis of the Rate of Improvement of
       Specific Psychic and Somatic Symptoms of General Anxiety Disorder During
       Treatment With Venlafaxine ER. CNS Spectrums 2; 9, 703-711.

372.     2008 Stemmelin J, Cohen C, Terranova JP, Lopez-Grancha M, Pichat P, Bergis
         O, Decobert M, Sasntucci V, Alonso R, Stahl SM, Keane P, Avenet P, Scatton B,
         LeFur G and Griebel G. Stimulation of the Beta-3 adrenoceptor as a novel
         treatment for anxiety and depression disorders”. Neuropsychopharmacology 33:
         574-587.

373.     2008 Buckely P and Stahl SM. Letter to the Editor. Reply to: Repetitive
         transcranial magnetic stimulation as new technique for treatment of negative
         symptoms of schizophrenia. Acta Psychiatr Scand 117: 1, 79.

374.    2008 Zisook S, Glick I, Jefferson J, Wagner, K, Salzman C, Peselow E and Stahl
        S. Teaching Psychopharmacology: What Works and What Doesn’t. Journal of
        Clinical Psychopharmacology 28 (1): 96-100 February 2008.

375.     2008 Stahl SM. Personalized Medicine, Pharmacogenomics, and the Practice
        of Psychiatry: On the Threshold of Predictive Therapeutics in
         Psychopharmacology? CNS Spectrums 13: 2, 115-118.

                                             89
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 104 of 123
PUBLICATIONS (33)

376.   2008 Stahl SM. Do Dopamine Partial Agonists Have Partial Efficacy as
       Antipsychotics? CNS Spectrums 13:4, 279-282.

377.   2008 Stahl SM and Wise DD. The Potential Role of a Corticotropin-Releasing
       Factor Receptor-1 antagonist in Psychiatric Disorders. CNS Spectrums, 13:6,
       467-483.

378.    2008 Wise D, Felker A and Stahl SM. Tailoring Treatment of Depression for
        Women Across the Reproductive Lifecycle: The Importance of Pregnancy
        Vasomotor Symptoms, and Other Estrogen-Related Events in
        Psychopharmacology. CNS Spectrums 13: 8, 647-655, 658-662.

379.   2008 Papakostas G, Stahl S, Krishen A, Seifert C, Tucker V, Goodale E and
       Fava M. Efficacy of Bupropion and the Selective Serotonin Reuptake Inhibitors in
       the treatment of Major Depressive Disorder with High Levels of Anxiety (Anxious
       Depression). J Clin Psychiatry 69: 8, 1287-1292.

380.   2008 Stahl SM. L-methylfolate: a vitamin for your monoamines; Journal of
       Clinical Psychiatry 69: 9; 1352-1353.

381.   2008 Stahl SM and Felker A. Monoamine Oxidase Inhibitors: A Modern Guide to
       an Unrequited Class of Antidepressants. CNS Spectrums 13: 10, 855-870.

382.   2008 Stahl SM. The Sigma Enigma: Can Sigma Receptors Provide a Novel
       Target for Disorders of Mood and Cognition? Journal of Clinical Psychiatry 69: 11;
       1673-1674.

383.    2008 Stahl SM. Selective Histamine H1 Antagonism: Novel Hypnotic and
        Pharmacologic Actions Challenge Classical Notions of Antihistamines. CNS
        Spectrums 13 (12): 1027-1038.

384.    2009 Kim D, Maneen M and Stahl SM. Building a Better Antipsychotic:
        Receptor Targets for the Treatment of Multiple Symptom Dimensions of
        Schizophrenia. Neurotherapeutics: The Journal of the American Society for
        Experimental Neurotherapeutics. Vol.6, 78-85.

385.    2009 Stahl SM, Mignon L and Meyer JM. What Comes First: Atypical
        Antipsychotics or The Metabolic Syndrome? Acta Psychiatrica Scand 119: 171-
        179.

386.    2009 Meyer JM and Stahl SM. The Metabolic Syndrome and Schizophrenia.
        Acta Psychiatrica Scand 119: 4-14.

387.    2009 Stahl SM. Vasomotor Symptoms and Depression in Women, Part 1.
        Journal of Clinical Psychiatry 70: 1, 11-13.



                                           90
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 105 of 123
PUBLICATIONS (34)

388.   2009 Stahl SM. Multifunctional Drugs: A Novel Concept for
       Psychopharmacology. CNS Spectrums 14: 2, 71-73.

389.   2009 Stahl SM. Vasomotor Symptoms and Depression in Women, Part 2:
       Treatments that cause remission and prevent Relapses of Major Depressive
       Episodes Overlap with Treatments for Vasomotor Symptoms. Journal of Clinical
       Psychiatry 70: 3, 310-311.

390.   2009 Hayashi T and Stahl SM. Sigma 1 receptors and its role in the treatment of
        mood disorders. Drugs of the Future 34 (2): 137-146.

391.   2009 Stahl SM and Davis RL. Applying the Principles of Adult Learning to the
       Teaching of Psychopharmacology: Overview and Finding the Focus. CNS
       Spectrums 14: 4, 179-182.

392.   2009 Stahl SM. Norepinephrine and Dopamine Regulate Signals and Noise in
       the Prefrontal Cortex. J Clin Psychiatry 70:5, 617-618.

393.   2009 Mischoulon D, Fava M and Stahl SM. Letter to the Editor. Folate
       Supplementation: Is It Safe and Effective? J Clin Psychiatry 70: 5, 767-769.

394.   2009 Munk-Jorgensen P, Nielsen J, Nielsen RE and Stahl SM. Last Episode
       Psychosis. Acta Psychiatrica Scandinavica. 119:417-418.

395.   2009 Stahl SM and Briley M. Why Psychiatrists should not ignore pain in their
       patients -focus on fibromyalgia? Human Psychopharmacology 24: S1-S2.

396.   2009 Stahl SM. Fibromyalgia – pathways and neurotransmitters. Human
       Psychopharmacology 24: S11-S17.

397.   2009 Stahl SM and Davis RL. Applying the Principles of Adult Learning to the
       Teaching of Psychopharmacology: Storyboarding a Presentation and the Rule of
       Small Multiples. CNS Spectrums 14: 6, 288-294.

398.   2009 Stahl SM. The Prefrontal Cortex Is Out of Tune in Attention-
       Deficit/Hyperactivity Disorder. J Clin Psychiatry 70: 7, 950-951.

399.   2009 Stahl SM, Lombardo I, Loebel A and Mandel F. Efficacy of Ziprasidone in
       Dysphoric Mania: Pooled Analysis of 2 Double Blind Studies. Journal of
       Affective Disorders 122' 30-45.

400.   2009 Stahl SM and Davis RL. Applying the Principles of Adult Learning to the
       Teaching of Psychopharmacology: Audience Response Systems. CNS
       Spectrums 14: 8, 412-414.

401.   2009 Stahl SM. Epigenetics and Methylomics in Psychiatry. J Clin Psychiatry
       70: 9, 1204-1205.

                                          91
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 106 of 123
PUBLICATIONS (35)

402.   2009 Stahl SM. Mechanism of Action of Trazodone: a Multifunctional Drug.
       CNS Spectrums 14: 10, 536-546.

403.   2009 Stahl SM. Combining Antidepressant Therapies From the Initiation of
       Treatment: A Paradigm Shift for Major Depression. J Clin Psychiatry Nov;
       70(11):1493-4.

404.   2009 Stahl SM. Crisis in Army Psychopharmacology and Mental Health Care at
       Fort Hood. CNS Spectrums 14:12, 677-684.

405.   2010 Stahl SM. Mechanism of Action of Stimulants in Attention
       Deficit/Hyperactivity Disorder. J Clin Psychiatry Jan; 71 (1): 12-13.

406.   2010 Sussman N and Stahl SM. The Future of Novel Drug Discovery in CNS.
       IN SESSION with Stephen M. Stahl, M.D.,Ph.D. Primary Psychiatry 17 (1): 32-
       34.

407.   2010 Stahl SM. Enhancing Outcomes from Major depression: Using
       Antidepressant Combination Therapies with Multifunctional Pharmacological
       Mechanisms from the Initiation of Treatment, CNS Spectrums 15: 2; p 677-691.

408.   2010 Stahl SM. Mechanism of Action of α2A-Adrenergic Agonists in
       Attention-Deficit/Hyperactivity Disorder With or Without Oppositional Symptoms,
       Journal of Clinical Psychiatry 71:3, p 223-224.

409.   2010 Zajecka J, Schatzberg A, Stahl S, Shah A, Caputo A and Post A.
       Efficacy and Safety of Agomelatine in the Treatment of Major Depressive
       Disorder: A Multicenter, Randomized, Double-Blind, Placebo-controlled Trial.
       Journal of Clinical Psychopharmacology Volume 30, Number 2, 135-144.

410.   2010 Stahl SM. Methylated Spirits: Epigenetic Hypotheses of Psychiatric
       Disorders. CNS Spectrums 15: 4, 220-230.

411.   2010 Stahl SM. Circuits of Sexual Desire in Hypoactive Sexual Desire
       Disorder. Journal of Clinical Psychiatry 71:5, 518-519.

412.   2010 Stahl SM, Fava M, Trivedi M,Caputo A, Shah A and Post A. Agomelatine
       in the Treatment of Major Depressive Disorder: An 8 week, Multicenter,
       Randomized, Placebo-controlled Trial. Journal of Clinical Psychiatry 71: 5; 616-
       626.

413.   2010 Stahl SM. Fooling Mother Nature: Epigenetics and Novel Treatments for
       Psychiatric Disorders. CNS Spectrums 15: 6, 358-365.

414.   2010 Stahl SM. Psychiatric Stress Testing: Novel Strategy for Translational
       Psychopharmacology. Neuropsychopharmacology 35: 6, 1413-1414.


                                           92
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 107 of 123
PUBLICATIONS (36)

415.   2010 Stahl SM. Targeting Circuits of sexual Desire as a Treatment Strategy for
       Hypoactive sexual Desire Disorder. Journal of Clinical Psychiatry 71: 7, 821-
       822.

416.   2010 Stahl SM, Davis RL, Kim DH, Lowe Gellings N, Carlson RE Jr, Fountain K
       and Grady MM. Play it Again: The Master Psychopharmacology Program as an
       Example of Interval Learning in Bite-Sized Portions. CNS Spectrums 15: 8, 491-
       504.

417.   2010 Stahl SM, Malla A, Newcomer JW, Potkin SG, Weiden PF, Harvey PD,
       Loebel A, Watsky E, Siu CO and Romano S. A Post Hoc Analysis of Negative
       Symptoms And Psychosocial Function in Patients with Schizophrenia: A 40-
       Week, Radomized, Double- Blind Study of Ziprasidone versus Haloperidol
       Followed by a 3 Year Double Blind Extension Trial. Journal of Clinical
       Psychopharmacology Volume 30, Number 4, 425-430.

418.   2010 Mignon L and Stahl SM. Current Depression Landscape: A State of the
       Field Today. In: Next General Antidepressants: Moving Beyond Monoamines to
       Discover Novel Treatment Strategies for Mood Disorders. Eds: Beyer CE and
       Stahl SM. Cambridge University Press, New York, NY, 1 - 11.

419.   2010 Grady M and Stahl SM. Antidepressants: Recent Developments. In
       Encyclopedia of Psychopharmacology. Spring Publishing, New York, 101-108.

420.   2010 Stahl SM. Illustrating the Circuits of Sexual Desire. Journal of Clinical
       Psychiatry 71: 9, 1113-1114.

421.    2010 Nutt D and Stahl SM. Searching for perfect sleep: the continuing
       evolution of GABAA receptor modulators as hypnotics. J Psychopharmacology
       24 (11); 1601-1602.

422.   2010 Stahl SM. The Serotonin-7 Receptor as a Novel Therapeutic Target.
       Journal of Clinical Psychiatry 71: 11, 1414-1415.

423.   2010 Loonen AJM and Stahl SM. The Mechanism of Drug-induced Akathisia.
       CNS Spectrums 15; 11, 491-494.

424.   2010 Stahl SM. How to dose a psychotropic drug: beyond therapeutic drug
       monitoring to genotyping the patient. Acta Psychiatrica Scand 122: 440-441.

425.   2010 Loonen AJM and Stahl SM. Functional psychopharmacology is the way
       to go in pharmacotherapy for psychiatric disorders. Acta Psychiatrica Scand
       122: 435-437.




                                          93
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 108 of 123
PUBLICATIONS (37)

426    2010 Kim D and Stahl SM. Antipsychotic Drug Development. In: Current Topics
       in Behavioral Neurosciences 4: Behavioral Neurobiology of Schizophrenia and
       Its Treatment. Eds: Geyer MA, Ellenbroek BA and Marsden CA. Springer
       Publishing, p. 123-139.

427.   2011 Munk-Jorgensen P, Christiansen B, Stahl SM and Licht, RW. Happy new
       year 2011. Acta Psychiatr Scand 123: 1; 1-3.

428.   2011 Stahl SM, Sommers B and Allers K. Multifunctional pharmacology of
       flibanserin: Possible mechanism of action in hypoactive sexual desire disorder.
       J Sex Med 8: 15-27.

429.    2011      Mattei C, Rapagnani MP and Stahl SM. Ziprasidone Hydrocloride: what
        role in the management of schizophrenia? Journal of Central Nervous System
        Disease 3: 1-16.

430.   2011    Schwartz TL and Stahl SM. Treatment strategies for dosing the second
       generation antipsychotics. CNS Neuroscience and Therapeutics 17; 110-117.

431.    2011      Schwartz TL ,Stahl SM, Pappadopulos E and Karayal ON. Ziprasidone
       in the treatment of bipolar disorder. In: Bipolar Psychopharmacotherapy: Caring
       for the Patient, 2nd edition. Eds: Akiskal H and Tohen M, Wiley Press, p 223-
       244.

432.   2011 Schwartz TL and Stahl SM. Optimizing Antidepressant Management of
       Depression: Current Status and Future Perspectives. In: Depression: From
       Psychopathology to Pharmacotherapy. The Future of Antidepressants. Eds:
       Cryan FJ and Leonard BD. S. Karger AG, Basel, Switzerland 2010, p 254-267.

433.   2011    Loonen AJM, Stahl SM and van Praag HM. Letter to the Editor. Reply
       to: Case Studies are not sufficient. Acta Psychiatr Scand 123: 493-494.

434.   2011    Sauve W and Stahl SM. Psychopharmacological Treatment of PTSD.
       In: Handbook for the Treatment of PTSD in Military Personnel. Eds: Moore BA
       and Penk WE, Guilford Press, p 155-172.

435.   2011     Schwartz TL, Siddiqui UA and Stahl SM. Vilazodone: A Brief
       Pharmacologic And Clinical Review of the Novel SPARI (Serotonin Partial
       Agonist and Reuptake Inhibitor). Therapeutic Advances in Psychopharmacology
       Volume 1 Issue 3, 81-87.

436.   2011    Morrissette DA and Stahl SM. Affective Symptoms in Schizophrenia.
       In: Drug Discovery Today: Therapeutic Strategies, Volume 8, Issues 1-2, p 3-9.




                                         94
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 109 of 123
PUBLICATIONS (38)

437.   2012       Citrome L, Meng X, Hochfeld M, Stahl SM. Efficacy of iloperidone in the
        short- term treatment of schizophrenia: a post hoc analysis of pooled patient
        data from 4 Phase II, Placebo- and active-controlled trials, Human
        Psychopharmacology. 27: 24-32.

438.   2012    Stahl SM, Psychotherapy as an epigenetic “drug”: psychiatric
       therapeutics target symptoms linked to malfunctioning brain circuits with
       psychotherapy as well as with drugs. Journal of Clinical Pharmacy and
       Therapeutics. 37: 249-253.

439.   2012    Brandt MR, Beyer CE and Stahl SM. TRPV1 Antagonists and Chronic
       Pain: Beyond Thermal Perception. Pharmaceuticals, special issue "Emerging
       Pain Targets and Therapy", 5, 114-132.

440.   2012       Insel TR, Voon V,Nye JS, Brown VJ, Altevogt BM, Bullmore ET,
       Goodwin GM, Howard RJ, Kupfer DJ, Malloch G, Marston HM, Nutt DJ, Robbins
       TW, Stahl SM, Tricklebank MD, Williams JH, Sahakian BJ. A Plan for mental
       illness. Nature, Vol 483, 269.

441.   2012 Schwartz TL, Sachdeva S and Stahl SM. Genetic data supporting the
       NMDA glutamate receptor hypothesis for schizophrenia, Current Pharmaceutical
       Design 18, 1580-1592

442.   2012 Grady M and Stahl SM. Practical Guide for Prescribing MAOI: Debunking
       Myths and Removing Barriers. CNS Spectrums 17, 2-10.

443.   2012 Stahl SM. CNS Spectrums: a new publisher, a new editor-in-chief, and
       new vistas. CNS Spectrums 17, 1.

444.   2012 Stahl SM. Antipsychotic polypharmacy: never say never, but never say
       always. Acta Psychiatrica Scandinavica 125: 349-351.

445.   2012 Grady M and Stahl SM. A horse of a different color: how formulation
       Influences medication effects. CNS Spectrums 17. 63-69.

446.   2012 Gellings-Lowe N and Stahl SM. Antidepressants in pain, anxiety and
       depression. In: Pain Comorbidities. Giamberardino MA and Jensen TS (Eds),
       IASP Press, 409-423.

447.   2012 Tarazi F and Stahl SM. Iloperidone, asenapine and lurasidone: a primer on
       Their current status. Expert Opinion on Pharmacotherapy 13 (13); 1911-1922.

448.   2012 Gellings Lowe N, Rapagnani MP, Mattei C and Stahl SM. The
       Psychopharmacology of Hallucinations: Ironic Insights Into Mechanisms of Action.
       In: The Neuroscience of Hallucinations. Eds: Jardri R, Thomas P, Cachia A and
       Pins D. Springer Press, 471-492.


                                           95
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 110 of 123
PUBLICATIONS (39)

449.   2012 Griebel G, Beeske S and Stahl SM. The V 1b receptor antagonist
       SSRI49415 in the treatment of major depressive and generalized anxiety
       disorders: results from four double-blind, placebo-controlled studies. J Clin
       Psychiatry 73: 11, 1403-1411.

450.   2012 Schwartz TL, Sachdeva S and Stahl SM. Glutamate neurocircuitry:
       theoretical underpinnings in schizophrenia. Frontiers in Pharmacology Volume 3,
       1-11.

451.   2012 Stahl SM. Structural Imaging of schizophrenia: is the modern psychiatrist
       becoming a "disease scene investigator?". Acta Psychiatrica Scandinavica 126:
       231-232.

452.   2012 Morrisette DA and Stahl SM. Optimizing Outcomes in Schizophrenia:
       Long Acting Depots and Long Term Treatment. CNS Spectrums 17: 10-21.

453.   2012 Lum CT and Stahl SM. Opportunities for reversible inhibitors of
       monoamine oxidase-A (RIMAs) in the treatment of depression. CNS Spectrums
       17: 107-120.

454.   2012 Sfera A and Stahl S. A Century of Schizophrenia Where We Came From,
       Where We Are now and Where We are Going. Romanian Journal of
       Psychopharmacology 12: 201-217.

455.   2012 Chang TE and Stahl SM. Developments in Psychopharmacology for
       Major Depressive Disorder. FOCUS 10: 452-460.

456.   2013   Stahl SM. The Tyranny of the majority and the interchangeability of
       drugs. Acta Psychiatrica Scandinavica 127: 4-5.

457.   2013 Stahl SM. Kick-off Editorial for 2013: Thanks to our Reviewers. CNS
       Spectrums, 18: 1; 5.

458.   2013 Stahl SM. Off label prescribing: Best Practice or Malpractice. CNS
       Spectrums, 18: 1, 1-4.

459.   2013 Stahl SM. The Last Diagnostic and Statistical Manual (DSM):         replacing
       0ur symptom-based diagnoses with a brain circuit-based classification of mental
       Illnesses. CNS Spectrums 18, 65-68.

460.   2013 Stahl SM, Cucchiaro J, Sinonelli, D, Severs J, Pikalov A and Loebel A.
       Effectiveness of Lurasidone for Patients With Schizophrenia Following 6 weeks of
       Acute Treatment With Lurasidone, Olanazapine, or Placebo: A 6-month, Open-
       Label Study. J Clin Psychiatry 74: 5, 507-515.




                                           96
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 111 of 123
PUBLICATIONS (40)

461.    2013 Stahl SM, Lee-Zimmerman C, Cartwright S and Morrissette DA.
        Serotonergic Drugs for Depression and Beyond. Current Drug Targets 14: (5);
        578-585.

462.    2013 Stahl SM. Classifying psychotropic drugs by mode of action and not by
        Target disorder. CNS Spectrums 18, 113-117.

463.    2013 Stahl SM, Eisenach JC, Taylor CP, Cheung RY, Thorpe A and Clair A.
        The diverse therapeutic actions of pregabalin: is a single mechanism responsible
        for several pharmacologic activities. Trends in Pharmacological Science. 34: 6;
        332-339.

464.    2013 Stahl SM, Morrissette DA, Citrome L, Saklad SR, Cummings MA,
        Meyer JM, O'Day JA, Dardashti LJ and Warburton KD. "Meta-guidelines" for the
        Management of patients with schizophrenia. CNS Spectrums 18, 150-162.

465.   2013    Morrissette DA and Stahl SM, Should high dose or very long-term
       antipsychotic monotherapy be considered before antipsychotic
       polypharmacy? In Ritsner MS, Polypharmacy in Psychiatric Practice,
       Volume.I, 107-125.

466.   2013     Schwartz TL, Siddiqui U and Stahl SM. Translating Basic Science into
       Clinical Practice while Dosing the Second Generation antipsychotics. In:
       Antipsychotic Drugs: Pharmacology, Side Effects and Abuse Prevention, p 55-78.

467.   2013      Stahl SM. Translating from neuroscience to psychiatry (and back
       translating from psychiatry to neuroscience) Acta Psychiatrica Scandinavica
       128: 103-104.

468.   2013    Stahl SM. Controversies in treating bipolar Depression.
       CNS Spectrums 18, 175-176

469.   2013     Stahl SM. Mechanism of action of ketamine. CNS Spectrums 18,
       171-174.

470.   2013    Stahl SM. Mechanism of Action of dextromethorphan/quinidine:
       comparison with ketamine. CNS Spectrums 18, 225-227.

471.   2013     Grady MM and Stahl SM. Novel Agents in Development for the treatment
       of depression. CNS Spectrums 18, Supplement 1, 37-41.

472.   2013      Stahl SM. Role of α1 adrenergic antagonism in the mechanism of action
       Of iloperidone: reducing extrapyramidal symptoms. CNS Spectrums 18, 285-288.

473.   2013    Stahl SM. Emerging Guidelines for the Use of Antipsychotic
       Polypharmacy. Revista de Psychiatria Y Salud Mental 6 (3): 97-100.


                                            97
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 112 of 123
PUBLICATIONS (41)

474.   2013      Inset TR, Voon V, Nye JS, Brown VJ, Altevogt BM, Bullmore ET,
       Goodwin GM, Howard RJ, Kipfer DJ, Malloch G, Marston HM, Nutt DJ, Robbins
       TW, Stahl SM, Tricklebank MD, Williams JH and Sahakian BJ. Innovative Solutions
       to Novel Drug Development in Mental Health. Neuroscience and Biobehavioral
       Reviews 37: 2438-2444.

475. 2014       Opler LA, Medalia A, Opler MG and Stahl SM. Pharmacotherapy of
     cognitive deficits in schizophrenia. CNS Spectrums 19: 142-156

476. 2014        Zohar J, Nutt DJ, Kupfer DJ, Moller HJ, Yamawaki S, Spedding M and
     Stahl SM. A Proposal For An Updated Neuropsychopharmacological Nomenclature.
     European Neuropsychopharmacology, 24: 1005-1014
     x.doi.org/10.l1016/j.euroneuro.2013.08.004

477.   2014    Stahl SM. Long-Acting injectable antipsychotics: shall the last be first?
       CNS Spectrums 19, 3-5.

478.   2014      Stahl SM. Kick-off editorial for 2014: Thanks to our reviewers. CNS
       Spectrums 19, 1-2.

479.   2014      O'Day J. A., Dardashti L. J., Delgado D. M., Schwartz E. H., Broderick
       C. L. and Stahl S. M. Genetics and Epigenetics of Mental Illness: Implications for
       Diagnosis and Treatment. Wiley Encyclopedia of Forensic Science. 1–9. Eds A.
       Jamieson and A.A. Moensssens, John Wiley, Chichester

480.   2014 Stahl SM. Mechanism of action of the SPARI vilazodone: (serotonin
       partial agonist Reuptake inhibitor) CNS Spectrums 19, 105-109.

481.   2014 Stahl SM. Mechanism of action of agomelatine: a novel antidepressant
       exploiting synergy between monoaminergic and melatonergic properties. CNS
       Spectrums 19, 207-212.

482.   2014 Stahl SM. Clozapine: Is Now the Time for More Clinicians to Adopt this
       Orphan? CNS Spectrums 19, 279-281.

483.   2014 Grady MM and Stahl SM. Antidepressants: Recent Developments
       (Category: Drugs and Drug Classes). Encyclopedia of Psychopharmacology
       DOI 10.1007/978-3-642-27772-6_362-2, p 1-9.

484.   2014 Stahl SM. Deconstructing violence as a medical syndrome: mapping
       psychotic, impulsive, and predatory subtypes to malfunctioning brain circuits. CNS
       Spectrums 19, 357-365.

485.   2014 Morrissette DA and Stahl SM. Treating the violent patient with psychosis or
       impulsivity utilizing antipsychotic polypharmacy and high-dose monotherapy. CNS
       Spectrums 19, 439-448.


                                            98
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 113 of 123
PUBLICATIONS (42)

486.   2014 Stahl SM, Morrissette DA, Cummings M, Azizian A, Bader S, Broderick C,
       Dardashti L, Delgado D, Meyer J, O’Day J, Proctor G, Rose B, Schur M, Schwartz
       E, Velasquez S and Warburton K. California State Hospital Violence Assessment
       and Treatment (Cal-VAT) guidelines. CNS Spectrums 19, 449-465.

487.   2014 Stahl SM. Mechanism of action of tasimelteon in non-24 sleep-wake
       syndrome: treatment for a circadian rhythm disorder in blind patients. CNS
       Spectrums 19, 475-487.

488.   2014 Shapiro DN and Stahl SM. Novel and Investigational Drugs in Depression.
       International Neuropsychiatric Disease Journal 2 (6): 328-347.

489.   2014 Papakostas GI, Shelton RC, Zajecka JM, Bottiglieri T, Roffman J, Cassiello
       C, Stahl SM and Fava M. Effect of Adjunctive L-Methylfolate 15 mg Among
       Inadequate Responders to SSRIs in Depressed Patients Who Were Stratified by
       Biomarker Levels and Genotype: Results From a Randomized Clinical Trial. J Clin
       Psychiatry 75: 8, 855-863.

490.   2014 Morrissette DA and Stahl SM. Modulating the Serotonin System in the
       treatment of major depressive disorder. CNS Spectrums 19, Supplement 1, 57-69.

491.   2015 Burton B, Feigenbaum A, Grant M, Hendren R, Singh R, Siriwardena K,
       Phillips III J, Sanchez-Valle A, Waisbren S, Gillis J, Prasad S, Merilainen M,
       Lang W and Stahl SM. A Randomized, Double-Blind study Exploring ADHD
       Symptoms and Executive Function in People with Phenylketonuria Randomized
       to Sapropterin Dihydrochloride or Placebo. Molecular Genetics and Metabolism
       114: 415-424; doi: 10.1016/j.ymgme.2014.11.011.

492.   2015 Stahl SM, Kick Off Editorial for 2015: thanks to our reviewers; CNS
       Spectrums 20: 7-8

493.   2015 Stahl SM. Mechanism of action of Flibanserin, a Multifunctional Serotonin
       Agonist and Antagonist (MSAA), in Hypoactive Sexual Desire Disorder. CNS
       Spectrums 20: 1-6

494.    2015 Stahl SM, Modes and nodes explain the mechanism of action of
        vortioxetine, a multimodal agent (MMA): enhancing serotonin release by
       combining serotonin (5HT) transporter inhibition with actions at 5HT receptors
       (5HT1A, 5HT1B, 5HT1D, 5HT7 receptors); CNS Spectrums 20: 93 – 97

495.   2015 Stahl SM, Modes and nodes explain the mechanism of action of
       vortioxetine, a multimodal agent (MMA): blocking 5HT3 receptors enhances
        release of serotonin, norepinephrine, and acetylcholine; CNS Spectrums 20: 455
        459




                                            99
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 114 of 123
PUBLICATIONS (43)

496.   2015 Stahl SM, Modes and nodes explain the mechanism of action of
       vortioxetine, a multimodal agent (MMA): modifying serotonin’s downstream effects
       on glutamate and GABA (gamma amino butyric acid) release, CNS Spectrums 20:
       331 - 336

497.   2015 Stahl SM Modes and nodes explain the mechanism of action of
       vortioxetine, a multimodal agent (MMA): actions at serotonin receptors may
       enhance downstream release of four pro-cognitive neurotransmitters, CNS
       Spectrums 20: 515 – 519

498.   2015 Stahl SM Is impulsive violence an addiction? The Habit Hypothesis, CNS
       Spectrums 20: 165 – 169

499.   2015 Culpepper, L, Muskin PR, Stahl SM, Major Depressive Disorder:
       Understanding the Significance of Residual Symptoms and Balancing Efficacy with
       Tolerability, American Journal of Medicine 128, S1-S15

500.   2015 Warburton KD, Stahl SM, Treat the treatable: a comprehensive and
       optimistic approach to treating psychiatric violence, CNS Spectrums 20: 170 – 171
       (editorial)

501.   2015 Schaufenbil RJ, Kornbluh R, Stahl SM, Warburton KD, Forensic focused
       treatment planning: a new standard for forensic mental health systems CNS
       Spectrums 20: 250 – 253

502.   2015 Zohar J, Stahl SM, Moller H-J, Blier P, Kupfer D, Yamawaki S, Uchida H,
       Spedding M, Goodwin GM, Nutt D, A review of the current nomenclature for
       psychotropic agents and an introduction to the Neuroscience-based
       Nomenclature, European Neuropsychopharmacology, 25: 2318-25

503.   2015 Stahl SM, Using neuroscience for naming psychotropic drugs, CNS
       Spectrums 21: 219-220 (editorial)

504.   2015 Maxwell NM, Nevin RL, Stahl SM, Block J, Shugarts S, Wu AH, Dominy
       S, Solano-Blanco MA, Kappelman-Culver S, Lee-Messer C, Maldonado J, Maxwell
       AJ, Prolonged neuropsychiatric effects following management of chloroquine
       intoxication with psychotropic polypharmacy doi: 10.1002/ccr3.238; Clinical Case
        Reports 3:379-87.

505.    2015 Shapiro DN and Stahl SM, Psychopharmacology Child and Adolescent,
        Wiley Encyclopedia of Forensic Science. 1–9. eds A. Jamieson
        and A.A.Moenssens, John Wiley: Chichester.
        doi: 10.1002/9780470061589.fsa1105. Published 16th June 2014.

506.    2016 Stahl SM, Kick-off editorial for 2016: thanks to our reviewers, CNS
        Spectrums 21:7-8


                                          100
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 115 of 123
PUBLICATIONS (44)

507.     2016 Stahl SM, Mechanism of action of brexpiprazole: comparison with
         aripiprazole, CNS Spectrums 21:1 - 6

508.     2016 Stahl SM Mechanism of action of cariprazine, CNS Spectrums 21: 23-
         127

509.     2016 Stahl SM Mechanism of action of suvorexant, CNS Spectrums 21:215 –
         218

510.     2016 Stahl SM Mechanism of action of pimavanserin in Parkinson’s disease
         psychosis: targeting serotonin 5HT2A and 5HT2C receptors, CNS Spectrums 21:
         271 – 275

511.     2016 Stahl SM, Parkinson’s disease psychosis as a serotonin-dopamine
         imbalance syndrome, CNS Spectrums 21: 355-359.

512.    2016 Stahl SM, Dextromethorphan-quinidine-responsive pseudobulbar affect
        (PBA): psychopharmacological model for wide-ranging disorders of emotional
         expression? CNS Spectrums 21: 419-423.

513.   2016 Meyer JM, Cummings MA, Proctor G, Stahl SM, Psychopharmacology
       of Persistent Violence and Aggression, Psychiatr Clin N Am 39 (2016) 541–556.

514.   2016 Meyer JM, Proctor G, Cummings MA, Dardashti LJ, Stahl, SM,
       Ciprofloxacin and Clozapine: A Potentially Fatal but Underappreciated
       Interaction, Case Reports in Psychiatry Volume 2016, Article ID 5606098, 7
       pages (http://dx.doi.org/10.1155/2016/5606098).

515.   2016 Moore BA, Morrissette DA, Meyer JM, Stahl SM, "Unconventional"
       Treatment Strategies for Schizophrenia: Polypharmacy and Heroic Dosing
       BJPsychBull 1-5, 41:164-168, doi: 10.1192/pb.bp.115.053223.

516.   2017 Goldstein I, Kim NN, Clayton AH, DeRogatis LR, Giraldi A, Parish SJ,
       Phaus J, Simon JA, Kingsberg SA, Meston C. Shahl SM, Wallen K, Worsley R,
       HSDD Hypoactive Sexual Desire Disorder: International Society for the Study of
       Women’s Sexual Health (ISSWSH) Expert Consensus Panel Review, Mayo
       Clinic. (http://creativecommons.org/licenses/by-nc-nd/4; Mayo Clin.Proc. 92:114-
       128.

517.   2017 Nutt D, Stahl S, Drago F, Zohar J, Wilson S, Inverse agonists – What
       do they mean for psychiatry? European Neuropsychopharmacology, 27: 87-90,
       (http://dx.doi.org/10.1016/j.euroneuro.2016.11.013).

518.   2017 Sabbag SA, Alhajji L, Saveanu RV, Stahl SM, Nemeroff CB, Teaching
       Neurobiology in Psychiatry, chapter in Hermans, MHM, Hoon, TC, Pi,(Eds), EH
       Mental Health and Illness Worldwide: Education about Mental Health and Illness.
       Springer, New York, Chapter 11, 2018
                                            101
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 116 of 123
PUBLICATIONS (45)

519.   2017 Stahl SM Neuroscience-based Nomenclature: Classifying Psychotropics by
       Mechanism of Action Rather Than Indication, Current Psychiatry 2017; 16: 15-16

520.   2017 Keppel Hesselink,JM, Kopsky DJ, Stahl SM, Bottlenecks in the Development
       of Topical Analgesics: Molecule, Formulation, Dose-Finding and Phase III Design, J
       Pain Res 2017; 10:635-41

521.   2017 Stahl SM Kick off editorial for 2017: CNS Spectrums is on the move, CNS
       Spectrums 2017, 22:5-6

522.   2017 Stahl SM Psychiatric Pharmacogenomics: How to Integrate into Clinical
       Practice, CNS Spectrums 2017; 22:1-4

523.   2017 Stahl SM, Mixed-up About How to Diagnose and Treat Mixed Features in
       Major Depressive Episodes, CNS Spectrums (2017), 22, 111–115

524.   2017 Stahl SM, Morrissette DA, Faedda G, Fava M, Goldberg JF, Keck PE, Lee Y,
       Malhi G, Marangoni C, McElroy SL, Ostracher M, Rosenblat JD, Sole E, Suppes T,
       Takeshima M, Thase ME, Vieta E, Young A, Zinnerman M, McIntyre RS, Guidelines
       for the Recognition and Management of Mixed Depression, CNS Spectrums, 22:
       203–219

525.   2017 Stahl SM, Does Treating Hearing loss prevent or slow the progress of
       dementia: Hearing is not all in the ears, but who’s listening, CNS Spectrums, 22:
       247-250, DOI: https://doi.org/10.1017/S1092852917000268.

526.   2017 Shapiro D, Stevens D, Stahl SM, Flibanserin – the female Viagra?
       International Journal of Psychiatry in Clinical Practice, 21:4, 259-265
       DOI:10.1080/13651501.2017.1315138,

527.   2017 Stevens DM, Weems JM, Brown L, Barbour KA, Stahl SM, The
       Pharmacodynamic Effects of Combined Administration of Flibanserin and Alcohol,
       AJ Clin Pharmacy and Therapeutics, 42: 598-606, DOI: 10.1111/jcpt.12563

528.   2017 Stahl SM, Dazzled by the dominions of dopamine: clinical roles of D3, D2,
       and D1 receptors, CNS Spectrums, 22: 305-311

529.   2017 Stahl SM, Drugs for psychosis and mood: unique actions at D3, D2, and D1
       dopamine receptor subtypes, CNS Spectrums, 22: 375-384

530.   2017 Stahl SM, Neuronal traffic signals in tardive dyskinesia: not enough “stop” in
       the motor striatum, CNS Spectrums, 22, 427-434

531.   2017 Stahl SM, Morrissette DA, Does a “whiff” of mania in a major depressive
       episode shift treatment from a classical antidepressant to an atypical/second-
       generation antipsychotic? Wiley Bipolar Disorders, 19: 595-596, DOI:
       10.1111/bdi.12542

                                            102
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 117 of 123
PUBLICATIONS (46)

532.   2018 Cummings MA, Proctor GJ, Stahl SM, Deuterium Tetrabenazine for Tardive
       Dyskinesia, Clinical Schizophrenia & Related Psychoses, Winter 2018, 214-220.

533.   2018 Lemoine P, Stahl SM, Conditions of life and death of psychiatric patients in
       France during World War II: euthanasia or collateral casualties, CNS Spectrums,
       22:15-25

534.   2018 Hesselink Keppel JM, Stahl SM, Phenytoin in Bipolar Depression: An Old
       Chapter, but Not Yet Properly Evaluated, Journal of Mood Disorders and Therapy,
       1: 24-28

535.   2018 Stahl SM, Mechanism of action of vesicular monoamine transporter 2
       (VMAT2) inhibitors in tardive dyskinesia: reducing dopamine leads to less “go” and
       more “stop” from the motor striatum for robust therapeutic effects, CNS Spectrums,
       23: 1-6

536.   2018 Stahl SM, Antagonist treatment is just as effective as replacement therapy for
       opioid addition but neither is used often enough, CNS Spectrums, 23: 113-116

537.   2018 Stahl SM, Beyond the dopamine hypothesis of schizophrenia to three neural
       networks of psychosis: dopamine, serotonin, and glutamate, CNS Spectrums, 23:
       187-191

538.   2018 Stahl SM, Comparing pharmacological mechanism of action for the vesicular
       monoamine transporter 2 (VMAT2) inhibitors valbenazine and deutetrabenazine in
       treating tardive dyskinesia: does one have advantages over the other? CNS
       Spectrums 23:

539.   2018 Stahl SM, New Hope for Alzheimer’s Dementia as Prospect for Disease
       Modification Fade: Symptomatic Treatments for Agitation and Psychosis, CNS
       Spectrums 23: 291-297

540.   2018 Muse MD and Stahl SM, Anxiety Disorders: Evidence-Based Integrated
       Biopsychological Treatment in Cognitive Behavior, Psychopharmacology: The
       Clinical Evidence Based Biopsychological Integration, Wiley Blackwell, Chichester,
       UK, 2018

541.   2018 Marazziti D, Stahl SM, Evil, terrorism, and psychiatry, CNS Spectrums, 23:
       117-118

542.   2018 Marazziti D, Stahl SM, Serotonin and Love Supporting Evidence From a
       Patient Suffering From Obsessive-Compulsive Disorder, Journal of Clinical
       Psychopharmacology, 38: 1-2




                                            103
  Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 118 of 123
PUBLICATIONS (47)

543.   2019 Black KJ, Nasrallah H, Isaacson S, Stacy M, Pahwa R, Adler CH, Alva G,
       Cooney JW, Kremens D, Menza MA, Meyer JM, Patkar AA, Simuni T, Morrissette
       DA, Stahl SM, Guidance for Switching from Off-Label Antipsychotics to
       Pimavanserin for Parkinson’s Disease Psychosis: An Expert Consensus, CNS
       Spectrums, 23: 402-413

544.   2019 McIntyre RS, Anderson N, Baune BT, Brietzke E, Burdick K, DiSimplicio M,
       Fossati P, Harmer C, Gorwood P, Harrison J, Harvey P, Holmes E, Ji J, Mansur RB,
       Medalia A, Miskowiak K, Ramey T, Rong C, Rosenblat JD, Young A, Stahl SM,
       Expert consensus on screening assessment of cognition in psychiatry, CNS
       Spectrums, 24: 154-162

545:   2019 Sauve W, Stahl SM, Psychopharmacological and Neuromodulation
       Treatment of PTSD, 2nd Edition, Handbook for the Treatment of PTSD in Military
       Personnel, Moore BA and Penk WE, Guilford Press: 155-172.

546.   2019 Fountoulakis KN, Stahl SM, Biological Psychiatry and
       Psychopharmacology, in Fountoulakis KN, Nimatoudis I (Eds), Psychobiology of
       Behavior, Springer Nature Switzerland AG 2019, doi.org/10.1007/978-3-030-18323-
       3 13;pp 397-458

547.   2019 Marazziti D, Stahl SM, Scinoncine, M, Boroni S, Mucci F, Palego L, Betti L,
       Massimetti G, Giannaccini G, Dell’Osso L, Psychopharmacology and Ethnicity: A
       Comparative Study on Senegalese and Italian Men, World Journal of Biologic,
       Psychiatry, doi.org/10.1080/15622975.2019.1583373 2020;21(4):300-7.

548.   2019 Stahl SM, Placebo Response Rate is Ruining Drug Development is
       Psychiatry: Why Is This Happening and What Can We Do About It? Acta
       Psychiatrica Scandinavia, 139: 105-107

549.   2019 Stahl SM, Morrissette DA, Mixed Mood States: Baffled, Bewildered,
       Befuddled and Bemused, Bipolar Disorders, doi.org/10.111/bdi.12787
       2019;21(6):560-1.

550.   2019 Stahl SM, Mechanism of Action Dextromethorphan / Bupropion: A Novel on
       NMDA Antagonist with Multimodal Activity, CNS Spectrums, 24: 461-466

551.   2019 McIntyre RS, Suppes T, Early W, Patel M, Stahl SM, Cariprazine Efficacy in
       Bipolar I Depression With and Without Concurrent Manic Symptoms: Post Hoc
       Analysis of Three Randomized, Placebo-Controlled Studies, CNS Spectrums, 25(4),
       502–510. https://doi.org/10.1017/S1092852919001287


552.   2019 O’Connor PJ, Kennedy DO, Stahl SM, Mental Energy: Plausible
       Neurobiology Mechanisms and Emerging Research on the Effects of Natural
       Dietary Components, Nutritional Neuroscience,
       doi.org/10.1080/1028415X.2019.1684688

                                           104
    Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 119 of 123

553.   2020.       Stahl SM, Laredo SA, Morrissette DA, Cariprazine as a Treatment Across
       the Bipolar I Spectrum from Depression to Mania: Mechanism of Action and Review
       of Clinical Data, Therapeutic Advances in Psychopharmacology,
       2020;10:2045125320905752

554.   2020 Pompili M, Vazquez GH, Forte A, Morrissette DA, Stahl SM,
       Pharmacological Treatment of Mixed States, Psychiatric Clinics of North America,
       2020;43(1):167-86.

555.   2020 Marazziti D, Stahl SM, Novel challenges to psychiatry from a changing
       world, CNS Spectrums in press

556.   2020 Delgado D, Breth A, Hills, Warburton K, Stahl SM, Economics of
       Decriminalizing Mental Health Illness: When Doing the Right Thing Ironically Costs
       Less, CNS Spectrums, in press

557.   2020 Warburton K, McDermott BE, Gale A, Stahl SM, Survey of National Trend in
       Psychiatric Patients Found Incompetent to Stand Trial: Reason for Re-
       Institutionalization of People With Serious Mental Illness in the United States, CNS
       Spectrums, in press

558.   2020 Rose B, Broderick C, Delgado D, Kornbluh R, Stahl SM, Breaking down
       long term chronic aggression, CNS Spectrums, in press

559.   2020 Daugherty B, Warburton K, Stahl, SM, A Social History of Mental Illness,
       CNS Spectrums, in press

560.   2020 Warburton K, Stahl SM, Editorial Balancing the Role of Institutionalization in
       the Treatment of Serious Mental Illness, CNS Spectrums, in press

561.   2020 Poole J, Reddy H, Maguire G, Stahl SM, New Pharmacological Approaches,
       Psychiatric Clinics of North America, in press

562.   2020 Marazziti D, Stahl SM, The relevance of COVID-19 pandemic to psychiatry,
       World Psychiatry 192:261

563.   2020



.




                                            105
     Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 120 of 123
                             IN PRESS PUBLICATIONS




                             SUBMITTED PUBLICATIONS

1.     Maguire G, Stahl SM, How to Choose an Antipsychotic / How and When to Treat
       Antipsychotic Side Effects, Acta Psychatrica Scandinavia

2.     Cummings, Devanaugh, Stahl SM, et al. Psychosis in Dementia

3. Stahl SM, Gorika D, Comparing the Pharmacology and Pharmacokinetics of
   Antipsychotics: Choosing an Antipsychotic and Dosing Long Acting Injectables, Serbian
   Archives of Medicine, in press

4. Stahl SM, The California Department of State Hospitals Diversion Assessment and
      Treatment Guidelines (CAL_DAT)

5. Grover D, Maguire G, Stahl SM, Biologically Informed National (Poly)
      Psychopharmacology in Niculescu AC, Suave A, Licinis J (Eds), Transitional
      Neuroscience in Psychiatry, Oxford University Press




                                          106
Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 121 of 123

                        IN PREPARATION PUBLICATIONS

1. Ingram M, Maguire G, Stahl SM, Multifunctional Antidepressant Mechanisms

2. Simonson K, Maguire G, Stahl SM, Therapeutic Hallucinogens

3. Mcintyre, Stahl, ketamine guidelines

4. Stahl, Bipolar Commentary

5. Stahl and Angelini, MOA Trazodone

6. Stahl Relmada Phase II Dextromethadone

7. Stahl et al Relmada MOA

8. Relmada and Stahl, NEJM Phase II

9. Stahl et al Lemborexant MOA

10. Stahl SM, Editorial: Guidelines in Psychiatry

11. Stahl SM, NbN for J. Clinical Psych

12. Stahl SM, McIntyre R, Bouden M, Pappadopulos E, Alsuwaiden M, A Personalized
    Approach to the Treatment of Depression Based Symptom Profiles

13. Stahl SM, Leifman S, Op-Ed on Long Acting Injectables




                                          107
      Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 122 of 123
                                 IN PRESS BOOKS


1.         Stahl’s Prescribers’ Guide, 7th Edition (in press)

2.         Goldberg and Stahl, Practical Psychopharmacology (in press)

3.         Warburton and Stahl, Criminalization in Psychiatry (in press)

4.         Moutier and Stahl, Suicide in press

5.         Cummings and Stahl Serious Mental Illness Prescribers Guide

6. Stahl’s Essential Psychopharmacology, 5th Edition




                                  IN PREPARATION BOOKS


7.         Stahl and Cambridge, Cambridge Prescribers Guide

8.         Stahl and Cambridge, Cambridge Neuroscience

9.         Cooper, Maguire and Stahl, Case Book Volume 3

10.        Meyer and Stahl, Plasma Drug Levels

11.        Stahl’s Child and Adolescent Prescribers’ Guide, 2nd Edition

12.        Stahl’s Essential Psychopharmacology for Higher Education

      13. Stahl’s Symptoms and Circuits

      14. Schwartz and Stahl, Case Book, Volume 4?

      15. Betsy Lukins and Stahl, Stahl’s Illustrated Anti-Depressants

      16. McIntyre Reward??




                                                 108
Case 2:90-cv-00520-KJM-DB Document 6976-5 Filed 12/07/20 Page 123 of 123




                                  109
